--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1






CREDIT AGREEMENT
 


 
by and among
 


 
URSTADT BIDDLE PROPERTIES INC.
 
THE LENDERS PARTY HERETO,
 


 
AND
 


 
THE BANK OF NEW YORK
 
as Administrative Agent
 


 
and
 


 
WELLS FARGO BANK, N.A.
 
as Documentation Agent
 


 
Dated as of February 11, 2008
 


 
BNY CAPITAL MARKETS, INC.
 
as Sole Lead Arranger
 
and Bookrunner
 








 
 

--------------------------------------------------------------------------------

 




TABLE OF CONTENTS
 
Page


 
 

--------------------------------------------------------------------------------

 


1.
DEFINITIONS
1
 
1.1.
Defined Terms.
1
 
1.2.
Other Definitional Provisions.
18
2.
AMOUNT AND TERMS OF LOANS AND LETTERS OF CREDIT
19
 
2.1.
Loans.
19
 
2.2.
Notes.
19
 
2.3.
Procedure for Borrowings.
19
 
2.4.
Termination or Reduction of Commitments.
21
 
2.5.
Repayment of Loans; Evidence of Debt.
21
 
2.6.
Prepayments of the Loans.
22
 
2.7.
Letters of Credit.
22
 
2.8.
Conversions.
26
 
2.9.
Interest Rate and Payment Dates.
27
 
2.10.
Substituted Interest Rate.
28
 
2.11.
Taxes; Net Payments.
28
 
2.12.
Illegality.
29
 
2.13.
Increased Costs.
29
 
2.14.
Indemnification for Break Funding Losses.
30
 
2.15.
Use of Proceeds.
31
 
2.16.
Capital Adequacy.
31
 
2.17.
Administrative Agent’s Records.
32
 
2.18.
Increase of the Total Commitment Amount.
32
 
2.19.
Extensions of the Revolving Credit Termination Date.
33
3.
FEES; PAYMENTS
34
 
3.1.
Fees.
34
 
3.2.
Payments; Application of Payments.
35
4.
REPRESENTATIONS AND WARRANTIES
36
 
4.1.
Existence and Power.
36
 
4.2.
Authority.
36
 
4.3.
Binding Agreement.
36
 
4.4.
Subsidiaries.
37
 
4.5.
Litigation.
37
 
4.6.
Required Consents.
37
 
4.7.
No Conflicting Agreements.
37
 
4.8.
Compliance with Applicable Laws.
38
 
4.9.
Taxes.
38
 
4.10.
Governmental Regulations.
38
 
4.11.
Federal Reserve Regulations; Use of Loan Proceeds.
38
 
4.12.
Plans; Multiemployer Plans.
39

 
i


 
 

--------------------------------------------------------------------------------

 





 
4.13.
Financial Statements.
39
 
4.14.
Property.
39
 
4.15.
Environmental Matters.
39
 
4.16.
Burdensome Obligations.
40
 
4.17.
Solvency.
41
 
4.18.
REIT Status.
41
 
4.19.
Eligible Real Estate Assets.
41
 
4.20.
Labor Relations.
41
 
4.21.
No Misrepresentation.
41
5.
CONDITIONS TO FIRST LOANS OR LETTERS OF CREDIT.
42
 
5.1.
Evidence of Action.
42
 
5.2.
This Agreement.
42
 
5.3.
Notes.
43
 
5.4.
Guaranty.
43
 
5.5.
Litigation.
43
 
5.6.
Opinion of Counsel to the Borrower.
43
 
5.7.
Fees.
43
 
5.8.
Fees and Expenses of Special Counsel.
43
6.
CONDITIONS OF LENDING – ALL LOANS.
43
 
6.1.
Compliance.
43
 
6.2.
Loan Closings.
44
 
6.3.
Borrowing Request.
44
 
6.4.
Documentation and Proceedings.
44
 
6.5.
Required Acts and Conditions.
44
 
6.6.
Approval of Special Counsel.
44
 
6.7.
Supplemental Opinions.
45
 
6.8.
Other Documents.
45
7.
AFFIRMATIVE COVENTANTS
45
 
7.1.
Financial Statements.
45
 
7.2.
Certificates; Other Information.
46
 
7.3.
Legal Existence.
49
 
7.4.
Taxes.
49
 
7.5.
Insurance.
49
 
7.6.
Payment of Indebtedness and Performance of Obligations.
50
 
7.7.
Maintenance of Property; Environmental Investigations.
50
 
7.8.
Observance of Legal Requirements.
50
 
7.9.
Inspection of Property; Books and Records; Discussions.
50
 
7.10.
REIT Status; Operation of Business; Company Listing.
51
 
7.11.
Required Additional Guarantors.
51
8.
NEGATIVE COVENANTS.
51
 
8.1.
Indebtedness.
51
 
8.2.
Liens.
51
 
8.3.
Merger, Consolidation and Certain Dispositions of Property.
52

 
ii

 
 

--------------------------------------------------------------------------------

 





 
8.4.
Investments, Loans, Etc.
52
 
8.5.
Business Changes.
54
 
8.6.
Amendments to Organizational Documents.
54
 
8.7.
Bankruptcy Proceedings.
54
 
8.8.
Sale and Leaseback.
54
 
8.9.
Transactions with Affiliates.
54
 
8.10.
Use of Proceeds Limitations.
54
 
8.11.
Total Debt Leverage Ratio.
54
 
8.12.
Unencumbered Asset Pool Value.
55
 
8.13.
Secured Debt Leverage Ratio.
55
 
8.14.
Fixed Charge Coverage Ratio.
55
 
8.15.
Unsecured Debt Service Coverage Ratio.
55
 
8.16.
Limitation on Unconsolidated Joint Ventures.
55
9.
DEFAULT.
55
 
9.1.
Events of Default.
55
10.
THE AGENT.
58
 
10.1.
Appointment.
58
 
10.2.
Delegation of Duties.
58
 
10.3.
Exculpatory Provisions.
58
 
10.4.
Reliance by Administrative Agent.
59
 
10.5.
Notice of Default.
59
 
10.6.
Non-Reliance on Administrative Agent and Other Lenders.
60
 
10.7.
Indemnification.
60
 
10.8.
Administrative Agent in Its Individual Capacity.
61
 
10.9.
Successor Administrative Agent.
61
11.
OTHER PROVISIONS
62
 
11.1.
Amendments and Waivers.
62
 
11.2.
Notices.
63
 
11.3.
No Waiver; Cumulative Remedies.
64
 
11.4.
Survival of Representations and Warranties.
65
 
11.5.
Payment of Expenses and Taxes.
65
 
11.6.
Lending Offices.
66
 
11.7.
Successors and Assigns.
66
 
11.8.
Counterparts.
68
 
11.9.
Adjustments; Set-off.
68
 
11.10.
Lenders’ Representations.
69
 
11.11.
Indemnity.
69
 
11.12.
Governing Law.
70
 
11.13.
Headings Descriptive.
70
 
11.14.
Severability.
70
 
11.15.
Integration.
70
 
11.16.
Consent to Jurisdiction.
70
 
11.17.
Service of Process.
70
 
11.18.
No Limitation on Service or Suit.
71

 
iii

 
 

--------------------------------------------------------------------------------

 


 

 
11.19.
WAIVER OF TRIAL BY JURY.
71
 
11.20.
Confidentiality.
71
 
11.21.
Patriot Act.
72

 
 
iv

 
 

--------------------------------------------------------------------------------

 

 
LIST OF EXHIBITS AND SCHEDULES
 
EXHIBITS:
 
Exhibit A
-
Form of Assignment and Assumption Agreement
Exhibit B
-
Form of Borrowing Request
Exhibit C
-
Commitment Amounts
Exhibit D
-
Form of Compliance Certificate
Exhibit E
-
Form of Subsidiary Guaranty
Exhibit F
-
Form of Note
Exhibit G
-
Form of Notice of Conversion
Exhibit H
-
Secretary’s Certificate
Exhibit I
-
Points for Legal Opinions
Exhibit J
-
Form of Commitment Increase Supplement
Exhibit K
-
Form of Real Property Asset Review



SCHEDULES:
 
Schedule I
-
Domestic and Eurodollar Lending Offices
Schedule II
-
Initial Unencumbered Operating Properties
Schedule 4.4
-
Subsidiaries
Schedule 4.5
-
Litigation
Schedule 4.12
-
Plans
Schedule 4.19
-
List of Eligible Real Estate Assets

 
v



 
 

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT, dated as of February 11, 2008, by and among URSTADT BIDDLE
PROPERTIES INC., a Maryland corporation (the “Borrower”), each lender party
hereto or which becomes a “Lender” pursuant to the provisions of Section 11.7
(each a “Lender” and, collectively, the “Lenders”), and THE BANK OF NEW YORK, as
administrative agent (in such capacity, the “Administrative Agent”).
 
1. DEFINITIONS.
 
1.1. Defined Terms.
 
As used in this Agreement, terms defined in the preamble have the meanings
therein indicated, and the following terms have the following meanings:
 
“ABR Advances”: the Loans (or any portions thereof) at such time as they (or
such portions) are made and/or being maintained at a rate of interest based upon
the Alternate Base Rate.
 
“Accountants”: PKF, Certified Public Accountants, A Professional Corporation or
such other firm of certified public accountants selected by the Borrower and
satisfactory to the Administrative Agent.
 
“Adjusted Net Operating Income”: for any period, the aggregate amount of the Net
Operating Income from each Eligible Real Estate Asset during such period, less
the Capital Expense Reserve for such Eligible Real Estate Asset during such
period.
 
“Advance”: an ABR Advance or a Eurodollar Advance, as the case may be.
 
“Affected Advance”: as defined in Section 2.10.
 
“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, control of a Person shall mean the
power, direct or indirect, (i) to vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (ii) to direct or cause the direction of
the management and policies of such Person, whether by contract or otherwise.
 
“Agreement”: this Credit Agreement, as the same may be amended, supplemented or
otherwise modified from time to time.
 
“Alternate Base Rate”: on any date, a rate of interest per annum equal to the
higher of (i) the Federal Funds Rate in effect on such date plus 1/2 of 1% or
(ii) the BNY Rate in effect on such date.
 
“Applicable Lending Office”: in respect of any Lender, (A) in the case of such
Lender’s ABR Advances, its Domestic Lending Office and (B) in the case of such
Lender’s Eurodollar Advances, its Eurodollar Lending Office.
 
 
1

--------------------------------------------------------------------------------


 
“Applicable Commitment Fee Percentage”: with respect to the Commitment Fee
Payable pursuant to Section 3.1:
 
(i) for any period that the average daily unadvanced portion of the Total
Commitment Amount is less than 50% of the Total Commitment Amount, 0.175%, and
 
(ii) for any period that the average daily unadvanced portion of the Total
Commitment Amount is equal to or greater than 50% of the Total Commitment
Amount, 0.125%
 
“Applicable Margin”: with respect to the unpaid principal balance of Eurodollar
Advances, and for purposes of computing the fee payable in respect of Letters of
Credit pursuant to Section 3.1(b), during each period set forth in column one of
the chart below, the Applicable Margin set forth in column two in such chart
corresponding to such period:
 

 
Period
 
Applicable
Margin
Any period during which the Consolidated Total Indebtedness is less than 25% of
Gross Asset Value.
 
0.85%
Any period during which the Consolidated Total Indebtedness is equal to or
greater than 25% of Gross Asset Value but less than 40% of Gross Asset Value.
 
1.00%
Any period during which the Consolidated Total Indebtedness is equal to or
greater than 40% of Gross Asset Value.
1.15%
   

The parties understand that the applicable interest rate for this indebtedness
shall be determined and/or adjusted from time-to-time based upon certain
financial ratios and/or other information to be provided or certified to
Administrative Agent by Borrower (the “Borrower Information”).  If it is
subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by Borrower) at the time it was delivered to
Administrative Agent, and if the applicable interest rate calculated for any
period was lower than it should have been had the correct information been
timely provided, then, such interest rate for such period shall be automatically
recalculated using the correct Borrower Information.  The Administrative Agent
shall promptly notify Borrower in writing of any additional interest due because
of such recalculation, and Borrower shall pay to the Administrative Agent, for
the account of each Lender as applicable, such additional interest within five
(5) business days of receipt of such written notice.  Any recalculation of
interest required by this provision shall survive termination of this Agreement
and this provision shall not in any way limit any of the Administrative Agent’s
or any Lender’s other rights and remedies under this Agreement.
 
 
2

--------------------------------------------------------------------------------


 
“Assignment and Assumption Agreement”: an assignment and assumption agreement
executed by an assignor and an assignee pursuant to which such assignor assigns
to such assignee all or any portion of such assignor’s Notes and Commitments,
substantially in the form of Exhibit A.
 
“Assignment Fee”: as defined in Section 11.7(b).
 
“Authorized Signatory”: the CEO, the president or any vice president of finance
or any other duly authorized officer (acceptable to the Administrative Agent) of
the Borrower.
 
“Benefited Lender”: as defined in Section 11.9.
 
“BNY”: The Bank of New York.
 
“BNY Rate”: a rate of interest per annum equal to the rate of interest publicly
announced in New York City by BNY from time to time as its prime commercial
lending rate, such rate to be adjusted automatically (without notice) on the
effective date of any change in such publicly announced rate.
 
“Borrower’s Interest”: for any period and with respect to an Eligible Asset
owned by a DownREIT Partnership or an Eligible Consolidated or Unconsolidated
Joint Venture Asset, the percentage of Net Operating Income from such Eligible
Asset or Eligible Consolidated or Unconsolidated Joint Venture Asset, as the
case may be, which the Borrower shall be entitled to receive for such period.
 
“Borrowing Date”: any Business Day specified in a Borrowing Request delivered
pursuant to Section 2.3.
 
“Borrowing Request”: a borrowing request in the form of Exhibit B.
 
“Business Day”: for all purposes other than as set forth in clause (ii) below,
(i) any day other than a Saturday, a Sunday or a day on which commercial banks
located in New York City are authorized or required by law or other governmental
action to close and (ii) with respect to all notices and determinations in
connection with, and payments of principal and interest on, Eurodollar Advances,
any day which is a Business Day described in clause (i) above and which is also
a day on which dealings in Dollar deposits between banks may be carried on in
London, England.
 
“Capital Expense”: for any period, and with respect to Real Property which is an
Eligible Real Estate Asset during such period, the sum of all usual and
recurring capital expenditures of the Borrower and its Subsidiaries made with
respect to such Eligible Real Estate Asset during such period (excluding,
without limitation, expenses for expansions of such Real Property, or any
ground-up construction on such Real Property).
 
“Capital Expense Reserve”:  during any period, an amount with respect to each
Eligible Real Estate Asset equal to (i) with respect to all retail, office and
industrial properties, a per annum rate of $.10 times the total Net Rentable
Area of such Eligible Real Estate Asset, and (ii) with respect to all apartment
properties, $300 per unit (whether or not such reserves are actually established
by the Borrower).
 
3

--------------------------------------------------------------------------------


“Capital Leases”: leases which have been, or under GAAP are required to be,
capitalized.
 
“Change of Control”: the occurrence of any one of the following events:
 
(a) any Person becomes the owner of 20% or more of the Borrower’s common Stock
and thereafter individuals who were not on the board of directors of the
Borrower on the date of execution of this Agreement are elected as board members
pursuant to an arrangement or understanding with, or upon the request of or
nomination by, such Person and constitute at least two of the members of such
board of directors of the Borrower; or
 
(b) there occurs a change of control of the Borrower of a nature that would be
required to be reported in response to Item 5.01 of Form 8-K pursuant to Section
13 or 15 under the Securities Exchange Act of 1934, as amended, or in any other
filing by the Borrower with the Securities and Exchange Commission; or
 
(c) there occurs any solicitation of proxies by or on behalf of any Person other
than the directors of the Borrower and thereafter individuals who were not
directors of the Borrower prior to the commencement of such solicitation are
elected as directors of the Borrower pursuant to an arrangement or understanding
with, or upon the request of or nomination by, such Person and constitute at
least two of the members of such board of directors of the Borrower; or
 
(d) the Borrower consolidates with, is acquired by, or merges into or with any
Person (other than a merger of a Subsidiary into the Borrower where the Borrower
is the surviving entity).
 
“Code”: the Internal Revenue Code of 1986, as the same may be amended from time
to time, or any successor thereto, and the rules and regulations issued
thereunder, as from time to time in effect.
 
“Commitment”: in respect of any Lender, such Lender’s undertaking during the
Commitment Period to make Loans and to acquire participations in Letters of
Credit, subject to the terms and conditions hereof, in an aggregate outstanding
principal amount not exceeding such Lender’s Commitment Amount.
 
“Commitment Amount”:  the amount set forth next to the name of such Lender in
Exhibit C under the heading “Commitments” as such Lender’s Commitment Amount, as
the same may be reduced pursuant to Section 2.4 or changed pursuant to Section
11.7.
 
“Commitment Fee”: as defined in Section 3.1.
 
“Commitment Percentage”: on any day, and as to any Lender, the quotient of (i)
such Lender’s Commitment Amount on such day, divided by (ii) the Commitment
Amounts of all Lenders on such day.
 
4

--------------------------------------------------------------------------------


 
 
“Commitment Period:” the period from the Effective Date through the Revolving
Credit Termination Date.
 
“Compliance Certificate”: a certificate substantially in the form of Exhibit D.
 
“Consolidated Debt Service”: for any period, the sum of each of the following:
(i) Consolidated Interest Expense for such period, (ii) the aggregate of all
scheduled principal amounts that become payable during such period in respect of
Consolidated Total Indebtedness (excluding balloon payments at maturity),
determined with respect to the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP and (iii) all payments paid or required to be paid
by the Borrower or any of its Subsidiaries to holders of operating partnership
units in a DownREIT Partnership during such period (excluding cash dividends
paid during such period in respect of preferred stock of the Borrower or its
Subsidiaries), determined with respect to the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP.
 
“Consolidated EBITDA”: for any period, net income for such period of the
Borrower and its consolidated Subsidiaries, determined on a consolidated basis
in accordance with GAAP and before payment of any preferred stock dividends
(excluding, to the extent included in determining such net income for such
period, the aggregate amount of extraordinary gains or losses and any
non-recurring severance payments during such period), plus, without duplication
and to the extent deducted in determining such net income, the sum of (i)
Consolidated Interest Expense for such period, (ii) the aggregate amount of any
taxes paid during such period, (iii) the aggregate amount attributable to
depreciation and amortization for such period (including amortization of stock
compensation charges), and (iv) the aggregate amount of non-cash expenses during
such period.
 
“Consolidated Fixed Charges”: for any period, the sum of each of the following:
(i) the aggregate amount of Consolidated Debt Service during such period, (ii)
the aggregate amount of all cash dividends paid by the Borrower or its
consolidated Subsidiaries, determined on a consolidated basis in accordance with
GAAP, during such period in respect of preferred stock of the Borrower and its
Subsidiaries, and (iii) rent payments under Eligible Ground Leases to the extent
not deducted from income in determining Consolidated EBITDA.
 
“Consolidated Interest Expense”:  for any period, the sum of (i) interest and
fees accrued, accreted or paid by the Borrower and its consolidated Subsidiaries
during such period in respect of Consolidated Total Indebtedness, determined on
a consolidated basis in accordance with GAAP (including any thereof for which
the Borrower is liable under any repayment, interest carry or performance
guaranty), including (a) the amortization of debt discounts to the extent
included in interest expense in accordance with GAAP, (b) the amortization of
all fees (including fees with respect to interest rate cap agreements or other
agreements or arrangements entered into by the Borrower or any of its
consolidated Subsidiaries designed to protect the Borrower or such Subsidiaries,
as applicable, against fluctuations in interest rates) payable in connection
with the incurrence of any Indebtedness to the extent included in interest
expense in accordance with GAAP and (c) the portion of any rents payable under
capital leases allocable to interest expense in accordance with GAAP, and (ii)
the Borrower’s pro-rata share of debt service payments made or required to be
made by Unconsolidated Joint Ventures during such period.
 
 
5

--------------------------------------------------------------------------------


 
“Consolidated or Unconsolidated Joint Venture”:  any partnership, limited
liability company, corporation or joint venture in which the Borrower or any of
its Subsidiaries has a direct or indirect interest or investment and which, in
accordance with GAAP, is not consolidated with the Borrower for financial
reporting purposes.
 
“Consolidated Total Indebtedness”: as of any date, the aggregate principal
amount of all Indebtedness of the Borrower and its consolidated Subsidiaries,
determined on a consolidated basis in accordance with GAAP, plus, if not
otherwise required to be reflected in the Borrower’s consolidated balance sheet
(and without duplication) (i) Contingent Obligations of the Borrower and its
consolidated Subsidiaries on such date, (ii) any guarantee by the Borrower of,
or other obligation by the Borrower to pay, any Indebtedness of an
unconsolidated Subsidiary of the Borrower or any Unconsolidated Joint Venture
(to the full extent of the amount of such guaranteed Indebtedness on such date),
(iii) the Borrower’s pro-rata share of Indebtedness of Unconsolidated Joint
Ventures on such date, and (iv) the sum of the Exchange Values for all operating
partnership units of DownREIT Partnerships outstanding on such date.
 
“Contingent Obligation”: as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (“Primary Obligations”) of any other Person (the “Primary
Obligor”) in any manner, whether directly or indirectly, and whether arising
from partnership or keep-well agreements, including, without limitation, any
obligation of such Person, whether contingent or not contingent (a) to purchase
any such Primary Obligation or any Property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Primary Obligation or (ii) to maintain working capital or
equity capital of the Primary Obligor or otherwise to maintain net worth,
solvency or other financial statement condition of the Primary Obligor, (c) to
purchase Property, securities or services primarily for the purpose of assuring
the beneficiary of any such Primary Obligation of the ability of the Primary
Obligor to make payment of such Primary Obligation or (d) otherwise to assure,
protect from loss or hold harmless the beneficiary of such Primary Obligation
against loss in respect thereof; provided, however, that the term Contingent
Obligation shall not include the endorsement of instruments for deposit or
collection in the ordinary course of business.  The term Contingent Obligation
shall also include the liability of a general partner in respect of the
liabilities of the partnership in which it is a general partner. The amount of
any Contingent Obligation of a Person shall be deemed to be an amount equal to
the stated or determinable amount of the Primary Obligation in respect of which
such Contingent Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith.
 
“Conversion Date”: the date on which a Eurodollar Advance is converted to an ABR
Advance, or the date on which an ABR Advance is converted to a Eurodollar
Advance, or the date on which a Eurodollar Advance is converted to a new
Eurodollar Advance, all in accordance with Section 2.8.
 
“Credit Party”: any of the Administrative Agent, the Lead Arranger, the Issuing
Bank, each Lender and their successors and assigns.
 
 
6

--------------------------------------------------------------------------------


 
“Default”: any event or condition which constitutes an Event of Default or
which, with the giving of notice, the lapse of time, or any other condition,
would, unless cured or waived, become an Event of Default.
 
“Dollars” and “$”: lawful currency of the United States of America.
 
“Domestic Lending Office”: in respect of any Lender and the Issuing Bank,
initially, the office or offices of such Lender and the Issuing Bank designated
as such on Schedule I; thereafter, such other office of such Lender and the
Issuing Bank through which it shall be making or maintaining ABR Advances or
issuing Letters of Credit, as reported by such Lender or the Issuing Bank to the
Administrative Agent and the Borrower.
 
“DownREIT Partnership”: as of the Effective Date, UB Stamford, LP and after the
Effective Date, any other partnership or limited liability company hereafter
created by the Borrower for the purpose of acquiring assets qualifying as “real
estate assets” under Section 856(c) of the Code through the issuance of
partnership or limited liability company units in such partnership or limited
liability company to third parties, provided that, in the case of each such
entity (including UB Stamford, LP), the Borrower or a wholly owned Subsidiary of
the Borrower is the sole general partner or managing member of such partnership
or limited liability company, as the case may be.  Any partnership or limited
liability company created after the Effective Date must be approved by the
Administrative Agent as a “DownREIT Partnership” for purposes of being included
in this definition.
 
“Effective Date”: the date on which the conditions specified in Section 5 are
satisfied.
 
“Eligible Assets”:  on any date, assets which are on such date: (i) Eligible
Real Estate Assets; (ii) unrestricted cash on deposit on such date in demand
deposit accounts in the name of the Borrower maintained in domestic commercial
banks or savings banks; (iii) unrestricted short term marketable securities held
in the name of the Borrower having a Moody’s rating of Baa2 or better or an S&P
rating of BBB or better; (iv) Eligible Mortgage Receivables; and (v) all
Eligible Consolidated or Unconsolidated Joint Venture Assets.
 
“Eligible Consolidated or Unconsolidated Joint Venture Asset”: as of any date,
each Real Property owned in fee simple on such date by a Consolidated or
Unconsolidated Joint Venture and which otherwise satisfies the conditions of
clauses (i) through (v) of the definition of “Eligible Real Estate Asset” on
such date.
 
“Eligible Ground Lease”:  a lease of property in which the Borrower or a wholly
owned Subsidiary of the Borrower is the holder of the leasehold estate and which
(i) has a remaining term (inclusive of renewal options exercisable at the option
of the holder of the leasehold estate) of at least 30 years, and (ii) the
leasehold estate is (in the determination of the Administrative Agent)
“mortgageable” in that it provides or allows for (either in the lease itself or
in a separate agreement executed by the landlord):  (A) the right of the holder
of such leasehold estate to mortgage the leasehold estate; (B) the right of a
lender secured by a mortgage on such leasehold estate to receive notices of
lessee defaults from the landlord and to have the opportunity to cure the same;
and (C) recognition of the mortgagee’s interest in the leasehold estate and
rights to a new lease in the event the lease is terminated for any reason.
 
 
7

--------------------------------------------------------------------------------


 
“Eligible Mortgage Receivable”:  as of any date, payments due under a commercial
mortgage owned by the Borrower which qualifies as “real estate asset” under
Section 856(c)(5)(B) of the Code as of such date, provided that on such date (i)
there are no past due payments outstanding under such mortgage, and (ii) no
other uncured default exists with respect to such mortgage; and “Eligible
Mortgage Receivables” shall mean all such payments on such date, collectively.
 
“Eligible Real Estate Asset”: on any date, any Real Property which is on such
date wholly owned by the Borrower or a DownREIT Partnership in fee simple or
which is an Eligible Consolidated or Unconsolidated Joint Venture Asset, and (i)
which is an income-producing property in operating condition and in respect of
which no material part thereof has been damaged by fire or other casualty
(unless such damage has been repaired) or condemned (unless such condemnation
has been restored), (ii) for which a certificate of occupancy has been issued
for all currently occupied space comprising the same, (iii) which is not an
Environmental Risk Property, and (iv) which is located within the 48 contiguous
States of the United States of America, and “Eligible Real Estate Assets” means
all such Real Property, collectively.
 
“Eligible Real Estate Asset Value”:  as of any date and with respect to any
Eligible Real Estate Asset, the sum of (A) the quotient of (i) an amount equal
to the annualized Adjusted Net Operating Income for such Eligible Real Estate
Asset for the fiscal quarter of the Borrower most recently ending as of such
date (excluding Net Operating Income for any such property not owned for the
entire such fiscal quarter), divided by (ii) 8% and (B) the purchase price of
any Eligible Real Estate Asset acquired during such prior fiscal quarter. For
purposes of any determination of an Eligible Real Estate Asset Value, the
Adjusted Net Operating Income of any Eligible Real Estate Asset owned by a
DownREIT Partnership or which is an Eligible Consolidated or Unconsolidated
Joint Venture Asset shall be based on the Borrower’s Interest in the Adjusted
Net Operating Income for each such property.
 
“Environmental Laws”: any and all federal, state and local laws relating to the
environment or the use, storage, transporting, manufacturing, handling,
discharge, disposal or recycling of hazardous substances, materials or
pollutants or industrial hygiene and including, without limitation, (i) the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 USCA §9601 et seq.; (ii) the Resource Conservation and Recovery Act
of 1976, as amended, 42 USCA §6901 et seq.; (iii) the Toxic Substance Control
Act, as amended, 15 USCA §2601 et seq.; (iv) the Water Pollution Control Act, as
amended, 33 USCA §1251 et seq.; (v) the Clean Air Act, as amended, 42 USCA §7401
et seq.; (vi) the Hazardous Material Transportation Act, as amended, 49 USCA
§1801 et seq. and (viii) all rules, regulations, judgments, decrees, injunctions
and restrictions thereunder and any analogous state law.
 
“Environmental Risk Property”: any Real Property of the Borrower, a Subsidiary
of the Borrower or a DownREIT Partnership in respect of which, at any time:
 
(i) Hazardous Substances are (A) generated or manufactured on, transported to or
from, treated at, stored at or discharged from such Real Property in violation
of any Environmental Laws; (B) discharged into subsurface waters under such Real
Property in violation of any Environmental Laws; or (C) discharged from such
Real Property on or into property or waters (including subsurface waters)
adjacent to such Real Property in violation of any Environmental Laws, and any
of the foregoing events in (A), (B) or (C) has an Adverse Environmental Impact;
or
 
8

--------------------------------------------------------------------------------


 
(ii) there exists with respect to such Real Property (A) a claim, demand, suit,
action, proceeding, condition, report, directive, lien, violation, or
non-compliance concerning any liability (including, without limitation,
potential liability for enforcement, investigatory costs, cleanup costs,
government response costs, removal costs, remedial costs, natural resources
damages, property damages, personal injuries or penalties) arising in connection
with: (x) any non-compliance with or violation of the requirements of any
applicable Environmental Laws, or (y) the presence of any Hazardous Substance on
such Real Property or the release of any Hazardous Substance into the
environment from such Real Property, or (B) any actual liability in connection
with the presence of any Hazardous Substance on such Real Property or the
release of any Hazardous Substance into the environment from such Real Property,
and any of the foregoing events in (A) or (B) has an Adverse Environmental
Impact.
 
For purposes of this definition, the term “Adverse Environmental Impact” shall
mean any event described in clause (A), (B) or (C) of paragraph (i) above or
clause (A) or (B) of paragraph (ii) above which could reasonably be expected to
have a material adverse effect on (1) the value of such Real Property, (2) the
marketability of such Real Property, or (3) the ability to finance or refinance
such Real Property.
 
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations issued thereunder, as from time to
time in effect.
 
“ERISA Affiliate”: any Person which is a member of any group of organizations
(i) described in Section 414(b) or (c) of the Code of which the Borrower is a
member, or (ii) solely for purposes of potential liability under Section
302(c)(11) of ERISA and Section 412(c)(11) of the Code and the Lien created
under Section 302(f) of ERISA and Section 412(n) of the Code, described in
Section 414(m) or (o) of the Code, of which the Borrower is a member.
 
“ERISA Liabilities”: without duplication, the aggregate of all unfunded vested
benefits under all Plans and all potential withdrawal liabilities under all
Multiemployer Plans.
 
“Eurodollar Advance”: collectively, the Loans (or any portions thereof), at such
time as they (or such portions) are made and/or being maintained at a rate of
interest based upon a particular Eurodollar Rate; and “Eurodollar Advances”
shall mean all such Loans (or portions thereof) in the aggregate.
 
“Eurodollar Lending Office”: in respect of any Lender, initially, the office,
branch or affiliate of such Lender designated as such on Schedule I (or, if no
such office branch or affiliate is specified, its Domestic Lending Office);
thereafter, such other office, branch or affiliate of such Lender through which
it shall be making or maintaining Eurodollar Advances, as reported by such
Lender to the Administrative Agent and the Borrower.
 
 
9

--------------------------------------------------------------------------------


 
“Eurodollar Rate”: with respect to each Eurodollar Advance, and as determined by
the Administrative Agent, for the Interest Period applicable to such Eurodollar
Advance, the rate per annum (rounded, if necessary, to the next higher 1/16 of
1%) equal to the product of (i) the arithmetic mean of the offered rates for
deposits in Dollars for a period comparable to such Interest Period which appear
on the LIBO Page of the Reuters Monitor Money Rates Service (or such page as may
replace such page on such service for the purpose of displaying the Eurodollar
Rate) as of 11:00 a.m. (London time) on the day that is two Business Days prior
to the first day of such Interest Period, times (ii) any Statutory Reserve Rate.
If fewer than two rates appear on the LIBO Page of the Reuters Monitor Money
Rates Service, “Eurodollar Rate” shall mean for the then current Interest Period
relating to a Eurodollar Advance, the rate per annum (rounded, if necessary, to
the next higher 1/16 of 1%) equal to the product of (i) the rate per annum at
which BNY offers deposits in Dollars for a period comparable to such Interest
Period and in an amount equal to the outstanding principal amount of such
Eurodollar Advance to leading banks in the London interbank eurodollar market as
of 11:00 a.m. (London time) on the day that is two Business Days prior to the
first day of such Interest Period, times (ii) any Statutory Reserve Rate.
 
“Event of Default”: any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time or any other condition
specified in Section 9 has been satisfied.
 
“Exchange Value”:  with respect to each outstanding operating partnership unit
in a DownREIT Partnership, the amount, expressed in Dollars, appurtenant to such
operating partnership unit, established upon the issuance of such operating
partnership unit, which the holder of such operating partnership unit may on any
date exchange for either (i) a number of common shares of stock of the Borrower
having a market value on the applicable exchange date equal to such amount, or
(ii) a cash payment. “Exchange Values” shall mean all such amounts in the
aggregate.
 
“Extension Events for First Extension”:  as defined in Section 2.19.
 
“Extension Events for Second Extension”:  as defined in Section 2.19.
 
“Facility Exposure”: with respect to any Lender at any time, the sum of the (i)
aggregate outstanding principal amount of such Lender’s Loans and (ii) such
Lender’s LC Exposure at such time.
 
“Federal Funds Rate”: for any day, a rate per annum (expressed as a decimal,
rounded upwards, if necessary, to the next higher 1/100 of 1%), equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
of the quotations for such day on such transactions received by BNY as
determined by BNY and reported to the Administrative Agent.
 
 
10

--------------------------------------------------------------------------------


 
“Fees”: the Commitment Fee, the LC Fee and any other fees payable pursuant to
Section 3.1.
 
“Fixed Charge Coverage Ratio”: as of the end of any fiscal quarter of the
Borrower, the ratio of (i) Consolidated EBITDA for the four fiscal quarters of
the Borrower having then ended, to (ii) Consolidated Fixed Charges for the four
fiscal quarters of the Borrower having then ended.
 
“GAAP”: generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statement by such other entity as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination, consistently
applied.
 
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government and any
court or arbitrator.
 
“Gross Asset Value”: on any date, the sum of the following amounts:
 
(a)           with respect to each Eligible Real Estate Asset, an amount equal
to the Eligible Real Estate Asset Value of such Eligible Real Estate Asset on
such date;
 
(b)           with respect to each Eligible Consolidated or Unconsolidated Joint
Venture Asset, the Borrower’s pro-rata share of the Eligible Real Estate Value
of such Eligible Consolidated or Unconsolidated Joint Venture Asset;
 
(c)           with respect to cash and cash equivalents which are Eligible
Assets on such date, the amount of such cash on such date;
 
(d)           with respect to short term marketable securities which are
Eligible Assets on such date, an amount equal to the market value of such
securities on such date (but not more than 10% of Gross Asset Value on any date
of determination);
 
(e)           the book value of construction projects owned by the Borrower or
any of its consolidated Subsidiaries which are in process (including the book
value for related land) and, for construction in process of any Unconsolidated
Joint Ventures, the Borrower’s pro-rata share of the book value of such
construction in process on such date; and
 
(f)           Eligible Mortgage Receivables and trade receivables of the
borrower on such date which are aged not more than 30 days, provided that (x)
the tenant obligor under such trade receivable is not insolvent or subject to
any bankruptcy proceedings, and (y) trade receivables shall not include any Net
Operating Income used in determining Eligible Real Estate Asset Value as at such
fiscal quarter end.
 
 
11

--------------------------------------------------------------------------------


 
“Guaranty”: collectively, (i) a Subsidiary Guaranty, substantially in the form
of Exhibit E executed by each of the Subsidiary Guarantors identified on
Schedule 4.4 and delivered to the Administrative Agent for the benefit of the
Lenders on or prior to the Effective Date, and (ii) each additional Subsidiary
Guaranty substantially in the form of Exhibit E executed by each Required
Additional Guarantor and delivered to the Administrative Agent for the benefit
of the Lenders after the Effective Date.
 
“Hazardous Substance”: any hazardous or toxic substance, material or waste,
including, but not limited to, (i) those substances, materials, and wastes
listed in the United States Department of Transportation Hazardous Materials
Table (49 CFR 172.101) or by the Environmental Protection Agency as hazardous
substances (40 CFR Part 302), as such lists may be amended and/or replaced from
time to time, and (ii) any substance, pollutant or material defined or
designated in any Environmental Law as a “hazardous substance,” “toxic
substance,” “hazardous material,” “hazardous waste,” “restricted hazardous
waste,” “pollutant,” “toxic pollutant” or words of similar import.
 
“Highest Lawful Rate”: with respect to any Lender, the maximum rate of interest,
if any, that at any time or from time to time may be contracted for, taken,
charged or received by such Lender on its Note or which may be owing to such
Lender pursuant to this Agreement under the laws applicable to such Lender and
this Agreement.
 
“Indebtedness”: as to any Person, at a particular time, all items which
constitute, without duplication, (a) indebtedness for borrowed money, whether
secured or unsecured (including, without limitation, any non-recourse
indebtedness of such Person and the indebtedness under this Agreement and the
Notes), or the deferred purchase price of Property (other than trade payables
incurred in the ordinary course of business), (b) indebtedness evidenced by
notes, bonds, debentures or similar instruments, (c) obligations with respect to
any conditional sale or title retention agreement, (d) indebtedness arising
under acceptance facilities and the amount available to be drawn under all
letters of credit issued for the account or upon the application of such Person
and, without duplication, all drafts drawn thereunder to the extent such Person
shall not have reimbursed the issuer in respect of the issuer’s payment of such
drafts, (e) all liabilities secured by any Lien on any Property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof (other than carriers’, warehousemen’s, mechanics’,
repairmen’s or other like non-consensual statutory Liens arising in the ordinary
course of business), (f) obligations under Capital Leases, (g) Contingent
Obligations and (h) ERISA Liabilities.
 
“Indemnified Person”: as defined in Section 11.11.
 
“Initial Revolving Credit Termination Date”:  February 11, 2011.
 
“Intellectual Property”: all copyrights, trademarks, patents, trade names and
service marks.
 
“Interest Payment Date”: (i) as to any ABR Advance, the last day of each month
commencing on the first such day to occur after such ABR Advance is made or any
Eurodollar Advance is converted to an ABR Advance, and (ii) as to any Eurodollar
Advance, the last day of such Interest Period.
 
 
12

--------------------------------------------------------------------------------


 
“Interest Period”: with respect to any Eurodollar Advance requested by the
Borrower, the period commencing on, as the case may be, the Borrowing Date or
Conversion Date with respect to such Eurodollar Advance and ending one, two or
three months thereafter, as selected by the Borrower in its irrevocable
Borrowing Request as provided in Section 2.3 or its irrevocable notice of
conversion as provided in Section 2.8, provided, however, that all of the
foregoing provisions relating to Interest Periods are subject to the following:
 
(a) if any Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;
 
(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month;
 
(c) no such Interest Period shall end after the last day of the Commitment
Period; and
 
(d) the Borrower shall select Interest Periods so as not to have more than 3
different Interest Periods outstanding at any one time.
 
“Investments”: as defined in Section 8.4.
 
“Issuing Bank”: BNY, in its capacity as issuer of Letters of Credit.
 
“LC Disbursement”: a payment made by the Issuing Bank pursuant to a Letter of
Credit.
 
“LC Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Commitment Percentage of the total LC Exposure at such time.
 
“LC Fee”: as defined in Section 3.1.
 
“LC Sublimit”:  $10,000,000.00.
 
“Lead Arranger”:  BNY Capital Markets, Inc.
 
“Letter of Credit”: any letter of credit, and any successive renewals thereof,
issued or made pursuant to this Agreement.
 
 
13

--------------------------------------------------------------------------------


 
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit or preferential
arrangement, encumbrance, lien (statutory or other), or other security agreement
or security interest of any kind or nature whatsoever, including, without
limitation, any conditional sale or other title retention agreement and any
capital or financing lease having substantially the same economic effect as any
of the foregoing.
 
“Loan” and “Loans”: As defined in Section 2.1.  All Loans shall be made in
Dollars.
 
“Loan Documents”: collectively, this Agreement, the Notes, the Guaranty and any
letter of credit documentation required pursuant to Section 2.7 in connection
with the issuance of any Letter of Credit.
 
“Margin Stock”: any “margin stock”, as said term is defined in Regulation U of
the Board of Governors of the Federal Reserve System, as the same may be amended
or supplemented from time to time.
 
“Material Adverse Change”: a material adverse change in (i) the business,
assets, operations, prospects or condition, financial or otherwise, of (A) the
Borrower or (B) the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents or
(iii) the rights or benefits available to any Credit Party under any Loan
Document.
 
“Material Adverse Effect”: a material adverse effect on (i) the business,
assets, operations, prospects or condition, financial or otherwise, of (A) the
Borrower or (B) the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents or
(iii) the rights or benefits available to any Credit Party under any Loan
Document.
 
“Maturity Date”: The earlier of the Revolving Credit Termination Date or the
date on which the Notes shall become due and payable, whether by acceleration or
otherwise.
 
“Moody’s”:  Moody’s Investors Service, Inc.
 
“Multiemployer Plan”: a plan defined as such in Section 3(37) of ERISA to which
contributions have been made by the Borrower or any ERISA Affiliate and which is
covered by Title IV of ERISA.
 
“Net Operating Income”: for any period, and with respect to Real Property which
is an Eligible Real Estate Asset during such period, an amount equal to (i) all
Operating Income during such period, less (ii) all Operating Expenses during
such period (as such terms are immediately hereinafter defined).
 
For purposes of this definition, the term “Operating Income” shall mean for any
period, all fixed and percentage rents, common area maintenance charges and tax
recoveries actually paid or accrued to the Borrower or a Subsidiary Guarantor
during such period by tenants at properties comprising Eligible Real Estate
(excluding prepaid rents and revenues and security deposits except to the extent
applied in satisfaction of tenants obligations for rent), less (i) extraordinary
or non-recurring payments (including lease cancellation payments, tax refunds,
rent insurance proceeds and condemnation awards), (ii) rents from (A) any tenant
operating under bankruptcy protection unless such tenant is current in the
payment of post-petition rent and the lease for such tenant has not been
rejected by the trustee for such tenant’s estate in accordance with applicable
bankruptcy laws, and (B) any tenant which is an Affiliate of the Borrower, and
(iii) any income from service fees or property management fees in excess of 10%
of the total Operating Income for such period.
 
 
14

--------------------------------------------------------------------------------


 
For purposes of this definition, the term “Operating Expenses” shall mean for
any period, all expenses actually paid or accrued during such period to own,
operate, manage and maintain the Eligible Real Estate Assets, including, but not
limited to taxes, assessments and the like, CAM and real estate taxes,
insurance, utilities, payroll costs, administrative expense (including a
appropriate allocation for legal, accounting advertising, marketing and other
expenses incurred in connection with such property specifically excluding
general overhead expenses of the Borrower), except that (i) if management fees
for such period are less than 3% of Operating Income for such Period, then an
amount equal to 3% of Operating Income for such Period shall be included in the
computation of Operating Expenses, and (ii) real estate taxes, ground rent and
insurance, shall be included only at their stabilized, recurring levels.
 
“Note” and “Notes”: “as defined in Section 2.2(a).
 
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any Governmental Authority succeeding to the
functions thereof.
 
“Permitted Liens”: Liens permitted to exist under clauses (i), (ii), (iii), (iv)
or (v) of Section 8.2.
 
“Person”: an individual, a partnership, a corporation, a business trust, a
limited liability company, a joint stock company, a trust, an unincorporated
association, a joint venture, a Governmental Authority or any other entity of
whatever nature.
 
“Plan”: any employee benefit or other plan established or maintained by the
Borrower or any ERISA Affiliate and which is covered by or subject to the
minimum funding standards of Title IV of ERISA, other than a Multiemployer Plan.
 
“Property”: all types of real, personal, tangible, intangible or mixed property.
 
“Real Property”: all real Property, and all interests in real Property, owned,
leased or held by the Borrower or any Subsidiary of the Borrower.
 
“REIT”:  a Person qualifying as a real estate investment trust under Sections
856-859 of the Code and the regulations and rulings of the Internal Revenue
Service issued thereunder.
 
“Rent Roll”:  a schedule prepared by the Borrower from time to time identifying
(i) the Real Property owned by the Borrower or its Subsidiaries and stating
whether such items of Real Property are Eligible Real Estate Assets at such
time, (ii) the annual base rent payable under each lease of Real Property owned
by the Borrower or any of its Subsidiaries, (iii) the commencement and
termination dates of the term of each such lease, (iv) any renewal options with
respect to such lease, (v) the net rentable area of the space demised under each
such lease, and (vi) such other information as the Administrative Agent may
reasonably require.
 
15

--------------------------------------------------------------------------------


“Required Additional Guarantors”: any Subsidiary required to execute and deliver
a Guaranty pursuant to Section 7.11.
 
“Required Lenders”: (i) if no Loans are outstanding at such time, Lenders having
Commitments equal to at least 51% of the Commitments of all Lenders at such
time; and (ii) if Loans are outstanding at such time, Lenders holding Notes
having an unpaid principal balance equal to at least 51% of the aggregate Loans
then outstanding.
 
“Restricted Payment”: as to any Person, any dividend or other distribution by
such Person (whether in cash, securities or other property) with respect to any
shares of any class of equity securities or beneficial interests of such Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such shares or
beneficial interests or any option, warrant or other right to acquire any such
shares or beneficial interests.
 
“Revolving Credit Termination Date”:  the Initial Revolving Credit Termination
Date, or in accordance with Section 2.19, (i) if the Extension Events for First
Extension have been satisfied, February 10, 2012 (the “First Extended Revolving
Credit Termination Date”), and (ii) if the Extension Events for Second Extension
have been satisfied, February 11, 2013 (the “Second Extended Revolving Credit
Termination Date”).
 
“Secured Debt”:  the portion of Consolidated Total Indebtedness consisting of
borrowed money or the deferred purchase price of real property (including any
guaranties thereof) that is secured by a lien on real property, including the
Borrower’s pro-rata share of such indebtedness (or guaranties thereof) of
Unconsolidated Joint Ventures.
 
“Special Counsel”: Emmet, Marvin & Martin, LLP, special counsel to BNY.
 
“S&P”:  Standard & Poor’s Ratings Group.
 
“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve Board to which BNY is subject for
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board of Governors of the Federal Reserve Board). Such
reserve percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Advances shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 
 
16

--------------------------------------------------------------------------------


 
“Stock”: any and all shares, rights, interests, participations, warrants,
depositary receipts or other equivalents (however designated) of corporate
stock, including, without limitation, so-called “phantom stock,” preferred stock
and common stock.
 
“Subsidiary”: as to any Person, any corporation, association, partnership,
limited liability company, joint venture or other business entity of which such
Person, directly or indirectly, either (i) in respect of a corporation, owns or
controls more than 50% of the outstanding Stock having ordinary voting power to
elect a majority of the board of directors or similar managing body,
irrespective of whether a class or classes shall or might have voting power by
reason of the happening of any contingency, or (ii) in respect of an
association, partnership, limited liability company, joint venture or other
business entity, is entitled to share, either directly or indirectly through an
entity described in clause (i) above, in more than 50% of the profits and
losses, however determined.
 
“Subsidiary Guarantor”: Each Subsidiary of the Borrower listed on Schedule 4.4
and designated thereon as a Subsidiary Guarantor, each Required Additional
Guarantor, and their successors and assigns; and “Subsidiary Guarantors” shall
mean all such guarantors, collectively.
 
“Taxes”: any present or future income, stamp or other taxes, levies, imposts,
duties, fees, assessments, deductions, withholdings, or other charges of
whatever nature, now or hereafter imposed, levied, collected, withheld, or
assessed by any Governmental Authority.
 
“Total Commitment Amount”:  on any day during the Commitment Period, the sum of
the Commitment Amounts of all Lenders on such day.
 
“Unencumbered Asset”: an Eligible Real Estate Asset which at any time (i) is
wholly owned in fee simple by the Borrower or by a wholly owned Subsidiary of
the Borrower, or the Borrower or a wholly owned Subsidiary of the Borrower is
the holder of the leasehold estate with respect to such Eligible Real Estate
Asset pursuant to an Eligible Ground Lease, (ii) is a retail shopping center or
is a property or integrated collection of properties in the same geographic area
of which 80% of the space is leased for trade or retail purposes, (iii) is free
and clear of all Liens (other than Permitted Liens), and (iv) has, to the best
of the Borrower’s knowledge, no title, survey, environmental or other defect
which could reasonably be expected to materially and adversely affect the value,
use or marketability thereof; and “Unencumbered Assets” mean all such
Unencumbered Assets, collectively.
 
“Unencumbered Asset Pool”:  a pool of Unencumbered Assets designated by the
Borrower from time to time, having the following characteristics:  (i) such pool
must be comprised of no fewer than 10 Unencumbered Assets (ii) the gross
leasaeble area of all such Unencumbered Assets (excluding gross leaseable area
undergoing redevelopment) is at least 80% leased by tenants who have accepted
the property and are paying rent in accordance with the terms of their leases;
(iii) the stabilized Eligible Real Estate Asset Value of any single Unencumbered
Asset in such pool may equal up to (but will not be given value in excess of)
17.5% of the total stabilized Eligible Real Estate Asset Value of all
Unencumbered Assets in such pool; (iv) the total stabilized Eligible Real Estate
Asset Value of any three Unencumbered Assets in such pool may equal up to (but
will not be given value in excess of) 50.0% of the total stabilized Eligible
Real Estate Asset Value of all Unencumbered Assets in such pool; (v) the total
stabilized Eligible Real Estate Asset Value of any Unencumbered Assets in such
pool that are subject to an Eligible Ground Lease may equal up to (but will not
be given value in excess of) 15.0% of the total stabilized Eligible Real Estate
Asset Value of all Unencumbered Assets in such pool; and (vi) the rent payable
by any one tenant of an Unencumbered Asset is such pool may equal up to (but
will not be given value in excess of) 10% of the Net Operating Income of all
Unencumbered Assets in such pool.  The Unencumbered Asset Pool shall initially
be as set forth on Schedule II.  The Borrower may designate that one or more
Unencumbered Assets be added to or removed from the Unencumbered Asset Pool
(provided that no Default then exists) in a notice to the Administrative Agent
and the Lenders, provided that after giving effect to such designation, no
Default would exist, and provided further that such designations may not be made
more often than once in each calendar month.  Any such designation notice shall
clearly identify the Unencumbered Assets being added or removed and the
effective date of such addition or removal, and shall re-state all the
Unencumbered Assets then included in such pool. Upon any change to the assets
comprising the schedule of Unencumbered Assets the Administrative Agent shall
distribute to each Lender and the Borrower a revised Schedule II.
 
 
17

--------------------------------------------------------------------------------


 
“Unsecured Indebtedness”:  at any time, the portion of Consolidated Total
Indebtedness at such time that is not secured by any Property or other assets of
the Borrower or any of its consolidated Subsidiaries.
 
1.2. Other Definitional Provisions.
 
(a) All terms defined in this Agreement shall have the meanings given such terms
herein when used in the Loan Documents or any certificate, opinion  or other
document made or delivered pursuant hereto or thereto, unless otherwise defined
therein.
 
(b) As used in the Loan Documents and in any certificate, opinion or other
document made or delivered pursuant hereto or thereto, accounting terms not
defined in Section 1.1, and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP.
 
(c) The words “hereof”, “herein”, “hereto” and “hereunder” and similar words
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, schedule and exhibit
references contained herein shall refer to Sections hereof or schedules or
exhibits hereto unless otherwise expressly provided herein.
 
(d) The word “or” shall not be exclusive; “may not” is prohibitive and not
permissive.
 
(e) Unless the context otherwise requires, words in the singular number include
the plural, and words in the plural include the singular.
 
(f) Unless specifically provided in a Loan Document to the contrary, references
to time shall refer to New York City time.
 
 
18

--------------------------------------------------------------------------------


 
2.  
AMOUNT AND TERMS OF LOANS AND LETTERS OF CREDIT.

 
2.1. Loans.
 
Subject to the terms and conditions hereof, each Lender severally agrees to make
revolving credit loans (each a “Loan” and, as the context may require,
collectively with all Loans of such Lender and with the Loans of all other
Lenders, the “Loans”) to the Borrower from time to time during the Commitment
Period, in an aggregate principal amount such that at any one time the Facility
Exposure of such Lender shall not exceed such Lender’s Commitment Amount.  At no
time shall (i) the sum of (A) the aggregate outstanding principal amount of the
Loans of all Lenders, and (B) all Lenders’ LC Exposure, exceed the Total
Commitment Amount, or (ii) the face amount of all issued and outstanding Letters
of Credit exceed the LC Sublimit.  During the Commitment Period, the Borrower
may borrow, prepay in whole or in part and reborrow under the Commitments, all
in accordance with the terms and conditions of this Agreement.  Subject to the
provisions of Sections 2.3 and 2.8, Loans may be (a) ABR Advances, (b)
Eurodollar Advances, or (c) any combination thereof.
 
2.2. Notes.
 
(a) Notes.  The Loans of each Lender and each Lender’s LC Exposure shall be
evidenced by a promissory note of the Borrower, substantially in the form of
Exhibit F, with appropriate insertions therein as to date and principal amount
(each, as endorsed or modified from time to time, a “Note” and, collectively
with the Notes of all other Lenders, the “Notes”), payable to the order of such
Lender for the account of its Applicable Lending Office and representing the
obligation of the Borrower to pay the lesser of (a) the Commitment Amount of
such Lender and (b) the aggregate unpaid principal balance of all Loans of such
Lender and such Lender’s share of the LC Disbursements, plus interest and other
amounts owing to the Lenders under the Loan Documents.
 
(b) The Notes Generally.  Each Note shall bear interest from the date thereof on
the unpaid principal balance thereof at the applicable interest rate or rates
per annum determined as provided in Section 2.9 and shall be stated to mature on
the Maturity Date.  The following information shall be recorded by each Lender
on its books and, prior to any transfer of any such Notes, endorsed by such
Lender on the schedule attached thereto or any continuation thereof: (i) the
date and amount of each Loan; (ii) its character as an ABR Advance, a Eurodollar
Advance or a combination thereof; (iii) the interest rate and Interest Period
applicable to Eurodollar Advances; and (iv) each payment and prepayment of the
principal thereof; provided that the failure of such Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make payment when due of any amount owing under the Loan Documents.
 
2.3. Procedure for Borrowings.
 
(a) Borrowing Requests.  Subject to the limitations set forth in Sections 2.1
and 2.3(b), the Borrower may borrow under the Commitments on any Business Day
during the Commitment Period by providing notice thereof to the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Advance, not
later than 11:00 A.M., New York City time, three Business Days before the date
of the proposed borrowing, or (b) in the case of an ABR Advance, not later than
11:00 A.M., New York City time, one Business Day before the date of such
proposed advance. Each such telephonic borrowing request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by the Borrower. Each
such telephonic request and each written Borrowing Request shall specify the
following information:  (i) the aggregate amount of the requested borrowing of
Loans; (ii) the date of such borrowing of Loans, which shall be a Business Day;
(iii) whether the requested Loan is to be an ABR Advance or a Eurodollar
Advance; (iv) in the case of a Eurodollar Advance, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and (v) the location and number of the Borrower’s
account to which funds are to be disbursed (such account being subject to the
provisions of Section 2.3(c)).
 
 
19

--------------------------------------------------------------------------------


 
(b) Limits on Advances.  Each borrowing of (i) ABR Advances shall be in a
minimum aggregate principal amount equal to $100,000 or such amount plus a whole
multiple of $10,000 in excess thereof, and (ii) Eurodollar Advances shall be in
an aggregate principal amount equal to $1,000,000 or such amount plus a whole
multiple of $100,000 in excess thereof.
 
(c) Funding of the Loans.  Upon receipt of each notice of borrowing from the
Borrower, the Administrative Agent shall promptly notify each Lender of the
contents thereof.  Subject to its receipt of the notice referred to in the
preceding sentence, each Lender will make the amount of its Commitment
Percentage of each borrowing of Loans pursuant to this Section available to the
Administrative Agent for the account of the Borrower at the office of the
Administrative Agent set forth in Section 11.2 not later than 12:30 P.M. on the
relevant Borrowing Date requested by the Borrower in funds immediately available
to the Administrative Agent at such office.  The amounts so made available to
the Administrative Agent on the Borrowing Date will then, subject to the
satisfaction of the terms and conditions of this Agreement, as determined by the
Administrative Agent, be made available on such date to the Borrower by the
Administrative Agent at the office of the Administrative Agent specified in
Section 11.2 by crediting the account of the Borrower on the books of such
office with the aggregate of said amounts received by the Administrative Agent,
provided that Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.7 shall be remitted by the Administrative Agent to the
Issuing Bank.
 
(d) Effect of Incomplete Borrowing Request.  If no election is made as to
whether the Loans shall be ABR Advances or Eurodollar Advances, then the
requested Loans shall be an ABR Advance. If no Interest Period is specified with
respect to any requested borrowing of Eurodollar Advances, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
 
(e) Administrative Agent’s Assumption.  Unless the Administrative Agent shall
have received prior notice from a Lender (by telephone or otherwise, such notice
to be promptly confirmed by telecopy or other writing) that such Lender will not
make available to the Administrative Agent such Lender’s pro rata share of the
Loans requested by the Borrower, the Administrative Agent may assume that such
Lender has made such share available to the Administrative Agent on the relevant
Borrowing Date in accordance with this Section, and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
Borrowing Date a corresponding amount.  If and to the extent such Lender shall
not have so made such pro rata share available to the Administrative Agent, such
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount (to the extent not previously paid
by the other), together with interest thereon for each day from the date such
amount is made available to the Borrower until the date such amount is paid to
the Administrative Agent, at a rate per annum equal to, in the case of the
Borrower, the applicable interest rate set forth in Section 2.9 for ABR Advances
or Eurodollar Advances, as set forth in the applicable Borrowing Request, and,
in the case of such Lender, the Federal Funds Rate in effect on each such day
(as determined by the Administrative Agent).  Such payment by the Borrower,
however, shall be without prejudice to its rights against such Lender.  If such
Lender shall pay to the Administrative Agent such corresponding amount, such
amount so paid shall constitute such Lender’s Loan as part of the Loans for
purposes of this Agreement, which Loan shall be deemed to have been made by such
Lender on the Borrowing Date applicable to such Loans, but without prejudice to
the Borrower’s rights against such Lender.
 
 
20

--------------------------------------------------------------------------------


 
2.4. Termination or Reduction of Commitments.
 
(a) Voluntary Reductions.  The Borrower shall have the right, upon at least
three Business Days’ prior written notice to the Administrative Agent, at any
time to terminate the Commitments or from time to time to permanently reduce the
Commitments, provided that the total of the Commitments shall not be reduced
below an amount equal to the sum of (i) the aggregate principal balance of the
Loans then outstanding thereunder, and (ii) the then current LC Exposure (in
each case after giving effect to any contemporaneous prepayment of Loans), and
provided further that any such reduction of the Commitments shall be for a
minimum of $1,000,000 and if more, in integral multiples of $500,000.
 
(b) In General.  Reductions of the Commitments shall be applied pro rata
according to the Commitments of each Lender, as the case may be.  Simultaneously
with each reduction of the Commitments under this Section, the Borrower shall
pay the Commitment Fee accrued (but not yet paid) on the amount by which the
Commitments have been reduced and prepay the Loans outstanding thereunder by the
amount, if any, by which the aggregate unpaid principal balance of such Loans
exceeds the amount of the Commitments, as so reduced.  If any prepayment is made
under this Section with respect to any Eurodollar Advances, in whole or in part,
prior to the last day of the applicable Interest Period, the Borrower agrees to
indemnify the Lenders in accordance with Section 2.14. No reduction or
termination of the Commitments may be reinstated.
 
2.5. Repayment of Loans; Evidence of Debt.
 
(a) Agreement to Pay.  The Borrower hereby unconditionally promises to pay to
the Administrative Agent, for the account of each Lender, the principal amount
of each Loan outstanding on the Maturity Date.  LC Disbursements shall be paid
pursuant to Section 2.7.
 
(b) Lenders’ Accounts.  Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the debt of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
 
21

--------------------------------------------------------------------------------


 
(c) Administrative Agent’s Accounts.  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan and LC
Disbursement made hereunder, the type of Advance thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any other sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
 
(d) Entries Made in Accounts.  The entries made in the accounts maintained
pursuant to paragraphs (b) and (c) of this Section shall, to the extent not
inconsistent with any entries made in any Note and absent manifest error, be
prima facie evidence of the existence and amounts of the obligations recorded
therein, provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans or any LC Disbursement in
accordance with the terms of this Agreement.
 
(e) Loans Evidenced by Notes.  The Loans and interest thereon shall at all times
be represented by one or more Notes in like form payable to the order of the
payee named therein and its registered assigns.
 
2.6. Prepayments of the Loans.
 
(a) Voluntary Prepayments.  The Borrower may, at its option, prepay the ABR
Advances and Eurodollar Advances, in whole or in part, without premium or
penalty (other than any indemnification amounts, as provided for in Section
2.14) at any time and from time to time by notifying the Administrative Agent in
writing at least one Business Day prior to the proposed prepayment date in the
case of Loans consisting of ABR Advances and at least three Business Days prior
to the proposed prepayment date in the case of Loans consisting of Eurodollar
Advances, specifying the Loans to be prepaid consisting of ABR Advances,
Eurodollar Advances or a combination thereof, the amount to be prepaid and the
date of prepayment.  Such notice shall be irrevocable and the amount specified
in such notice shall be due and payable on the date specified, together with
accrued interest to the date of such payment on the amount prepaid.  Upon
receipt of such notice, the Administrative Agent shall promptly notify each
Lender in respect thereof.  Prepayments of Advances shall be in an aggregate
minimum principal amount of $1,000,000 or such amount plus a whole multiple of
$500,000 in excess thereof, or if the outstanding Loans are less than the
applicable minimum prepayment amount, prepayment of the Loans shall be the
outstanding principal balance thereof.
 
(b) In General.  If any prepayment is made in respect of any Eurodollar Advance,
in whole or in part, prior to the last day of the applicable Interest Period,
the Borrower agrees to indemnify the Lenders in accordance with Section 2.14.
 
2.7. Letters of Credit.
 
(a) General.  Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit denominated in Dollars for its own
account, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the period from the
Effective Date to the tenth Business Day prior to the Revolving Credit
Termination Date.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
 
 
22

--------------------------------------------------------------------------------


 
(b) Notice of Issuance; Amendment; Certain Conditions. To request the issuance
of a Letter of Credit, the Borrower shall hand deliver or telecopy (or transmit
by electronic communication, if arrangements for doing so have been approved by
the Issuing Bank) to the Issuing Bank and the Administrative Agent (reasonably
in advance of the requested date of issuance) a notice requesting the issuance
of a Letter of Credit and specifying the date of issuance (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) of this Section), the amount of such Letter of Credit,
the name and address of the beneficiary thereof and such other information as
shall be necessary to prepare such Letter of Credit.  If requested by the
Issuing Bank, the Borrower shall complete a letter of credit application on the
Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued only if (and, upon issuance,
amendment, renewal or extension of each Letter of Credit, the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance (i)
the LC Exposure shall not exceed the LC Sublimit, and (ii) the total Facility
Exposure shall not exceed the Total Commitment Amount.  Any Letter of Credit
issued may, at the request of the Borrower and with the consent of the Letter of
Credit Issuer and the Administrative Agent, be amended, renewed or extended,
provided that no Default then exists and that after giving effect thereto, such
Letter of Credit (if the same had been issued at such time) would comply with
all requirements of this Section.
 
(c) Expiration Date.  Each Letter of Credit must expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit and (ii) the date that is ten Business
Days prior to the Revolving Credit Termination Date.
 
(d) Participations.  By the issuance of a Letter of Credit and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Commitment
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Commitment Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or reduction or termination of any of
the Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever; provided, however, that no
Lender shall be obligated to make any payment to the Administrative Agent for
any wrongful LC Disbursement made by the Issuing Bank as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of the
Issuing Bank.
 
23

--------------------------------------------------------------------------------


 
(e) Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 11:00 a.m., New York City time, on such date, or if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice.  If the
Borrower fails to make such payment under this paragraph when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Commitment Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Commitment Percentage of the
payment then due from the Borrower, in the same manner as provided in Section
2.3 (and Section 2.3 shall apply, mutatis mutandis, to the payment obligations
of the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of a Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.
 
(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) in the absence of the Issuing Bank’s gross
negligence or willful misconduct, payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. The
Lenders and the Administrative Agent shall not have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 
 
24

--------------------------------------------------------------------------------


 
(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
 
(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Advances; provided that, if the Borrower
fails to reimburse such LC Disbursement for more than two Business Days after
the same is due pursuant to paragraph (e) of this Section, then interest shall
accrue at the rate provided for in Section 2.9(b). Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
 
(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, then on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure with
respect to Letters of Credit as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in paragraphs (h)
or (i) of Section 9.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  Moneys
in such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated, be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured.
 
 
25

--------------------------------------------------------------------------------


 
2.8. Conversions.
 
(a) Conversion Elections.  The Borrower may elect from time to time to convert
Eurodollar Advances to ABR Advances by giving the Administrative Agent at least
one Business Day’s prior irrevocable notice of such election, specifying the
amount to be so converted, provided, that any such conversion of Eurodollar
Advances shall only be made on the last day of the Interest Period applicable
thereto.  In addition, the Borrower may elect from time to time to convert ABR
Advances to Eurodollar Advances or to convert Eurodollar Advances to new
Eurodollar Advances by giving the Administrative Agent at least three Business
Days’ prior irrevocable notice of such election, specifying the amount to be so
converted and the initial Interest Period relating thereto, provided that any
such conversion of ABR Advances to Eurodollar Advances shall only be made on a
Business Day and any such conversion of Eurodollar Advances to new Eurodollar
Advances shall only be made on the last day of the Interest Period applicable to
the Eurodollar Advances which are to be converted to such new Eurodollar
Advances.  Each such notice shall be in the form of Exhibit G and must be
delivered to the Administrative Agent prior to 11:00 a.m. on the Business Day
required by this Section for the delivery of such notices to the Administrative
Agent.   The Administrative Agent shall promptly provide the Lenders with notice
of any such election.  ABR Advances and Eurodollar Advances may be converted
pursuant to this Section in whole or in part, provided that conversions of ABR
Advances to Eurodollar Advances, or Eurodollar Advances to new Eurodollar
Advances, shall be in an aggregate principal amount of $1,000,000 or such amount
plus a whole multiple of $100,000 in excess thereof.
 
(b) Effect on Conversions if an Event of Default.  Notwithstanding anything in
this Section to the contrary, no ABR Advance may be converted to a Eurodollar
Advance, and no Eurodollar Advance may be converted to a new Eurodollar Advance,
if a Default has occurred and is continuing either (i) at the time the Borrower
shall notify the Administrative Agent of its election to convert or (ii) on the
requested Conversion Date.  In such event, such ABR Advance shall be
automatically continued as an ABR Advance or such Eurodollar Advance shall be
automatically converted to an ABR Advance on the last day of the Interest Period
applicable to such Eurodollar Advance.  If an Event of Default shall have
occurred and be continuing, the Administrative Agent shall, at the request of
the Required Lenders, notify the Borrower (by telephone or otherwise) that all,
or such lesser amount as the Required Lenders shall designate, of the
outstanding Eurodollar Advances shall be automatically converted to ABR
Advances, in which event such Eurodollar Advances shall be automatically
converted to ABR Advances on the date such notice is given.
 
(c) Failure to Convert; Effect of Incomplete Conversion Request.  If no
conversion of an ABR Advance to a Eurodollar Advance, or a Eurodollar Advance to
a new Eurodollar Advance, is requested pursuant to Section 2.8(a), then the Loan
or part thereof that is the subject of such Advance shall (i) in the case of
such an ABR Advance, continue as an ABR Advance, and (ii) in the case of such a
Eurodollar Advance, be deemed converted to an ABR Advance as of the last day of
the Interest Period with respect to such Eurodollar Advance. If, with respect to
a Eurodollar Advance conversion requested pursuant to Section 2.8(a), no
Interest Period is selected, the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.
 
26

--------------------------------------------------------------------------------


 
(d) Conversion not a Borrowing.  Each conversion shall be effected by each
Lender by applying the proceeds of its new ABR Advance or Eurodollar Advance, as
the case may be, to its Advances (or portion thereof) being converted (it being
understood that such conversion shall not constitute a borrowing for purposes of
Section 4, 5 or 6).
 
2.9. Interest Rate and Payment Dates.
 
(a) Prior to Maturity.  Except as otherwise provided in Section 2.9(b), prior to
the Maturity Date, the Loans shall bear interest on the outstanding principal
balance thereof at the applicable interest rate or rates per annum set forth
below:
 
ADVANCES
RATE
Each ABR Advance
Alternate Base Rate.
Each Eurodollar
Advance
Eurodollar Rate plus the Applicable Margin.

(b) Event of Default.  After the occurrence and during the continuance of an
Event of Default, the outstanding principal balance of the Loans and any overdue
interest or other amount payable under the Loan Documents shall bear interest,
whether before or after the entry of any judgment thereon, at a rate per annum
equal to the Alternate Base Rate plus 4%.
 
(c) Interest Payment Dates.  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan, provided that (i) interest
accrued pursuant to paragraph (b) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Advance prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
(d) General.  Interest shall be calculated on the basis of a 360-day year for
the actual number of days elapsed.  Any change in the interest rate on the Loans
resulting from a change in the Alternate Base Rate shall become effective as of
the opening of business on the day on which such change shall become
effective.  The Administrative Agent shall, as soon as practicable, notify the
Borrower and the Lenders of the effective date and the amount of each such
change in the Alternate Base Rate, but any failure to so notify shall not in any
manner affect the obligation of the Borrower to pay interest on the Loans in the
amounts and on the dates required.  Each determination of the Alternate Base
Rate or a Eurodollar Rate by the Administrative Agent pursuant to this Agreement
shall be conclusive and binding on the Borrower and the Lenders absent manifest
error.  At no time shall the interest rate payable on the Loans of any Lender,
together with all Fees and all other amounts payable under the Loan Documents,
to the extent the same are construed to constitute interest, exceed the Highest
Lawful Rate.  If interest payable to a Lender on any date would exceed the
maximum amount permitted by the Highest Lawful Rate, such interest payment shall
automatically be reduced to such maximum permitted amount.  Any interest
actually received for any period in excess of such maximum allowable amount for
such period shall be deemed to have been applied as a prepayment of the
Loans.  The Borrower acknowledges that to the extent interest payable on ABR
Advances is based on the BNY Rate, the BNY Rate is only one of the bases for
computing interest on loans made by the Lenders, and by basing interest payable
on ABR Advances on the BNY Rate, the Lenders have not committed to charge, and
the Borrower has not in any way bargained for, interest based on a lower or the
lowest rate at which the Lenders may now or in the future make loans to other
borrowers.
 
 
27

--------------------------------------------------------------------------------


 
2.10. Substituted Interest Rate.
 
In the event that (i) the Administrative Agent shall have reasonably determined
(which determination shall be conclusive and binding upon the Borrower) that by
reason of circumstances affecting the interbank eurodollar market either
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.9 or (ii) the Required Lenders shall have
notified the Administrative Agent that they have reasonably determined (which
determination shall be conclusive and binding on the Borrower) that the
applicable Eurodollar Rate will not adequately and fairly reflect the cost to
such Lenders of maintaining or funding loans bearing interest based on such
Eurodollar Rate, with respect to any portion of the Loans that the Borrower has
requested be made as Eurodollar Advances or Eurodollar Advances that will result
from the requested conversion of any portion of the Advances into Eurodollar
Advances (each, an “Affected Advance”), the Administrative Agent shall promptly
notify the Borrower and the Lenders (by telephone or otherwise, to be promptly
confirmed in writing) of such determination, on or, to the extent practicable,
prior to the requested Borrowing Date or Conversion Date for such Affected
Advances.  If the Administrative Agent shall give such notice, (a) any Affected
Advances shall be made as ABR Advances, (b) the Advances (or any portion
thereof) that were to have been converted to Affected Advances shall be
converted to or continued as ABR Advances and (c) any outstanding Affected
Advances shall be converted, on the last day of the then current Interest Period
with respect thereto, to ABR Advances.  Until any notice under clause (i) or
(ii), as the case may be, of this Section has been withdrawn by the
Administrative Agent (by notice to the Borrower promptly upon either (x) the
Administrative Agent having determined that such circumstances affecting the
interbank eurodollar market no longer exist and that adequate and reasonable
means do exist for determining the Eurodollar Rate pursuant to Section 2.9 or
(y) the Administrative Agent having been notified by such Required Lenders that
circumstances no longer render the Advances (or any portion thereof) Affected
Advances), no further Eurodollar Advances shall be required to be made by the
Lenders nor shall the Borrower have the right to convert all or any portion of
the Loans to Eurodollar Advances.
 
2.11. Taxes; Net Payments.
 
(a) All payments made by the Borrower and any Subsidiary Guarantor under the
Loan Documents shall be made free and clear of, and without reduction for or on
account of, any taxes, levies, imposts, deductions, charges or withholdings
required by law to be withheld from any amounts payable under the Loan
Documents. A statement setting forth the calculations of any amounts payable
pursuant to this paragraph submitted by a Lender to the Borrower shall be
conclusive absent manifest error.  The obligations of the Borrower under this
Section shall survive the termination of this Agreement and the Commitments and
the payment of the Notes and all other amounts payable under the Loan Documents.
 
 
28

--------------------------------------------------------------------------------


 
(b) Each Lender which is a foreign corporation within the meaning of Section
1442 of the Code shall deliver to the Borrower such certificates, documents or
other evidence as the Borrower may reasonably require from time to time as are
necessary to establish that such Lender is not subject to withholding under
Section 1441 or 1442 of the Code or as may be necessary to establish, under any
law hereafter imposing upon the Borrower an obligation to withhold any portion
of the payments made by the Borrower under the Loan Documents, that payments to
the Administrative Agent on behalf of such Lender are not subject to
withholding.
 
2.12. Illegality.
 
Notwithstanding any other provisions herein, if any law, regulation, treaty or
directive hereafter enacted, promulgated, approved or issued, or any change in
any presently existing law, regulation, treaty or directive, or in the
interpretation or application of any of the foregoing, shall make it unlawful
for any Lender to make or maintain its Eurodollar Advances as contemplated by
this Agreement, such Lender shall so notify the Administrative Agent and the
Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Borrower, whereupon (i) the commitment of such Lender hereunder to make
Eurodollar Advances or convert ABR Advances to Eurodollar Advances shall
forthwith be suspended and (ii) such Lender’s Loans then outstanding as
Eurodollar Advances affected hereby, if any, shall be converted automatically to
ABR Advances on the last day of the then current Interest Period applicable
thereto or within such earlier period as required by law.  If the commitment of
any Lender with respect to Eurodollar Advances is suspended pursuant to this
Section and thereafter it is once again legal for such Lender to make or
maintain Eurodollar Advances, such Lender’s commitment to make or maintain
Eurodollar Advances shall be reinstated and such Lender shall notify the
Administrative Agent and the Borrower of such event.
 
2.13. Increased Costs.
 
In the event that any law, regulation, treaty or directive hereafter enacted,
promulgated, approved or issued or any change in any presently existing law,
regulation, treaty or directive therein or in the interpretation or application
of any of the foregoing by any Governmental Authority charged with the
administration thereof or compliance by any Credit Party (or any corporation
directly or indirectly owning or controlling such Credit Party) with any request
or directive, whether or not having the force of law, from any central bank or
other Governmental Authority, agency or instrumentality:
 
(a) does or shall subject any Credit Party to any Taxes of any kind whatsoever
with respect to any Eurodollar Advances or any Letter of Credit or participation
therein, or its obligations under this Agreement to make Eurodollar Advances,
issue Letters of Credit or participate therein, or change the basis of taxation
of payments to any Credit Party of principal, interest or any other amount
payable hereunder in respect of its Eurodollar Advances or Letters of Credit or
participations therein, including any Taxes required to be withheld from any
amounts payable under the Loan Documents (except for imposition of, or change in
the rate of, tax on the overall net income of such Credit Party or its
Applicable Lending Office for any of such Advances by the jurisdiction in which
such Credit Party is incorporated or has its principal office or such Applicable
Lending Office, including, in the case of Credit Parties incorporated in any
State of the United States such tax imposed by the United States); or
 
 
29

--------------------------------------------------------------------------------


 
(b) does or shall impose, modify or make applicable any reserve, special
deposit, compulsory loan, assessment, increased cost or similar requirement
against assets held by, or deposits of, or advances or loans by, or other credit
extended by, or any other acquisition of funds by, any office of such Credit
Party in respect of its Eurodollar Advances, Letters of Credit or participations
therein which, in the case of Eurodollar Advances, is not otherwise included in
the determination of the Eurodollar Rate; or
 
(c) does or shall impose on any Credit Party or the London interbank market any
other condition affecting this Agreement, any Eurodollar Advances, any Letters
of Credit or any participation or participations therein,
 
and the result of any of the foregoing is to increase the cost to such Credit
Party or controlling corporation of making, issuing, renewing, converting or
maintaining its Eurodollar Advances, Letters of Credit or participations
therein, or its commitment to make such Eurodollar Advances, issue such Letters
of Credit or participate therein, or to reduce any amount receivable hereunder
in respect of its Eurodollar Advances, Letters of Credit or participations
therein, then, in any such case, the Borrower shall pay such Credit Party, upon
its demand, any additional amounts necessary to compensate such Credit Party or
controlling corporation for such additional cost or reduction in such amount as
determined by such Credit Party.  No failure by any Credit Party to demand
compensation for any increased cost during any Interest Period shall constitute
a waiver of such Credit Party’s right to demand such compensation at any
time.  A statement setting forth the calculations of any additional amounts
payable pursuant to the foregoing sentence submitted by a Credit Party to the
Borrower shall be conclusive absent manifest error.  The obligations of the
Borrower under this Section shall survive the termination of this Agreement and
any of the Commitments or the payment of the Notes and all other amounts payable
under the Loan Documents. Failure to demand compensation pursuant to this
Section shall not constitute a waiver of such Credit Party’s right to demand
such compensation.
 
2.14. Indemnification for Break Funding Losses.
 
The Borrower shall compensate each Credit Party for any loss (other than lost
profit) or expense (including, without limitation, any loss or expense arising
from re-employment of funds obtained by such Credit Party in order to make or
maintain a Eurodollar Advance or from any payment by such Credit Party to the
lenders of such funds) which such Credit Party may sustain or incur in the event
that (i) the Borrower fails to pay when due the principal amount of or interest
on any Eurodollar Advance, (ii) the Borrower fails to make a borrowing of,
conversion into or continuation of a Eurodollar Advance after the Borrower has
given a notice requesting the same, (iii) the Borrower fails to make any
prepayment of a Eurodollar Advance after the Borrower has given a notice
thereof, (iv) any payment of a Eurodollar Advance is made on any day other than
a scheduled payment date therefor or the last day of an Interest Period with
respect thereto (including any mandatory prepayment or a prepayment resulting
from acceleration or illegality), or (v) a Eurodollar Advance is automatically
converted to an ABR Loan on any other day other than the last day of the
Interest Period with respect thereto. Such compensation may include an amount
equal to the excess, if any, of (i) the amount of interest (excluding any margin
included therein) which would have accrued on the amount so paid, prepaid or
converted, or not so borrowed, prepaid, converted or continued, for the period
from the date of such payment, prepayment or conversion or of such failure to
borrow, prepay, convert or continue to the last day of such Interest Period (or,
in the case of a failure to borrow, prepay, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the Eurodollar Rate which is applicable or would have been applicable to such
Eurodollar Advance over (ii) the amount of interest (as reasonably determined by
the Bank) which would have accrued on such amount by placing such amount on
deposit for a comparable period with leading banks in the London interbank
eurodollar market.  A statement setting forth the calculations of any amounts
payable pursuant to this Section submitted by a Credit Party to the Borrower
shall be conclusive and binding on the Borrower absent manifest error.  The
obligations of the Borrower under this Section shall survive the termination of
this Agreement and the Commitments and the payment of the Notes and all other
amounts payable under the Loan Documents. Failure to demand compensation
pursuant to this Section shall not constitute a waiver of such Credit Party’s
right to demand such compensation.
 
 
30

--------------------------------------------------------------------------------


 
2.15. Use of Proceeds.
 
The proceeds of Loans and the Letters of Credit shall, subject to the provisions
of Section 8.10 be used solely for general business purposes (including
acquisitions, pre-development costs, development costs, working capital, capital
expenditures, repayment of indebtedness, the issuance of letters of credit,
approved company stock buyback programs and payment of fees and expenses
incurred in connection with this Agreement or the Loans), and such use shall
conform to the provisions of Section 4.11.
 
2.16. Capital Adequacy.
 
If (i) after the date hereof, the enactment or promulgation of, or any change or
phasing in of, any United States or foreign law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration thereof, (ii) compliance with any directive or guideline from any
central bank or United States or foreign Governmental Authority (whether or not
having the force of law) promulgated or made after the date hereof, or (iii)
compliance with the Risk-Based Capital Guidelines of the Board of Governors of
the Federal Reserve System as set forth in 12 CFR Parts 208 and 225, or of the
Comptroller of the Currency, Department of the Treasury, as set forth in 12 CFR
Part 3, or similar legislation, rules, guidelines, directives or regulations
under any applicable United States or foreign Governmental Authority affects or
would affect the amount of capital required to be maintained by a Credit Party
(or any lending office of such Credit Party) or any corporation directly or
indirectly owning or controlling such Credit Party or imposes any restriction on
or otherwise adversely affects such Credit Party (or any lending office of such
Credit Party) or any corporation directly or indirectly owning or controlling
such Credit Party and such Credit Party shall have determined that such
enactment, promulgation, change or compliance has the effect of reducing the
rate of return on such Credit Party’s capital or the asset value to such Credit
Party of any Loan made by such Credit Party as a consequence, directly or
indirectly, of its obligations to make and maintain the funding of its Loans at
a level below that which such Credit Party (or such lending office or
controlling corporation) could have achieved but for such enactment,
promulgation, change or compliance, after taking into account such Credit
Party’s (or such lending office’s or controlling corporation’s) policies
regarding capital adequacy, the Borrower shall promptly pay to such Credit Party
such additional amount or amounts as shall be sufficient to compensate such
Credit Party (or such lending office or controlling corporation) for such
reduction in such rate of return or asset value. A statement setting forth the
calculations of any amounts payable pursuant to this Section submitted by a
Credit Party to the Borrower shall be conclusive and binding on the Borrower
absent manifest error.  No failure by any Credit Party to demand compensation
for such amounts hereunder shall constitute a waiver of such Credit Party’s
right to demand such compensation at any time.  The obligations of the Borrower
under this Section shall survive the termination of this Agreement and the
Commitments and the payment of the Notes and all other amounts payable under the
Loan Documents. Failure to demand compensation pursuant to this Section shall
not constitute a waiver of such Credit Party’s right to demand such
compensation.
31

--------------------------------------------------------------------------------


 
2.17. Administrative Agent’s Records.
 
The Administrative Agent’s records with respect to the Loans, the interest rates
applicable thereto, each payment by the Borrower of principal and interest on
the Loans, and fees, expenses and any other amounts due and payable in
connection with this Agreement shall be presumptively correct absent manifest
error as to the amount of the Loans, and the amount of principal and interest
paid by the Borrower in respect of such Loans and as to the other information
relating to the Loans, and amounts paid and payable by the Borrower hereunder
and under the Notes.  The Administrative Agent will when requested by the
Borrower advise the Borrower of the principal and interest outstanding under the
Loans as of the date of such request and the dates on which such payments are
due.
 
2.18. Increase of the Total Commitment Amount.
 
(a) Procedure for Increases.  Subject to the terms of this Section 2.18, at any
time and from time to time after the Effective Date, provided that no Default or
Event of Default exists, the Borrower may in a notice to the Administrative
Agent and the Lead Arranger request that the Total Commitment Amount be
increased by either (A) one or more of the existing Lenders increasing its
existing Commitment (it being understood that no Lender shall have the
obligation to increase its Commitment to achieve such increased Total Commitment
Amount), or (B) the establishment of a new Commitment by a new Lender who is
acceptable to the Borrower, the Administrative Agent and the Lead Arranger (each
such increase in the Total Commitment Amount, by either means, being a
“Commitment Increase”, and each new Lender, or existing Lender increasing its
existing Commitment, being an “Increased Commitment Lender”).  Each existing
Lender shall have the option (exercisable prior to a new Commitment with a new
Lender pursuant to clause (B) being established) to participate in each
Commitment Increase pro-rata in accordance with its interest in the Total
Commitment Amount (determined without giving effect to such Increase).  No
Commitment Increase shall become effective until such Business Day (the
“Increase Effective Date”) as all of the following conditions precedent shall
have been fulfilled:
 
(i) no Default or Event of Default shall have occurred and be continuing on the
Increase Effective Date,
 
 
32

--------------------------------------------------------------------------------


 
(ii) the Borrower, the Administrative Agent and the Increased Commitment Lender
shall have executed and delivered an agreement, dated the Increase Effective
Date, substantially in the form of Exhibit J (each a “Commitment Increase
Supplement”) with respect to such Commitment Increase,
 
(iii) the Increased Commitment Lender shall have made a loan for the account of
the Borrower (which for all purposes of this Agreement shall be deemed to be a
Loan) in an amount equal to the difference between (A) such Lender’s Commitment
Percentage of the Loans outstanding as of 11:00 A.M. on the Increase Effective
Date (determined after giving effect to the Commitment Increase), less (B) the
Loans of such Lender outstanding at such time, and shall have made the amount of
such loan available to the Administrative Agent for the account of the Borrower
at the Office not later than 1:00 P.M. on such Business Day, in funds
immediately available to the Agent at such office,
 
(iv) the Borrower shall have issued a Note to such Increased Commitment Lender,
dated the Increase Effective Date, in the maximum principal amount of such
Lender’s Commitment (after giving effect to such Commitment Increase); and
 
(v) such increase in the Total Commitment Amount shall not violate any provision
of the Borrower’s charter or other organizational documents, and if required by
the Administrative Agent, the Administrative Agent shall have received evidence
thereof satisfactory to it.
 
(b) Agent’s Duties.  The Administrative Agent shall apply the proceeds of the
loan made to the Borrower under and in accordance with Section 2.18(a)(iii) as a
prepayment of the Loans held by the Lenders other than the Lender providing the
Commitment Increase, such prepayment to be distributed to the other Lenders pro
rata based on the percentage decrease of each such Lender’s Commitment
Percentage (after giving effect to the said Commitment Increase).  The
Administrative Agent is hereby directed to amend Exhibit C and, if applicable,
Schedule I, on each Increase Effective Date to reflect (i) the Commitment Amount
of each Lender (including any new Lender) as of such Increase Effective Date,
and (ii) the Lending Offices and address for notices of any Increased Commitment
Lender which was not previously a Lender, and to deliver a copy thereof to each
party hereto.
 
(c) Maximum Total Commitment Amount.  The minimum amount of any Commitment
Increase shall be $10,000,000.  In no event shall a Commitment Increase be
permitted hereunder if such Commitment Increase, when added to the Total
Commitment Amount prior to giving effect thereto would exceed $100,000,000 at
any time thereafter, unless consented to in writing by the Administrative Agent
and each Lender.
 
2.19. Extensions of the Revolving Credit Termination Date.
 
Subject to the satisfaction of the following conditions, the Initial Revolving
Credit Termination Date may be extended for the following additional periods:
 
 
33

--------------------------------------------------------------------------------


 
(a) The Initial Revolving Credit Termination Date shall be extended to the First
Extended Revolving Credit Termination Date upon satisfaction (as determined by
the Administrative Agent) of the following conditions (the “Extensions Events
for First Extension”):
 
(i) the Borrower shall have requested such extension at least 30 but not more
than 90 days prior to the Initial Revolving Credit Termination Date in a notice
to the Administrative Agent;
 
(ii) no Default or Event of Default shall exist and be continuing as of the date
of such request or on the last day of the Initial Revolving Credit Termination
Date; and
 
(iii) prior to the last day of the Initial Revolving Credit Termination Date,
the Administrative Agent shall have received, for the account of the Lenders in
accordance with each Lender’s Commitment Percentage, an extension fee equal to
0.10% of the Total Commitment Amount.
 
(b) If the Initial Revolving Credit Termination Date shall have been extended
pursuant to subsection (a) of this Section 2.19, the First Extended Revolving
Credit Termination Date shall be extended to the Second Extended Revolving
Credit Termination Date upon satisfaction (as determined by the Administrative
Agent) of the following conditions (the “Extensions Events for Second
Extension”):
 
(i) the Borrower shall have requested such extension at least 30 but not more
than 90 days prior to the First Extended Revolving Credit Termination Date in a
notice to the Administrative Agent;
 
(ii) no Default or Event of Default shall exist and be continuing as of the date
of such request or on the last day of the First Extended Revolving Credit
Termination Date; and
 
(iii) prior to the last day of the First Extended Revolving Credit Termination
Date the Administrative Agent shall have received, for the account of the
Lenders in accordance with each Lender’s Commitment Percentage, an extension fee
equal to 0.10% of the Total Commitment Amount.
 
3.  
FEES; PAYMENTS.

 
3.1. Fees.
 
(a) The Borrower agrees to pay to the Administrative Agent, for the account of
the Lenders in accordance with each Lender’s Commitment Percentage, a fee (the
“Commitment Fee”), from the Effective Date through the Maturity Date, computed
as follows: an amount, determined periodically as hereinafter set forth, equal
to the product of (i) Applicable Commitment Fee Percentage times (ii) the
average daily unadvanced portion of the Total Commitment Amount during such
period.  The Commitment Fee shall be payable quarterly in arrears on the last
day of each March, June, September and December of each year, commencing on the
first such day following the Effective Date, on any optional reduction of the
Total Commitment Amount, and on the Maturity Date.  The Commitment Fee shall be
calculated on the basis of a 360 day year for the actual number of days elapsed.
 
34

--------------------------------------------------------------------------------


 
(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit (the “LC Fee”), which shall accrue at rate per annum equal to the greater
of the product of (i) the Applicable Margin, times (ii) the average daily amount
of such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure.
 
(c) The Borrower shall pay to the Issuing Bank, for its own account, the Issuing
Bank’s fronting fees with respect to the issuance of each Letter of Credit in
the amount of 0.125% of the amount of the Letter of Credit, or such other amount
as the Issuing Bank and the Borrower shall agree to in writing prior to the
issuance of such Letter of Credit, and the Issuing Bank’s standard fees with
respect to the amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Accrued participation fees and fronting fees
shall be payable in arrears on the last day of March, June, September and
December of each year, commencing on the first such date to occur after the date
hereof, but in any event, after the Commitments terminate any such fees accruing
after such date shall be payable on demand. All other fees payable to the
Issuing Bank pursuant to this subsection shall also be payable on demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed.
Notwithstanding the foregoing, the minimum participation fee payable on each
quarterly payment pursuant to this subsection shall not be less than $250 with
respect to each Letter of Credit, nor less than $1,000 annually, with respect to
each Letter of Credit.
 
(d) All fees and other amounts payable under paragraphs (a), (b) and (c) of this
Section shall be paid on the dates due, in immediately available funds, to the
Administrative Agent for distribution, in the case of the Commitment Fee and LC
Fee described therein, and other fees and amounts payable under this Section
shall be paid directly to the Credit Party to whom such fees and other amounts
are payable. Fees and other amounts paid shall not be refundable under any
circumstances.
 
3.2. Payments; Application of Payments.
 
Each payment, including each prepayment, of principal and interest on the Loans,
LC Disbursements, the Commitment Fee, and the LC Fee and fronting fees shall be
made by the Borrower to the Administrative Agent, without set-off, deduction or
counterclaim, at its office set forth in Section 11.2 in funds immediately
available to the Administrative Agent at such office by 12:00 noon on the due
date for such payment.  Promptly upon receipt thereof by the Administrative
Agent, the Administrative Agent shall remit, in like funds as received, to the
Lenders each Lender’s pro rata share of such payments. The failure of the
Borrower to make any such payment by such time shall not constitute a default
hereunder, provided that such payment is made on such due date, but any such
payment made after 12:00 noon on such due date shall be deemed to have been made
on the next Business Day for the purpose of calculating interest on amounts
outstanding on the Loans.  If any payment hereunder or under the Notes shall be
due and payable on a day which is not a Business Day, the due date thereof
(except as otherwise provided in the definition of Interest Period) shall be
extended to the next Business Day and (except with respect to payments in
respect of the Commitment Fee) interest shall be payable at the applicable rate
specified herein during such extension.  If any payment is made with respect to
any Eurodollar Advance prior to the last day of the applicable Interest Period,
the Borrower shall indemnify each Lender in accordance with Section 2.14.
 
 
35

--------------------------------------------------------------------------------


 
4.  
REPRESENTATIONS AND WARRANTIES.

 
In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and issue or participate in Letters of Credit,
the Borrower makes the following representations and warranties to the
Administrative Agent and each Lender:
 
4.1. Existence and Power.
 
(a) The Borrower is a Maryland corporation duly organized and validly existing
and in good standing under the laws of Maryland, has all requisite power and
authority to own or lease its Property and to carry on its business as now
conducted, and is in good standing and authorized to do business in each
jurisdiction in which the nature of the business conducted therein or the
Property owned or leased therein make such qualification necessary.
 
(b) Each Subsidiary of the Borrower (including each Subsidiary Guarantor) is a
corporation, partnership, limited liability company, real estate investment
trust or business trust, is validly existing and in good standing under the laws
of the jurisdiction of its organization, has all requisite power and authority
to own or lease its Property and to carry on its business as now conducted, and
is in good standing and authorized to do business in each other jurisdiction in
which the nature of the business conducted therein or the Property owned or
leased therein make such qualification necessary, except where such failure to
qualify could not reasonably be expected to have a Material Adverse Effect.
 
4.2. Authority.
 
Each of the Borrower and each Subsidiary Guarantor has full legal power and
authority to enter into, execute, deliver and perform the terms of the Loan
Documents to which it is a party, to obtain (in the case of the Borrower)
extensions of credit hereunder and to incur the obligations contemplated
thereby, all of which have been duly authorized by all proper and necessary
corporate action and are in full compliance with, and such execution, delivery,
performance, obtaining and incurrence do not and will not violate any of the
provisions of, their respective articles or certificate of incorporation or
corporate charter, by-laws of other organizational or constitutive documents, as
the case may be.  Each of the Borrower and each Subsidiary Guarantor has duly
executed and delivered the Loan Documents to which it is a party.
 
4.3. Binding Agreement.
 
The Loan Documents to which each of the Borrower and the Subsidiary Guarantors
is a party constitute the valid and legally binding obligations of such party,
enforceable in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally.
 
36

--------------------------------------------------------------------------------


4.4. Subsidiaries.
 
As of the Effective Date, the Borrower has only the Subsidiaries set forth on
Schedule 4.4.  Schedule 4.4 sets forth the name of, and the ownership interest
of the Borrower in, each Subsidiary of the Borrower and identifies each such
Subsidiary that is a Subsidiary Guarantor, in each case as of the Effective
Date. The shares of each corporate Subsidiary of the Borrower are duly
authorized, validly issued, fully paid and nonassessable and are owned free and
clear of any Liens.  As of the Effective Date, the only DownREIT Partnership is
UB Stamford, LP.
 
4.5. Litigation.
 
(a) There are no actions, suits or proceedings at law or in equity or by or
before any Governmental Authority (whether or not purportedly on behalf of the
Borrower or any Subsidiary of the Borrower) pending or, to the knowledge of the
Borrower, threatened against the Borrower or any Subsidiary of the Borrower or
any of their respective Properties or rights, which (i) if adversely determined,
could reasonably be expected to have a Material Adverse Effect, (ii) call into
question the validity or enforceability of any of the Loan Documents, or (iii)
could reasonably be expected to result in the rescission, termination or
cancellation of any franchise, right, license, permit or similar authorization
held by the Borrower or any Subsidiary of the Borrower.
 
(b) As of the date hereof, Schedule 4.5 sets forth all actions, suits and
proceedings at law or in equity or by or before any Governmental Authority
(whether or not purportedly on behalf of the Borrower or any Subsidiary of the
Borrower) pending or, to the knowledge of the Borrower, threatened against the
Borrower, any Subsidiary of the Borrower or any of their respective Properties
or rights, which, if adversely determined, could have a Material Adverse Effect.
 
4.6. Required Consents.
 
No consent, authorization or approval of, filing with, notice to, or exemption
by, stockholders, any Governmental Authority or any other Person not obtained is
required to be obtained by the Borrower or any Subsidiary Guarantor to
authorize, or is required in connection with the execution, delivery and
performance of the Loan Documents to which the Borrower or such Subsidiary
Guarantor is a party, or any extension of credit hereunder, or is required to be
obtained by the Borrower or any Subsidiary Guarantor as a condition to the
validity or enforceability of the Loan Documents.
 
4.7. No Conflicting Agreements.
 
Neither the Borrower nor any of its Subsidiaries is in default beyond any
applicable grace or cure period under any mortgage, indenture, contract or
agreement to which it is a party or by which the Borrower or any of its
Subsidiaries or any of their respective Property is bound.  The execution,
delivery or carrying out of the terms of the Loan Documents and the extensions
of credit contemplated hereunder will not violate any of the terms or provisions
of any such mortgage, indenture, contract or agreement or constitute a default
under or result in the creation or imposition of, or obligation to create, any
Lien upon any Property of the Borrower or its Subsidiaries pursuant to the terms
of any such mortgage, indenture, contract or agreement.
 
 
37

--------------------------------------------------------------------------------


 
4.8. Compliance with Applicable Laws.
 
Neither the Borrower nor any Subsidiary of the Borrower is in default with
respect to any judgment, order, writ, injunction, decree or decision of any
Governmental Authority. The execution, delivery or carrying out of the terms of
the Loan Documents and the extensions of credit contemplated hereunder will not
violate any such judgment, order, writ, injunction, decree or decision.  The
Borrower and its Subsidiaries are in compliance in all material respects with
all statutes, regulations, rules and orders applicable to the Borrower and its
Subsidiaries of all Governmental Authorities, including, without limitation, (i)
Environmental Laws and ERISA, a violation of which could reasonably be expected
to have a Material Adverse Effect; and (ii) Sections 856-860 of the Code,
compliance with which is required to preserve the Borrower’s status as a
REIT.  The execution, delivery or carrying out of the terms of the Loan
Documents and the extensions of credit contemplated hereunder will not violate
any such statutes, regulations, rules and orders.
 
4.9. Taxes.
 
Each of the Borrower and its Subsidiaries has filed or caused to be filed all
tax returns required to be filed and has paid, or has filed appropriate
extensions and has made adequate provision for the payment of, all taxes shown
to be due and payable on said returns or in any assessments made against it, and
no tax Liens have been filed with respect thereto.
 
4.10. Governmental Regulations.
 
Neither the Borrower nor any Subsidiary of the Borrower is subject to regulation
under the Public Utility Holding Company Act of 1935, as amended, the Federal
Power Act, as amended, or the Investment Company Act of 1940, as amended, and
neither the Borrower nor any Subsidiary of the Borrower is subject to any
statute or regulation which prohibits or restricts the incurrence of
Indebtedness under the Loan Documents, including, without limitation, statutes
or regulations relative to common or contract carriers or to the sale of
electricity, gas, steam, water, telephone, telegraph or other public utility
services.
 
4.11. Federal Reserve Regulations; Use of Loan Proceeds.
 
Neither the Borrower nor any Subsidiary of the Borrower is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying any Margin Stock.  No part of the proceeds
of the Loans or the Letters of Credit will be used, directly or indirectly, for
a purpose which violates any law, rule or regulation of any Governmental
Authority, including, without limitation, the provisions of Regulation T, U or X
of the Board of Governors of the Federal Reserve System, as amended.  No part of
the proceeds of the Loans, and none of the Letters of Credit, will be used,
directly or indirectly, to purchase or carry Margin Stock or to extend credit to
others for the purpose of purchasing or carrying Margin Stock.
 
 
38

--------------------------------------------------------------------------------


 
4.12. Plans; Multiemployer Plans.
 
As of the Effective Date, each of the Borrower and its ERISA Affiliates
maintains or makes contributions only to the Plans and Multiemployer Plans
listed on Schedule 4.12.
 
4.13. Financial Statements.
 
The Borrower has heretofore delivered to the Administrative Agent and the
Lenders (i) copies of the audited consolidated balance sheet of the Borrower and
its Subsidiaries and the related consolidated statements of operations,
stockholders’ equity and cash flows for the Borrower and its Subsidiaries as of
October 31, 2007, and (ii) the consolidated statements of income and cash flows
for the Borrower and its Subsidiaries for the fiscal quarters of the Borrower
ending April 30, 2007 and July 31, 2007, certified by its Chief Financial
Officer (collectively, with the related notes and schedules, the “Financial
Statements”).  The Financial Statements fairly present the consolidated
financial condition and results of the operations of the Borrower and its
Subsidiaries as of the dates and for the periods indicated therein and have been
prepared in conformity with GAAP.  Except as reflected in the Financial
Statements or in the notes thereto, neither the Borrower nor any Subsidiary of
the Borrower has any obligation or liability of any kind (whether fixed,
accrued, contingent, unmatured or otherwise) which, in accordance with GAAP,
should have been shown on the Financial Statements and was not.  Since October
31, 2007 there has been no Material Adverse Change.
 
4.14. Property.
 
Each of the Borrower and its Subsidiaries has good and marketable title to all
of its Property.  There are no unpaid or outstanding real estate or similar
taxes or assessments on or against any Real Property other than (i) real estate
or other taxes or assessments that are not yet due and payable, and (ii) such
taxes as the Borrower or any Subsidiary of the Borrower is contesting in good
faith and for which adequate reserves for the payment thereof have been
established by the Borrower.  There are no pending eminent domain proceedings
against any Real Property, and, to the knowledge of the Borrower, no such
proceedings are presently threatened or contemplated by any Governmental
Authority against any Real Property, which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.  None of the
Real Property is now damaged as a result of any fire, explosion, accident, flood
or other casualty which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.
 
4.15. Environmental Matters.
 
(a) The Borrower and each of its Subsidiaries are in compliance in all material
respects with the requirements of all applicable Environmental Laws.
 
(b) To the best of the Borrower’s knowledge, and except as otherwise disclosed
to the Lenders in writing on or before the Effective Date, no Hazardous
Substances have been (i) generated or manufactured on, transported to or from,
treated at, stored at or discharged from any Real Property in violation of any
Environmental Laws; (ii) discharged into subsurface waters under any Real
Property in violation of any Environmental Laws; or (iii) discharged from any
Real Property on or into property or waters (including subsurface waters)
adjacent to any Real Property in violation of any Environmental Laws which for
(i), (ii) or (iii) either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.
 
 
39

--------------------------------------------------------------------------------


 
(c) Except as otherwise disclosed to the Lenders in writing on or before the
Effective Date, neither the Borrower nor any of its Subsidiaries (i) has
received notice (written or oral) or otherwise learned of any claim, demand,
suit, action, proceeding, event, condition, report, directive, lien, violation,
non-compliance or investigation indicating or concerning any potential or actual
liability (including, without limitation, potential liability for enforcement,
investigatory costs, cleanup costs, government response costs, removal costs,
remedial costs, natural resources damages, property damages, personal injuries
or penalties) arising in connection with (x) any non-compliance with or
violation of the requirements of any applicable Environmental Laws, or (y) the
presence of any Hazardous Substance on any Real Property (or any Real Property
previously owned by the Borrower or any Subsidiary of the Borrower) or the
release or threatened release of any Hazardous Substance into the environment
which, in either case, could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) has any
threatened or actual liability in connection with the presence of any Hazardous
Substance on any Real Property (or any Real Property previously owned by the
Borrower or any Subsidiary of the Borrower) or the release or threatened release
of any Hazardous Substance into the environment which, in either case, could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (iii) has received notice of any federal or state
investigation evaluating whether any remedial action is needed to respond to the
presence of any Hazardous Substance on any Real Property (or any Real Property
previously owned by the Borrower or any Subsidiary of the Borrower) or a release
or threatened release of any Hazardous Substance into the environment for which
the Borrower or any Subsidiary of the Borrower is or may be liable the results
of which could, in either case, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, or (iv) has received
notice that the Borrower or any Subsidiary of the Borrower is or may be liable
to any Person under any Environmental Law which liability could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(d) To the best of the Borrower’s knowledge, no Real Property is located in an
area identified by the Secretary of Housing and Urban Development as an area
having special flood hazards, or if any such Real Property is located in such a
special flood hazard area, then the Borrower has obtained all insurance that is
required to be maintained by law or which is customarily maintained by Persons
engaged in similar businesses and owning similar Properties in the same general
areas in which the Borrower operates.
 
4.16. Burdensome Obligations.
 
Neither the Borrower nor any of its Subsidiaries is a party to or bound by any
franchise, agreement, deed, lease or other instrument, or subject to any
corporate restriction which, in the opinion of the management of the Borrower or
such Subsidiary, is so unusual or burdensome, in the context of its business, as
in the foreseeable future might materially adversely affect or impair the
revenue or cash flow of the Borrower or such Subsidiary or materially and
adversely affect or impair the ability of the Borrower to perform its
obligations under the Loan Documents.
 
40

--------------------------------------------------------------------------------


 
4.17. Solvency.
 
On the Effective Date and immediately following the making of each Loan and the
issuance of each Letter of Credit, and after giving effect to the application of
the proceeds of each Loan: (a) the fair value of the assets of the Borrower and
its Subsidiaries, taken as a whole, at a fair valuation, will exceed the debts
and liabilities, including Contingent Obligations, of the Borrower and its
Subsidiaries, taken as a whole; (b) the present fair saleable value of the
property of the Borrower and its Subsidiaries, taken as a whole, will be greater
than the amount that will be required to pay the probable liability of the debts
and other liabilities, subordinated, contingent or otherwise of the Borrower and
its Subsidiaries, as such debts and other liabilities become absolute and
matured; (c) the Borrower and its Subsidiaries, taken as a whole, will be able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (d) the Borrower and
its Subsidiaries, taken as a whole, will not have unreasonably small capital
with which to conduct the business in which they are engaged as such business is
now conducted and is proposed to be conducted hereafter.
 
4.18. REIT Status.
 
The Borrower (i) has made an election pursuant to Section 856 of the Code to
qualify as a REIT, (ii) to the best of its knowledge has satisfied and continues
to satisfy all of the requirements under Sections  856-859 of the Code and the
regulations and rulings issued thereunder which must be satisfied for the
Borrower to maintain its status as a REIT, and (iii) is in compliance in all
material respects with all Code sections applicable to REITs generally and the
regulations and rulings issued thereunder.
 
4.19. Eligible Real Estate Assets.
 
A true, correct and complete list of Eligible Real Estate Assets, dated not
earlier than 30 days prior to the date of this Agreement, is attached hereto as
Schedule 4.19.
 
4.20. Labor Relations.
 
Neither the Borrower nor any of its Subsidiaries is a party to any collective
bargaining agreement, and no petition has been filed or proceedings instituted
by any employee or group of employees with any labor relations board seeking
recognition of a bargaining representative with respect to the Borrower or such
Subsidiary.  There are no material controversies pending between the Borrower or
any Subsidiary and any of their respective employees.
 
4.21. No Misrepresentation.
 
No representation or warranty contained herein and no certificate or report
furnished or to be furnished by the Borrower or any Subsidiary of the Borrower
in connection with the transactions contemplated hereby or pursuant to any Loan
Document, contains or will contain a misstatement of material fact, or, to the
best knowledge of the Borrower, omits or will omit to state a material fact
required to be stated in order to make the statements herein or therein
contained not misleading in the light of the circumstances under which made.
 
 
41

--------------------------------------------------------------------------------


 
5.  
CONDITIONS TO FIRST LOANS OR LETTERS OF CREDIT.

 
In addition to the conditions precedent set forth in Section 6, the obligation
of each Lender to make its first Loan or the Issuing Bank to issue the first
Letter of Credit shall be subject to the fulfillment of the following conditions
precedent on or before the Effective Date:
 
5.1. Evidence of Action.
 
(a) The Administrative Agent shall have received a certificate, dated the first
Borrowing Date, of the Secretary or Assistant Secretary of the Borrower
substantially in the form of Exhibit H (i) attaching a true and complete copy of
the resolutions of its Board of Directors authorizing the execution and delivery
of the Loan Documents by the Borrower and the performance of the Borrower’s
obligations thereunder, and of all other documents evidencing other necessary
action (in form and substance reasonably satisfactory to the Administrative
Agent) taken by it to authorize the Loan Documents and the transactions
contemplated thereby, (ii) attaching a true and complete copy of its articles of
incorporation and by-laws, (iii) setting forth the incumbency of its officer or
officers who may sign the Loan Documents, including therein a signature specimen
of such officer or officers, and (iv) certifying that said corporate charter and
by-laws are true and complete copies thereof, are in full force and effect and
have not been amended or modified.
 
(b) The Administrative Agent shall have received a certificate, dated the first
Borrowing Date, of the Secretary or Assistant Secretary of each Subsidiary
Guarantor substantially in the form of Exhibit H (i) attaching a true and
complete copy of the resolutions of its Board of Directors authorizing its
execution and delivery of the Guaranty and the performance of its obligations
thereunder, and of all other documents evidencing other necessary action (in
form and substance reasonably satisfactory to the Administrative Agent) taken by
it to authorize the Guaranty and the transactions contemplated thereby, (ii)
attaching a true and complete copy of its articles of incorporation or corporate
charter and by-laws, (iii) setting forth the incumbency of its officer or
officers who may sign the Guaranty, including therein a signature specimen of
such officer or officers, and (iv) certifying that said articles of
incorporation or corporate charter and by-laws are true and complete copies
thereof, are in full force and effect and have not been amended or modified.
 
(c) The Administrative Agent shall have received certificates of good standing
for the Borrower from the Secretary of State for the State of Maryland and for
each Subsidiary from the Secretary of State for the state in which such
Subsidiary is incorporated, and for the Borrower from each jurisdiction in which
the Borrower is qualified to do business.
 
5.2. This Agreement.
 
The Administrative Agent shall have received counterparts of this Agreement
signed by each of the parties hereto (or receipt by the Administrative Agent
from a party hereto of a facsimile signature page signed by such party which
shall have agreed to promptly provide the Administrative Agent with originally
executed counterparts hereof).
 
 
42

--------------------------------------------------------------------------------


 
5.3. Notes.
 
The Administrative Agent shall have received the Notes, duly executed by an
Authorized Signatory.
 
5.4. Guaranty.
 
The Administrative Agent shall have received counterparts of the Guaranty signed
by each of the Subsidiary Guarantors (or receipt by the Administrative Agent
from a party thereto of a facsimile signature page signed by such party which
shall have agreed to promptly provide the Administrative Agent with originally
executed counterparts thereof).
 
5.5. Litigation.
 
There shall be no injunction, writ, preliminary restraining order or other order
of any nature issued by any Governmental Authority in any respect affecting the
transactions provided for herein or in any of the other Loan Documents and no
action or proceeding by or before any Governmental Authority shall have been
commenced and be pending or, to the knowledge of the Borrower, threatened,
seeking to prevent or delay the transactions contemplated by the Loan Documents
or challenging any other terms and provisions hereof or thereof or seeking any
damages in connection therewith and the Administrative Agent shall have received
a certificate of an Authorized Signatory to the foregoing effects.
 
5.6. Opinion of Counsel to the Borrower.
 
The Administrative Agent shall have received an opinion of Baker and McKenzie,
counsel to the Borrower, addressed to the Administrative Agent and the Lenders,
and dated the first Borrowing Date, covering the matters set forth in Exhibit I.
 
5.7. Fees.
 
All fees payable to any Credit Party shall have been paid.
 
5.8. Fees and Expenses of Special Counsel.
 
The fees and expenses of Special Counsel in connection with the preparation,
negotiation and closing of the Loan Documents shall have been paid.
 
6.  
CONDITIONS OF LENDING - ALL LOANS.

 
The obligation of each Lender to make any Loan or the Issuing Bank to issue a
Letter of Credit is subject to the satisfaction of the following conditions
precedent as of the date of such Loan or issuance:
 
6.1. Compliance.
 
On each Borrowing Date and after giving effect to the Loans to be made or Letter
of Credit to be issued: (a) the Borrower shall be in compliance with all of the
terms, covenants and conditions hereof, (b) there shall not exist and be
continuing any Default, (c) the representations and warranties contained in the
Loan Documents shall be true and correct with the same effect as though such
representations and warranties had been made on such Borrowing Date, (d) all
fees and expenses due payable by the Borrower hereunder and under any other Loan
Document on such date shall have been paid, and (e) the sum of the Loans and the
LC Exposure shall not exceed the Total Commitment Amount. Each notice requesting
a Loan or the issuance of a Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof that each of the
foregoing matters is true and correct in all respects.
 
 
43

--------------------------------------------------------------------------------


 
6.2. Loan Closings.
 
All documents required by the provisions of the Loan Documents to be executed or
delivered to the Administrative Agent on or before the applicable Borrowing Date
or prior to the issuance of a Letter of Credit shall have been executed and
shall have been delivered at the office of the Administrative Agent set forth in
Section 11.2 on or before such Borrowing Date.
 
6.3. Borrowing Request.
 
With respect to each borrowing hereunder, the Administrative Agent shall have
received a Borrowing Request duly executed by an Authorized Signatory. With
respect to the issuance of a Letter of Credit, the Administrative Agent shall
have received the documents required pursuant to Section 2.7(b).
 
6.4. Documentation and Proceedings.
 
All corporate matters and legal proceedings and all documents and papers in
connection with the transactions contemplated by the Loan Documents shall be
reasonably satisfactory in form and substance to the Administrative Agent and
the Administrative Agent shall have received all information and copies of all
documents which the Administrative Agent or the Required Lenders may reasonably
have requested in connection therewith, such documents (where appropriate) to be
certified by an Authorized Signatory or proper Governmental Authorities.
 
6.5. Required Acts and Conditions.
 
All acts, conditions and things (including, without limitation, the obtaining of
any necessary regulatory approvals and the making of any filings, recordings or
registrations) required to be done or performed by the Borrower and to have
happened on or prior to such Borrowing Date and which are necessary for the
continued effectiveness of the Loan Documents shall have been done or performed
and shall have happened in due compliance with all applicable laws.
 
6.6. Approval of Special Counsel.
 
All legal matters in connection with the making of each Loan and issuance of
each Letter of Credit shall be reasonably satisfactory to Special Counsel.
 
44

--------------------------------------------------------------------------------


 
6.7. Supplemental Opinions.
 
If reasonably requested by the Administrative Agent with respect to the
applicable Borrowing Date, there shall have been delivered to the Administrative
Agent favorable supplementary opinions of counsel to the Borrower, addressed to
the Administrative Agent and the Lenders and dated such Borrowing Date, covering
such matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request.
 
6.8. Other Documents.
 
The Administrative Agent shall have received such other documents and
information with respect to the Borrower and its Subsidiaries or the
transactions contemplated hereby as the Administrative Agent or any of the
Lenders shall reasonably request.
 
7.  
AFFIRMATIVE COVENANTS.

 
The Borrower agrees that, so long as any Loan remains outstanding and unpaid,
there exists any LC Exposure, any other amount is owing under any Loan Document
to any Lender or the Administrative Agent, or any Lender or the Issuing Bank
shall have any obligation to make Loans or issue Letters of Credit, the Borrower
shall:
 
7.1. Financial Statements.
 
Maintain a standard system of accounting in accordance with GAAP, and furnish or
cause to be furnished to the Administrative Agent and each Lender:
 
(a) Annual Statements.  As soon as available, but in any event within 90 days
after the end of each fiscal year of the Borrower, a copy of its consolidated
balance sheet as at the end of such fiscal year, together with the related
consolidated statements of income, stockholders’ equity and cash flows as of and
through the end of such fiscal year of the Borrower and its consolidated
Subsidiaries, setting forth in each case in comparative form the figures as of
the end of and for the preceding fiscal year.  The consolidated balance sheets
and consolidated statements of income, stockholders’ equity and cash flows shall
be audited and certified without qualification by the Accountants, which
certification shall (i) state that the examination by such Accountants in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards and, accordingly, includes
the examination, on a test basis, of evidence supporting the amounts and
disclosures in such consolidated financial statements, and (ii) include the
opinion of such Accountants that such consolidated financial statements present
fairly, in all material respects, the consolidated financial condition of the
Borrower and its consolidated Subsidiaries, as of the date of such consolidated
financial statements, and the consolidated results of their operations and their
cash flows for each of the years identified therein in conformity with GAAP
(subject to any change in the requirements of GAAP).
 
(b) Annual Operating Statements, Rent Roll and Asset Review.  As soon as
available, but in any event within 45 days after the end of each fiscal year of
the Borrower, copies of the asset review for each Real Property owned by the
Borrower, Subsidiaries of the Borrower and any DownREIT Partnership in the form
of Exhibit K; each delivery to the Administrative Agent of such asset review
shall be deemed to be a representation of the Borrower that the matters set
forth therein are true in all material respects.
 
 
45

--------------------------------------------------------------------------------


 
(c) Quarterly Statements. As soon as available, but in any event within 45 days
after the end of the first three fiscal quarters of the Borrower, a copy of the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of each such quarterly period, together with the
related unaudited consolidated statements of income and cash flows for the
elapsed portion of the fiscal year through the end of such period, setting forth
in each case in comparative form the figures for the corresponding dates and
periods of the preceding fiscal year, certified by the Chief Financial Officer
as being true, correct and complete in all material respects and as presenting
fairly the consolidated financial condition and the consolidated results of
operations of the Borrower and its consolidated Subsidiaries.
 
(d) Quarterly Information Regarding Certain Assets.  As soon as available, but
in any event within 45 days after the end of each of the first three fiscal
quarters of the Borrower (90 days after the end of the last fiscal quarter of
the Borrower), a list of all the Unencumbered Pool Assets as of the last day of
such fiscal quarter, setting forth the following information with respect to
each such Unencumbered Pool Asset as of such date: (i) asset type; (ii)
location; (iii) the owner thereof; and (iv) the Net Operating Income and Capital
Expense for such Unencumbered Pool Asset during such fiscal quarter.
 
(e) Compliance Certificate.  Within 45 days after the end of each of the first
three fiscal quarters of the Borrower (90 days after the end of the last fiscal
quarter of the Borrower), a Compliance Certificate, certified by the Chief
Financial Officer, setting forth in reasonable detail the computations
demonstrating the Borrower’s compliance with the provisions of Sections 8.11,
8.12, 8.13, 8.14, 8.15 and 8.16.
 
(f) Other Information.  Such other information as the Administrative Agent or
any Lender may reasonably request from time to time.
 
7.2. Certificates; Other Information.
 
Furnish to the Administrative Agent and each Lender:
 
(a) Defaults Under Other Indebtedness.  Prompt written notice if: (i) any
Indebtedness of the Borrower or any Subsidiary of the Borrower is declared or
shall become due and payable prior to its stated maturity, or called and not
paid when due, or (ii) a default that extends beyond any applicable notice or
grace period shall have occurred under any note (other than the Notes) or the
holder of any such note, or other evidence of Indebtedness, certificate or
security evidencing any such Indebtedness or any obligee with respect to any
other Indebtedness of the Borrower or any Subsidiary of the Borrower has the
right to declare any such Indebtedness due and payable prior to its stated
maturity, and, in the case of either (i) or (ii), the Indebtedness that is the
subject of (i) or (ii) is, in the aggregate, $500,000 or more;
 
(b) Action of Governmental Authorities.  Prompt written notice of: (i) any
citation, summons, subpoena, order to show cause or other document naming the
Borrower or any Subsidiary of the Borrower a party to any proceeding before any
Governmental Authority which could reasonably be expected to have a Material
Adverse Effect or which calls into question the validity or enforceability of
any of the Loan Documents, and include with such notice a copy of such citation,
summons, subpoena, order to show cause or other document; (ii) any lapse or
other termination of any Intellectual Property, license, permit, franchise or
other authorization issued to the Borrower or any Subsidiary of the Borrower by
any Person or Governmental Authority, which lapse or termination could
reasonably be expected to have a Material Adverse Effect; and (iii) any refusal
by any Person or Governmental Authority to renew or extend any such material
Intellectual Property, license, permit, franchise or other authorization, which
refusal could reasonably be expected to have a Material Adverse Effect;
 
 
46

--------------------------------------------------------------------------------


 
(c) SEC or other Governmental Reports and Filings.  Except for documents
publicly available under the Securities Exchange Act of 1934, promptly upon
becoming available, copies of all regular, periodic or special reports which the
Borrower or any Subsidiary of the Borrower may now or hereafter be required to
file with or deliver to any securities exchange or the Securities and Exchange
Commission, or any other Governmental Authority succeeding to the functions
thereof, pursuant to the Securities Exchange Act of 1934, as amended;
 
(d) ERISA Information.  Promptly, and in any event within ten Business Days
after the Borrower knows or has reason to know that any of the events or
conditions enumerated below with respect to any Plan or Multiemployer Plan has
occurred or exists, a statement signed by its Chief Financial Officer, setting
forth details with respect to such event or condition and the action, if any,
which the Borrower or an ERISA Affiliate proposes to take with respect thereto;
provided, however, that if such event or condition is required to be reported or
noticed to the PBGC, such statement, together with a copy of the relevant report
or notice to the PBGC, shall be furnished promptly and in any event not later
than ten days after it is reported or noticed to the PBGC:
 
(i) any reportable event, as defined in Section 4043(b) of ERISA with respect to
a Plan, as to which the PBGC has not by regulation waived the requirement of
Section 4043(a) of ERISA that it be notified within thirty days of the
occurrence of such event (provided that a failure to meet the minimum funding
standard of Section 412 of the Code or of Section 302 of ERISA, including,
without limitation, the failure to make, on or before its due date, a required
installment under Section 412(m) of the Code or Section 302(e) of ERISA or the
disqualification of such Plan for purposes of Section 4043(b)(1) of ERISA, shall
be a reportable event regardless of the issuance of any waivers in accordance
with Section 412(d) of the Code) and any request for a waiver under Section
412(d) of the Code for any Plan;
 
(ii) the distribution under Section 4041 of ERISA of a notice of intent to
terminate any Plan or any action taken by the Borrower or any ERISA Affiliate to
terminate any Plan;
 
(iii) the institution by the PBGC of proceedings under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by the Borrower or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan;
 
 
47

--------------------------------------------------------------------------------


 
(iv) the complete or partial withdrawal from a Multiemployer Plan by the
Borrower or any ERISA Affiliate that results in liability under Section 4201 or
4204 of ERISA (including the obligation to satisfy secondary liability as a
result of a purchaser default) or the receipt by the Borrower or any ERISA
Affiliate of notice from a Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA;
 
(v) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against the Borrower or any ERISA Affiliate to enforce Section 515 of ERISA,
which proceeding is not dismissed within thirty days from its commencement;
 
(vi) the adoption of an amendment to any Plan pursuant to Section 401(a)(29) of
the Code or Section 307 of ERISA that would result in the loss of the tax-exempt
status of the trust of which such Plan is a part or the Borrower or any ERISA
Affiliate fails to timely provide security to such Plan in accordance with the
provisions of said Sections; and
 
(vii) any event or circumstance exists which may reasonably be expected to
constitute grounds for the incurrence of material liability by the Borrower or
any ERISA Affiliate under Title IV of ERISA or under Sections 412(c)(11) or
412(n) of the Code with respect to any employee benefit plan;
 
(e) ERISA Reports.  Promptly after the request of the Administrative Agent or
any Lender therefor, copies of each annual report filed pursuant to Section 104
of ERISA with respect to each Plan (including, to the extent required by Section
104 of ERISA, the related financial and actuarial statements and opinions and
other supporting statements, certifications, schedules and information referred
to in Section 103 of ERISA) and each annual report filed with respect to each
Plan under Section 4065 of ERISA; provided, however, that in the case of a
Multiemployer Plan, such annual reports shall be furnished only if they are
available to the Borrower or any ERISA Affiliate;
 
(f) Notice of Material Acquisitions, Mergers or Purchases.  Prior to entering
into any definitive agreement for an acquisition, merger or asset purchase
exceeding 30% of Gross Asset Value (as determined without giving effect to such
acquisition, merger or asset purchase), notice of the same, together with a
certificate in the form required by Section 7.1(e) showing compliance with the
provisions referred to in Section 7.1(e) after giving effect to such
acquisition, merger or asset purchase.
 
(g) Notice of Sales or Transfers.  Notice of any sale or transfer of any Real
Property of the Borrower, its Subsidiaries or any DownREIT promptly upon the
occurrence of any such sale or transfer;
 
(h) New Subsidiaries.  Notice of any Subsidiary that, as of the end of any
fiscal quarter of the Borrower, satisfies the criteria in Section 7.11 with
respect to Required Additional Guarantors, such notice to be delivered to the
Administrative Agent concurrently with the delivery of the Compliance
Certificate with respect to such quarter;
 
 
48

--------------------------------------------------------------------------------


 
(i) Casualties or Condemnations.  Prompt written notice of any casualty or
condemnation of any Real Property, if such casualty or condemnation could
reasonably be expected to have a Material Adverse Effect;
 
(j) Environmental Law Notices.  Prompt written notice of any order, notice,
claim or proceeding received by, or brought against, the Borrower or any
Subsidiary of the Borrower, or with respect to any of the Real Property, under
any Environmental Law, which could reasonably be expected to have a Material
Adverse Effect;
 
(k) Changes in Name or Fiscal Year.  Prompt written notice of (i) any change in
the Borrower’s name, with copies of all filings with respect to such name change
attached thereto, and (ii) any change in its fiscal year from that in effect on
the Effective Date;
 
(l) Defaults or Events of Default.  Prompt written notice if there shall occur
and be continuing a Default; and
 
(m) Other Information.  Such other information as the Administrative Agent or
any Lender shall reasonably request from time to time.
 
7.3. Legal Existence.
 
(a) Borrower’s Legal Existence. Maintain its status as a Maryland corporation in
good standing in the State of Maryland and in each other jurisdiction in which
the failure so to do could reasonably be expected to have a Material Adverse
Effect.
 
(b) Legal Existence of Subsidiaries.  Cause each Subsidiary of the Borrower to
maintain its status as a real estate investment trust, business trust,
corporation, limited liability company or partnership, as the case may be, in
good standing in its state of formation and in each other jurisdiction in which
the failure so to do either (i) would result in the occurrence of a Default, or
(ii) could reasonably be expected to have a Material Adverse Effect.
 
7.4. Taxes.
 
Pay and discharge when due, and cause each Subsidiary of the Borrower so to do,
all Taxes, assessments and governmental charges, license fees and levies upon,
or with respect to, the Borrower or such Subsidiary and all Taxes upon the
income, profits and Property of the Borrower and its Subsidiaries, unless such
Taxes, assessments, governmental charges, license fees and levies shall be
contested in good faith and by appropriate proceedings diligently conducted by
the Borrower or such Subsidiary and such contest has the effect of staying the
collection of any Lien from any Property of the Borrower or its Subsidiaries
arising from such non-payment, and provided that the Borrower shall give the
Administrative Agent prompt notice of such contest and that such reserve or
other appropriate provision as shall be required in accordance with GAAP (as
determined by the Accountants) shall have been made therefor.
 
7.5. Insurance.
 
Maintain, and cause each Subsidiary of the Borrower to maintain, insurance on
its Property against such risks and in such amounts as is customarily maintained
by Persons engaged in similar businesses and owning similar Properties in the
same general areas in which the Borrower or the relevant Subsidiary operates,
and file with the Administrative Agent within 10 Business Days after request
therefor a detailed list of such insurance then in effect, stating the names of
the carriers thereof, the policy numbers, the insureds thereunder, the amounts
of insurance, dates of expiration thereof, and the Property and risks covered
thereby.  As of the Effective Date the Administrative Agent has received all
insurance items requested by it as of such date.
 
 
49

--------------------------------------------------------------------------------


 
7.6. Payment of Indebtedness and Performance of Obligations.
 
Pay and discharge when due, and cause each Subsidiary of the Borrower to pay and
discharge when due, all lawful Indebtedness, obligations and claims for labor,
materials and supplies or otherwise
 
7.7. Maintenance of Property; Environmental Investigations.
 
(a) In all material respects, at all times, maintain, protect and keep in good
repair, working order and condition (ordinary wear and tear excepted), and cause
each Subsidiary of the Borrower so to do, all Property necessary to the
operation of the Borrower’s or such Subsidiary’s business.
 
(b) In the event that the Administrative Agent shall have a reasonable basis for
believing that Hazardous Substances may be on, at, under or around any
Unencumbered Asset in the Unencumbered Asset Pool in violation of any applicable
Environmental Law which, individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect, promptly conduct and complete (at
the Borrower’s expense) all investigations, studies, samplings and testings
relative to such Hazardous Substances as the Administrative Agent may reasonably
request.
 
7.8. Observance of Legal Requirements.
 
(a) Observe and comply in all respects, and cause each Subsidiary of the
Borrower so to do, with all laws, ordinances, orders, judgments, rules,
regulations, certifications, franchises, permits, licenses, directions and
requirements of all Governmental Authorities, which now or at any time hereafter
may be applicable to it,
 
(b) Use and operate all of its facilities and property in compliance with all
Environmental Laws and cause each of its Subsidiaries so to do, and keep all
necessary permits, approvals, certificates, licenses and other authorizations
relating to environmental matters in effect and remain in compliance therewith
and cause each of its Subsidiaries so to do, and handle all Hazardous Materials
in compliance with all applicable Environmental Laws and cause each of its
Subsidiaries so to do.
 
7.9. Inspection of Property; Books and Records; Discussions.
 
Keep proper books of record and account in which full, true and correct entries
in conformity with GAAP and all requirements of law shall be made of all
dealings and transactions in relation to its business and activities and permit
representatives of the Administrative Agent and any Lender during normal
business hours and on reasonable prior notice to visit its offices, to inspect
any of its Property and to examine and make copies or abstracts from any of its
books and records as often as may reasonably be desired, and to discuss the
business, operations, prospects, licenses, Property and financial condition of
the Borrower and its Subsidiaries with the officers thereof and the Accountants.
 
 
50

--------------------------------------------------------------------------------


 
7.10. REIT Status; Operation of Business; Company Listing.
 
(a) Maintain its status under Sections 856 et seq. of the Code as a REIT.
 
(b) Carry on all business operations of the Borrower as a self-advised,
self-managed REIT.
 
(c) Remain listed on the New York Stock Exchange, American Stock Exchange or
NASDAQ with no suspension in the trading of its Stock (other than by reason of
the suspension in trading of securities generally by any such exchanges).
 
7.11. Required Additional Guarantors.
 
At any time after the date hereof, at the request of the Administrative Agent,
cause any Subsidiary of the Borrower, whether presently existing or hereafter
formed or acquired, which is not a Subsidiary Guarantor to promptly execute and
deliver a Guaranty to the Administrative Agent, for the benefit of the Lenders
(together with the certificates and attachments described in Sections 5.1(b) and
(c) with respect to such Subsidiary and an opinion of counsel in the form
required pursuant to Section 5.6); provided that “Required Additional
Guarantors” shall not include DownREIT Partnerships.
 
8.  
NEGATIVE COVENANTS.

 
The Borrower agrees that, so long as any Loan remains outstanding and unpaid,
there exists any LC exposure, any other amount is owing under any Loan Document
to any Lender or the Administrative Agent, or any Lender or the Issuing Bank
shall have any obligation to make Loans or issue Letters of Credit, the Borrower
shall not, directly or indirectly:
 
8.1. Indebtedness.
 
Create, incur, assume or suffer to exist any Unsecured Indebtedness (including
the Facility Exposure) which, in the aggregate, shall exceed at any time
$100,000,000.
 
8.2. Liens.
 
Create, incur, assume or suffer to exist any Lien upon any of its Property,
whether now owned or hereafter acquired, or permit any Subsidiary of the
Borrower so to do, except (i) Liens for Taxes, assessments or similar charges
incurred in the ordinary course of business which are not delinquent or the
existence of which do not otherwise violate the requirements of Section 7.4,
(ii) Liens in connection with workers’ compensation, unemployment insurance or
other social security obligations (but not ERISA), (iii) deposits or pledges to
secure bids, tenders, contracts (other than contracts for the payment of money),
leases, statutory obligations, surety and appeal bonds and other obligations of
like nature arising in the ordinary course of business, (iv) zoning ordinances,
easements, rights of way, use restrictions, exclusive use limitations in any
lease of Real Property, reciprocal easement agreements, minor defects,
irregularities, and other similar restrictions and encumbrances affecting Real
Property, which do not materially adversely affect the value of such Real
Property or the financial condition of the Borrower or such Subsidiary or
materially impair its use for the operation of the business of the Borrower or
such Subsidiary, (v) statutory Liens arising by operation of law such as
mechanics’, materialmen’s, carriers’, warehousemen’s liens incurred in the
ordinary course of business which are not delinquent, (vi) mortgages on Real
Property (including leasehold mortgages), provided that the existence of such
mortgages, and the indebtedness secured thereby, does not cause the Borrower to
be in violation of Section 8.13 or 8.16.
 
 
51

--------------------------------------------------------------------------------


 
8.3. Merger, Consolidation and Certain Dispositions of Property.
 
(a) Consolidate with, be acquired by, or merge into or with any Person, or sell,
lease or otherwise dispose of all or substantially all of its Property (in one
transaction or a series of transactions), or permit any Subsidiary of the
Borrower so to do, or liquidate or dissolve, except (i) the merger or
consolidation of any Subsidiary of the Borrower into or with the Borrower, or
(ii) the merger or consolidation of any two or more Subsidiaries of the
Borrower.
 
(b) Sell, transfer, master lease or dispose of any of its Property, either
directly or indirectly, except that if at the time thereof and immediately after
giving effect thereto, no Default shall have occurred, (i) any Subsidiary of the
Borrower may sell, transfer, master lease or otherwise dispose of its assets to
the Borrower or to any other wholly owned Subsidiary, and (ii) the Borrower or
any Subsidiary of the Borrower may sell Property in an arm’s length transaction
in the ordinary course of its business for the fair market value thereof, as
reasonably determined by the Borrower.
 
8.4. Investments, Loans, Etc.
 
At any time, purchase or otherwise acquire, hold or invest in the Stock of, or
any other interest in, any Person, or make any loan or advance to, or enter into
any arrangement for the purpose of providing funds or credit to, or acquire any
Real Property or make any other investment, whether by way of capital
contribution, time deposit or otherwise, in or with any Person, or permit any
Subsidiary of the Borrower so to do (all of which are sometimes referred to
herein as “Investments”) except the following (to the extent that maintaining
any thereof would not at any time violate the requirements of Section 856(c) of
the Code):
 
(a) demand deposits, certificates of deposit, bankers acceptances and domestic
and eurodollar time deposits with any Lender, or any other commercial bank,
trust company or national banking association incorporated under the laws of the
United States or any State thereof and having undivided capital, surplus and
undivided profits exceeding $500,000,000 and a long term debt rating of A or A2,
as determined, respectively, by S&P and Moody’s;
 
(b) short-term direct obligations of the United States of America or agencies
thereof whose obligations are guaranteed by the United States of America;
 
 
52

--------------------------------------------------------------------------------


 
(c) securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States or any State thereof
which at the time of purchase are rated by S&P or Moody’s at not less than “A1”
or “P1,” respectively;
 
(d) mortgage-backed securities guaranteed by the Governmental National Mortgage
Association, the Federal National Mortgage Association or the Federal Home Loan
Mortgage Corporation and other mortgage-backed bonds which at the time of
purchase are rated by S&P or Moody’s at not less than “Aa” or “AA,”
respectively;
 
(e) shares of “money market funds” registered with the SEC under the Investment
Company Act of 1940 which maintain a level per-share value, invest principally
in the investments described in one or more of the foregoing paragraphs (a)
through (e) and have total assets of in excess of $50,000,000;
 
(f) Investments in Real Property and loans secured by mortgages on Real Property
existing as of the Effective Date and, after the Effective Date, Investments in
Real Property and loans secured by mortgages on Real Property located in the
continental United States;
 
(g) Investments in DownREIT Partnerships;
 
(h) redemptions of preferred stock of the Borrower in accordance with the terms
thereof;
 
(i) redemptions for cash or common Stock of the Borrower of units of limited
partnership interests or limited liability company interests in a DownREIT
Partnership; or
 
(j) loans or advances to employees of the Borrower or employees of any
consolidated Subsidiaries of the Borrower (or any guaranties of such loans made
by the Borrower or its consolidated Subsidiaries if such loans are made by
Persons other than the Borrower or its consolidated Subsidiaries) in the total
aggregate amount of up to $2,000,000;
 
provided that:  as at any fiscal quarter end of the Borrower, investments in
unimproved land (excluding land that is either under development or planned for
development within 18 months from the date it was acquired), stock holdings,
investments in unconsolidated partnership and joint ventures, mortgages and
development and redevelopment shall not account for more than 25% of Gross Asset
Value as at such fiscal quarter end, and provided further, within such 25%
limit, the following sublimits shall apply:
 
(A) assets owned by Unconsolidated Joint Ventures shall not account for more
than 15% of Gross Asset Value as at such fiscal quarter end;
 
(B) mortgages shall note account for more than 10% Gross Asset Value as at such
fiscal quarter end; and
 
(C) construction in process shall not account for more than 15% of Gross Asset
Value as at such fiscal quarter end.
 
 
53

--------------------------------------------------------------------------------


 
In determining the foregoing limits and sublimits, any non-revenue generating
investment shall be valued at the lower of acquisition cost or market value.
 
8.5. Business Changes.
 
Change in any material respect the nature of the business of the Borrower or its
Subsidiaries as conducted on the Effective Date.
 
8.6. Amendments to Organizational Documents.
 
Amend or otherwise modify its corporate charter or by-laws in any way (other
than in connection with the issuance or classification of preferred stock of the
Borrower) which would adversely affect the interests of the Administrative Agent
and the Lenders under any of the Loan Documents, or permit any Subsidiary of the
Borrower to amend its organizational documents in a manner which could have the
same result.
 
8.7. Bankruptcy Proceedings.
 
Institute against the Administrative Agent or any Lender, or join any other
Person in instituting against the Administrative Agent or any Lender, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceeding under any federal or state bankruptcy or similar law, for one
year and a day after the payment or prepayment in full of the Indebtedness due
hereunder.
 
8.8. Sale and Leaseback.
 
Enter into any arrangement with any Person providing for the leasing by it of
Property which has been or is to be sold or transferred by it to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such Property or its rental obligations, or permit any
Subsidiary of the Borrower so to do.
 
8.9. Transactions with Affiliates.
 
Become a party to any transaction with an Affiliate unless the Borrower shall
have determined that the terms and conditions relating thereto are as favorable
to the Borrower as those which would be obtainable at the time in a comparable
arms-length transaction with a Person other than an Affiliate.
 
8.10. Use of Proceeds Limitations.
 
Permit the proceeds of the Loans or Letters of Credit to be used for (i)
Investments outside the United States of America, (ii) development of Real
Property, other than improvements to properties owned by the Borrower or any of
its Subsidiaries.
 
8.11. Total Debt Leverage Ratio.
 
As at any fiscal quarter end of the Borrower, permit Consolidated Total
Indebtedness at such time to be more than 50% of Gross Asset Value at such time.
 
 
54

--------------------------------------------------------------------------------


 
8.12. Unencumbered Asset Pool Value.
 
As at any fiscal quarter end of the Borrower, permit Unsecured Indebtedness to
be more than 50% of the Eligible Real Estate Asset Value of all Unencumbered
Assets in the Unencumbered Asset Pool at such time.
 
8.13. Secured Debt Leverage Ratio.
 
As at any fiscal quarter end of the Borrower, permit Secured Debt at such time
to be more than 35% of Gross Asset Value at such time.
 
8.14. Fixed Charge Coverage Ratio.
 
Permit the Fixed Charge Coverage Ratio as at any fiscal quarter end of the
Borrower to be less than 2.0:1.0.
 
8.15. Unsecured Debt Service Coverage Ratio.
 
As at any fiscal quarter end of the Borrower, permit the ratio of (i) total Net
Operating Income for the fiscal quarter of the Borrower then ending attributable
to all Unencumbered Assets to (ii) the portion of the Consolidated Interest
Expense for such fiscal quarter in respect of Unsecured Indebtedness to be less
than 2.0:1.0.
 
8.16. Limitation on Unconsolidated Joint Ventures.
 
Permit the portion of Gross Asset Value attributable to the Borrower’s pro-rata
share of the Eligible Real Estate Value of Eligible Real Estate Assets owned by
Subsidiaries that are not wholly owned by the Borrower and Unconsolidated Joint
Ventures to be more than 15% of total Gross Asset Value.
 
9.  
DEFAULT.

 
9.1. Events of Default.
 
The following shall each constitute an “Event of Default” hereunder:
 
(a) The failure of the Borrower to pay any installment of principal on any Note
on the date when due and payable; or
 
(b) The failure of the Borrower to pay any installment of interest or any other
fees, expenses or other charges payable under any Loan Document within five
Business Days of the date when due and payable; or
 
(c) The use of the proceeds of any Loan in a manner inconsistent with or in
violation of Section 2.15; or
 
(d) The failure of the Borrower to observe or perform any covenant or agreement
contained in Section 7.2, 7.3, 7.10, or 8; or
 
 
55

--------------------------------------------------------------------------------


 
(e) The failure to observe or perform any other term, covenant, or agreement
contained in any Loan Document and such failure shall have continued unremedied
for a period of 30 days after notice thereof from the Administrative Agent to
the Borrower; or
 
(f) Any representation or warranty of the Borrower or a Subsidiary Guarantor (or
of any officer of any thereof on behalf of the Borrower or a Subsidiary
Guarantor) made or deemed made in any Loan Document to which it is a party or in
any certificate, report, opinion (other than an opinion of counsel) or other
document delivered or to be delivered pursuant thereto, shall prove to have been
incorrect or misleading (whether because of misstatement or omission) in any
material respect when made or deemed made or so delivered; or
 
(g) (i)  Any obligation of the Borrower (other than its obligations under the
Notes) or any Subsidiary of the Borrower, whether as principal, guarantor,
surety or other obligor, for the payment of any Indebtedness shall become or
shall be declared to be due and payable prior to the expressed maturity thereof,
or shall not be paid when due or within any grace period for the payment
thereof, or (ii) any holder of the obligations evidencing such Indebtedness
shall at any time be entitled to require payment of such Indebtedness prior to
the stated maturity thereof by reason of (x) the occurrence of a default under
any of the documents evidencing or securing such obligations, (y) the failure of
the Borrower or such Subsidiary to perform any of its obligations or agreements
under such documents or (z) the occurrence of any other event or condition which
would permit the holder of such obligations to require such payment be made, and
the sum of all such Indebtedness which is the subject of clauses (i) and (ii)
inclusive exceeds $500,000 in the aggregate at any time; or
 
(h) The Borrower or any Subsidiary of the Borrower shall (i) suspend or
discontinue its business, (ii) make an assignment for the benefit of creditors,
(iii) generally not be paying its debts as such debts become due, (iv) admit in
writing its inability to pay its debts as they become due, (v) file a voluntary
petition in bankruptcy, (vi) become insolvent (however such insolvency shall be
evidenced), (vii) file any petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment of debt, liquidation or
dissolution or similar relief under any present or future statute, law or
regulation of any jurisdiction, (viii) petition or apply to any tribunal for any
receiver, custodian or trustee for any substantial part of its Property, (ix) be
the subject of any such proceeding filed against it which remains undismissed
for a period of 60 days, (x) file any answer admitting or not contesting the
material allegations of any such petition filed against it or any order,
judgment or decree approving such petition in any such proceeding, (xi) seek,
approve, consent to, or acquiesce in any such proceeding, or in the appointment
of any trustee, receiver, custodian, liquidator, or fiscal agent for it, or any
substantial part of its Property, or an order is entered appointing any such
trustee, receiver, custodian, liquidator or fiscal agent and such order remains
in effect for 60 days, or (xii) take any formal action for the purpose of
effecting any of the foregoing; or
 
(i) An order for relief is entered under the United States bankruptcy laws or
any other decree or order is entered by a court having jurisdiction (i)
adjudging the Borrower or any Subsidiary of the Borrower bankrupt or insolvent,
(ii) approving as properly filed a petition seeking reorganization, liquidation,
arrangement, adjustment or composition of or in respect of the Borrower or any
Subsidiary of the Borrower or under the United States bankruptcy laws or any
other applicable Federal or state law, (iii) appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator (or other similar official) of the
Borrower or any Subsidiary of the Borrower or of any substantial part of the
Property thereof, or (iv) ordering the winding up or liquidation of the affairs
of the Borrower or any Subsidiary of the Borrower, and any such decree or order
continues unstayed and in effect for a period of 60 days; or
 
 
56

--------------------------------------------------------------------------------


 
(j) Judgments or decrees against the Borrower or any Subsidiary of the Borrower
aggregating in excess of $500,000 shall not be paid, stayed on appeal,
discharged, bonded or dismissed for a period of 30 days; or
 
(k) An event or condition specified in Section 7.2(d) shall occur or exist with
respect to any Plan or Multiemployer Plan and, as a result of such event or
condition, together with all other such events or conditions, the Borrower shall
be reasonably likely to incur a liability to a Plan, a Multiemployer Plan, the
PBGC, or any combination thereof which would constitute, in the reasonable
opinion of the Required Lenders, a Material Adverse Effect; or
 
(l) (i) Any Subsidiary Guarantor shall fail to comply in any material respect
with any covenant made by it in the Guaranty or if at any time any
representation or warranty made by any Subsidiary Guarantor in the Guaranty or
in any other document, statement or writing made to the Administrative Agent or
the Lenders shall prove to have been incorrect or misleading in any material
respect when made, or (ii) if a default by any Subsidiary Guarantor shall occur
under the Guaranty after the expiration of any applicable notice and grace
period; or (iii) if any Subsidiary Guarantor shall revoke or attempt to revoke,
contest, commence any action or raise any defense against its obligations under
the Guaranty; or
 
(m) There shall occur a Change of Control; or
 
(n) There shall occur a Material Adverse Change.
 
Upon the occurrence of an Event of Default or at any time thereafter during the
continuance thereof, (a) if such event is an Event of Default specified in
clause (h) or (i) above, the Commitments shall immediately and automatically
terminate and the Loans, all accrued and unpaid interest thereon, and all other
amounts owing under the Loan Documents shall immediately become due and payable,
and the Administrative Agent may, and upon the direction of the Required Lenders
shall, exercise any and all remedies and other rights provided in the Loan
Documents, and (b) if such event is any other Event of Default, any or all of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, and upon the direction of the Required
Lenders shall, by notice to the Borrower, declare the Commitments to be
terminated forthwith, whereupon the Commitments shall immediately terminate; and
(ii) with the consent of the Required Lenders, the Administrative Agent may, and
upon the direction of the Required Lenders shall, by notice of default to the
Borrower, declare the Loans, all accrued and unpaid interest thereon and all
other amounts owing under the Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable, and the
Administrative Agent may, and upon the direction of the Required Lenders shall,
exercise any and all remedies and other rights provided pursuant to the Loan
Documents.  Except as otherwise provided in this Section, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.  The
Borrower hereby further expressly waives and covenants not to assert any
appraisement, valuation, stay, extension, redemption or similar laws, now or at
any time hereafter in force which might delay, prevent or otherwise impede the
performance or enforcement of any Loan Document.
 
 
57

--------------------------------------------------------------------------------


 
In the event that the Commitments shall have been terminated or the Notes shall
have been declared due and payable pursuant to the provisions of this Section,
any funds received by the Administrative Agent and the Lenders from or on behalf
of the Borrower shall be applied by the Administrative Agent and the Lenders in
liquidation of the Loans and the obligations of the Borrower under the Loan
Documents in the following manner and order: (i) first, to the payment of
interest on and then the principal portion of any Loans which the Administrative
Agent may have advanced on behalf of any Lender for which the Administrative
Agent has not then been reimbursed by such Lender or the Borrower; (ii) second,
to the payment of any fees or expenses due the Administrative Agent from the
Borrower; (iii) third, to reimburse the Administrative Agent and the Lenders for
any expenses (to the extent not paid pursuant to clause (ii)), due from the
Borrower pursuant to the provisions of Section 11.5; (iv) fourth, to the payment
of accrued Fees, and all other fees, expenses and amounts due under the Loan
Documents (other than principal and interest on the Notes); (v) fifth, to the
payment of interest due on the Notes; (vi) sixth, to the payment of principal
outstanding on the Notes; and (vii) seventh, to the payment of any other amounts
owing to the Administrative Agent, the Lead Arranger and the Lenders under any
Loan Document or other document or agreement entered into in connection with the
transactions contemplated thereby.
 
10.  
THE AGENT.

 
10.1. Appointment.
 
Each Lender hereby irrevocably designates and appoints BNY as the Administrative
Agent of such Lender under the Loan Documents and each Lender hereby irrevocably
authorizes BNY, as the Administrative Agent for such Lender, to take such action
on its behalf under the provisions of the Loan Documents and to exercise such
powers and perform such duties as are expressly delegated to the Administrative
Agent by the terms of the Loan Documents, together with such other powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
elsewhere in any Loan Document, the Administrative Agent shall not have any
duties or responsibilities, except those expressly set forth therein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the Loan
Documents or otherwise exist against the Administrative Agent.
 
10.2. Delegation of Duties.
 
The Administrative Agent may execute any of its duties under the Loan Documents
by or through agents or attorneys-in-fact and shall be entitled to rely upon the
advice of counsel concerning all matters pertaining to such duties.
 
10.3. Exculpatory Provisions.
 
Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with the Loan Documents (except for its own gross negligence or
willful misconduct), or (ii) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by the Borrower or
any officer thereof contained in the Loan Documents or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, the Loan Documents or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of any of the Loan Documents or for any failure of the Borrower or
any other Person to perform its obligations thereunder.  The Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, the Loan Documents, or to inspect the properties, books or
records of the Borrower.  The Administrative Agent shall not be under any
liability or responsibility whatsoever, as Administrative Agent, to the Borrower
or any other Person as a consequence of any failure or delay in performance, or
any breach, by any Lender of any of its obligations under any of the Loan
Documents.
 
 
58

--------------------------------------------------------------------------------


 
10.4. Reliance by Administrative Agent.
 
The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, resolution, notice, consent, certificate,
affidavit, opinion, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation reasonably believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may treat each Lender, or the Person designated in the last
notice filed with it under this Section, as the holder of all of the interests
of such Lender in its Loans and in its Note until written notice of transfer,
signed by such Lender (or the Person designated in the last notice filed with
the Administrative Agent) and by the Person designated in such written notice of
transfer, in form and substance satisfactory to the Administrative Agent, shall
have been filed with the Administrative Agent.  The Administrative Agent shall
not be under any duty to examine or pass upon the validity, effectiveness or
genuineness of the Loan Documents or any instrument, document or communication
furnished pursuant thereto or in connection therewith, and the Administrative
Agent shall be entitled to assume that the same are valid, effective and
genuine, have been signed or sent by the proper parties and are what they
purport to be.  The Administrative Agent shall be fully justified in failing or
refusing to take any action under the Loan Documents unless it shall first
receive such advice or concurrence of the Required Lenders or, if required
hereby, all Lenders, as it deems appropriate.  The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, under the
Loan Documents in accordance with a request or direction of the Required Lenders
or, if required hereby, all Lenders, and such request or direction and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Notes.
 
10.5. Notice of Default.
 
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default unless the Administrative Agent has received written
notice thereof from a Lender or the Borrower.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall
promptly give notice thereof to the Lenders.  The Administrative Agent shall
take such action with respect to such Default as shall be reasonably directed by
the Required Lenders or, if required hereby, all Lenders, provided, however,
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default as
it shall deem to be in the best interests of the Lenders.
 
 
59

--------------------------------------------------------------------------------


 
10.6. Non-Reliance on Administrative Agent and Other Lenders.
 
Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representations or warranties to it and that no act by the
Administrative Agent hereafter, including any review of the affairs of the
Borrower, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own evaluation of and
investigation into the business, operations, Property, financial and other
condition and creditworthiness of the Borrower and made its own decision to
enter into this Agreement.  Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, evaluations and decisions
in taking or not taking action under any Loan Document, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, Property, financial and other condition and creditworthiness of the
Borrower.  Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
Property, financial and other condition or creditworthiness of the Borrower
which may come into the possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.
 
10.7. Indemnification.
 
Each Lender agrees to indemnify and reimburse the Administrative Agent in its
capacity as such (to the extent not promptly reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), pro rata according to
its Commitment Amount, from and against any and all liabilities, obligations,
claims, losses, damages, penalties, actions, judgments, suits, costs, expenses
or disbursements of any kind whatsoever including, without limitation, any
amounts paid to the Lenders (through the Administrative Agent) by the Borrower
pursuant to the terms of the Loan Documents, that are subsequently rescinded or
avoided, or must otherwise be restored or returned) which may at any time
(including, without limitation, at any time following the payment of the Notes)
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of the Loan Documents or any other documents
contemplated by or referred to therein or the transactions contemplated thereby
or any action taken or omitted to be taken by the Administrative Agent under or
in connection with any of the foregoing; provided, however, that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements to the extent resulting solely from the gross negligence or
willful misconduct of the Administrative Agent.  The agreements in this Section
shall survive the payment of all amounts payable under the Loan Documents.
 
 
60

--------------------------------------------------------------------------------


 
10.8. Administrative Agent in Its Individual Capacity.
 
BNY and its affiliates may make loans to, accept deposits from, issue letters of
credit for the account of, and generally engage in any kind of business with,
the Borrower as though BNY were not Administrative Agent hereunder.  With
respect to the Commitment made or renewed by BNY and the Note issued to BNY, BNY
shall have the same rights and powers under the Loan Documents as any Lender and
may exercise the same as though it were not the Administrative Agent, and the
terms “Lender” and “Lenders” shall in each case include BNY.
 
10.9. Successor Administrative Agent.
 
(a) If at any time the Administrative Agent deems it advisable, in its sole
discretion, it may submit to each of the Lenders a written notice of its
resignation as Administrative Agent under the Loan Documents, such resignation
to be effective upon the earlier of the written acceptance of the duties of the
Administrative Agent under the Loan Documents by a successor Administrative
Agent and the 30th day after the date of such notice.  Upon any such
resignation, the Required Lenders shall have the right to appoint from among the
Lenders a successor Administrative Agent.  If no successor Administrative Agent
shall have been so appointed by the Required Lenders and accepted such
appointment in writing within 30 days after the retiring Administrative Agent’s
giving of notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which successor
Administrative Agent shall be a commercial bank organized under the laws of the
United States of America or any State thereof and having a combined capital,
surplus, and undivided profits of at least $100,000,000.
 
(b) If (i) the Administrative Agent shall be grossly negligent in the
performance of its material duties and obligations under this Agreement or
engage in willful misconduct concerning any such material duties and
obligations, or (ii) a receiver of the Administrative Agent or its property
shall be appointed by any court or governmental agency having jurisdiction over
the Administrative Agent, then, in either such case, the Required Lenders may by
written notice to the Administrative Agent, remove the Administrative Agent as
Administrative Agent hereunder, said removal to be effective as of the date set
forth in such notice.  The Lenders agree that prior to exercising any of their
rights under this subsection (b), arrangements shall be made in accordance with
this subsection (b) for the appointment of a successor agent to act as
Administrative Agent under this Agreement from the date of such removal.  Any
such successor Administrative Agent shall be appointed as follows: either (i)
from among the Lenders, with the consent of the Borrower, which consent shall
not be unreasonably withheld, or (ii) if no successor Administrative Agent shall
have been appointed from among the Lenders, then the Required Lenders may, on
behalf of the Lenders, upon prior consultation with the Borrower, appoint a
successor Administrative Agent, which successor Administrative Agent shall be a
commercial bank organized under the laws of the United States of America or any
State thereof and having a combined capital, surplus, and undivided profits of
at least $100,000,000.
 
 
61

--------------------------------------------------------------------------------


 
(c) If at any time the Administrative Agent (or any of its Affiliates), as a
Lender, shall cease to have a Commitment Amount (meaning that such Commitment
Amount is zero), and there does not exist at such time any Default, (i) the
Borrower, by written notice to the Administrative Agent, or (ii) the Required
Lenders, by written notice to the Administrative Agent and the Borrower, may
remove the Administrative Agent as Administrative Agent hereunder, said removal
to be effective upon the earlier of the written acceptance of the duties of the
Administrative Agent under the Loan Documents by a successor Administrative
Agent.  The Borrower and the Lenders agree that prior to exercising any of their
rights under this subsection (b), arrangements shall be made in accordance with
this subsection (c) for the appointment of a successor agent to act as
Administrative Agent under this Agreement from the date of such removal.  Any
such successor Administrative Agent shall be appointed as follows: either (i)
from among the Lenders, with the consent of the Borrower, which consent shall
not be unreasonably withheld, or (ii) if no successor Administrative Agent shall
have been appointed from among the Lenders, then the Required Lenders may, on
behalf of the Lenders, upon prior consultation with the Borrower, appoint a
successor Administrative Agent, which successor Administrative Agent shall be a
commercial bank organized under the laws of the United States of America or any
State thereof and having a combined capital, surplus, and undivided profits of
at least $100,000,000.
 
(d) Upon the acceptance of any appointment as Administrative Agent hereunder by
a successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring or removed
Administrative Agent’s rights, powers, privileges and duties as Administrative
Agent under the Loan Documents shall be terminated.  The Borrower and the
Lenders shall execute such documents as shall be necessary to effect such
appointment.  After any retiring or removed Administrative Agent’s resignation
as Administrative Agent, the provisions of the Loan Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents.  If at any time there shall not
be a duly appointed and acting Administrative Agent, the Borrower agrees to make
each payment due under the Loan Documents directly to the Lenders entitled
thereto during such time.
 
11.  
OTHER PROVISIONS.

 
11.1. Amendments and Waivers.
 
With the written consent of the Required Lenders, the Administrative Agent and
the Borrower may, from time to time, enter into written amendments, supplements
or modifications of the Loan Documents and, with the consent of the Required
Lenders, the Administrative Agent on behalf of the Lenders may execute and
deliver to any such parties a written instrument waiving or a consent to a
departure from, on such terms and conditions as the Administrative Agent or the
Required Lenders may specify in such instrument, any of the requirements of the
Loan Documents or any Default and its consequences; provided, however, that no
such amendment, supplement, modification, waiver or consent shall, without the
consent of all of the Lenders:  (i) change the Commitment of any Lender or the
Total Commitment Amount, (ii) extend the Revolving Credit Termination Date,
except as contemplated by Section 2.19; (iii) decrease the rate, or extend the
time of payment, of interest of, or extend the date of
 
62

--------------------------------------------------------------------------------


 
payment of, or change or forgive the principal amount of, any Loan, or change
the requirement that payments and prepayments of principal of, and payments of
interest on, the Notes be made pro rata to the Lenders on the basis of the
outstanding principal amount of the Loans, (iv) release any Subsidiary Guarantor
from its obligations under the Guaranty, (v) amend the definition of “Required
Lender”, (vi) amend any provision of this Agreement or any Loan Document
pertaining to the consent of the Lenders which provision by its terms requires
the consent of all Lenders, (vii) amend the definitions of “Applicable Margin”
or “Applicable Commitment Fee Percentage,” or (viii) change the provisions of
Section 2.9, 2.10, 2.11, 2.12, 2.13, 2.14, 2.16, 3.1, 8.11, 8.12, 8.13, 8.14,
8.15, 8.16, 11.1, 11.5 or 11.11; and provided further that no change of Section
2.7 may be effected without the consent of the Issuing Bank; and provided
further that no such amendment, supplement, modification, waiver or consent
shall amend, modify, waive or consent to a departure from any provision of
Section 10 or otherwise change any of the rights or obligations of the
Administrative Agent under the Loan Documents without the written consent of the
Administrative Agent.  The Administrative Agent shall cause a copy of each
written request for such an amendment, supplement or modification delivered by
the Borrower to it to be delivered to each Lender.  Any such amendment,
supplement, modification, waiver or consent shall apply equally to each of the
Lenders and shall be binding upon the parties to the applicable agreement, the
Lenders, the Administrative Agent and all future holders of the Notes.  In the
case of any waiver, the parties to the applicable agreement, the Lenders and the
Administrative Agent shall be restored to their former position and rights under
the Loan Documents, and any Default waived shall not extend to any subsequent or
other Default, or impair any right consequent thereon.
 
 
11.2. Notices.
 
All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered by hand, or if
sent by certified mail (return receipt requested), when the return receipt is
signed on behalf of the party to whom such notice is given, or in the case of
telecopier notice, when sent, or if sent by overnight nationwide commercial
courier, the Business Day following the date such notice is deposited with said
courier, and in any case addressed as follows in the case of the Borrower or the
Administrative Agent, and at the Domestic Lending Office in the case of each
Lender, or to such other addresses as to which the Administrative Agent may be
hereafter notified by the respective parties hereto or any future holders of the
Notes:
            The Borrower:
            
            Urstadt Biddle Properties Inc.
            321 Railroad Avenue
            Greenwich, Connecticut 06830
            Attention:    Willing L. Biddle
                       President & Chief Operating Officer
            Telephone:           (203) 863-8206
            Telecopy:             (203) 861-6755
 
 
63

--------------------------------------------------------------------------------


 
with a copy to:
            
            Urstadt Biddle Properties Inc.
            321 Railroad Avenue
            Greenwich, Connecticut 06830
            Attention:                 Thomas Myers
                        Senior Vice President & Co-Counsel
            Telephone:                (203) 863-8206
            Telecopy:                  (203) 861-6755
 
            The Administrative Agent:
 
            The Bank of New York
            One Wall Street
            21st Floor
            New York, New York 10286
            Attention:      Kenneth McDonnell
                        Vice President
            Telephone:                (212) 635-1066
            Telecopy:                  (212) 809-9526
 
            with a copy to:
 
            The Bank of New York
            One Wall Street
            Agency Function Administration
            18th Floor
            New York, New York 10286
            Attention:                 Sandra Morgan
                       Agency Function Administrator
            Telephone:               (212) 635-4692
            Telecopy:                  (212) 635-6365
 
            with a copy to:
 
            Emmet, Marvin & Martin, LLP
            120 Broadway, 32nd Floor
            New York, New York 10271
            Attention:                Julian A. McQuiston, Esq.
            Telephone:              (212) 238-3024
            Telecopy:                 (212) 238-3100
 
11.3. No Waiver; Cumulative Remedies.
 
No failure to exercise and no delay in exercising any right, remedy, power or
privilege under any Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege under
any Loan Document preclude any other or further exercise thereof or the exercise
of any other right, remedy, power or privilege.  
 
64

--------------------------------------------------------------------------------


 
The rights, remedies, powers and privileges under the Loan Documents are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
11.4. Survival of Representations and Warranties.
 
All representations and warranties made under the Loan Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
therewith shall survive the execution and delivery of the Loan Documents.  After
the termination of this Agreement in accordance with its terms, without any
extension thereof, the payment in full of all obligations of the Borrower under
the Loan Documents and the expiration of any obligations of the Borrower
hereunder which survive the termination of this Agreement, the Borrower shall
have no liability to the Lenders under such representations and warranties,
except that the foregoing shall not apply with respect to any claim, action or
proceeding made or brought under any such representations or warranties prior to
such termination or payment.
 
11.5. Payment of Expenses and Taxes.
 
The Borrower agrees, promptly upon presentation of a statement or invoice
therefor, and whether any Loan is made (i) to pay or reimburse each Credit Party
for all of its out-of-pocket costs and expenses reasonably incurred in
connection with the development, preparation, negotiation and execution of the
Loan Documents, the syndication of the loan transaction evidenced by this
Agreement (whether or not such syndication is completed) and any amendment,
supplement or modification hereto (whether or not executed), any documents
prepared in connection therewith and the consummation of the transactions
contemplated thereby, including, without limitation, the reasonable fees and
disbursements of Special Counsel, (ii) to pay or reimburse each Credit Party for
all of its respective costs and expenses, including, without limitation,
reasonable fees and disbursements of counsel, incurred in connection with (x)
any Default and any enforcement or collection proceedings resulting therefrom
(including, without limitation, any costs incurred after the entry of judgment
in an attempt to collect money due in the judgment) or in connection with the
negotiation of any restructuring or “work-out” (whether consummated or not) of
the obligations of the Borrower under any of the Loan Documents and (y) the
enforcement of this Section, (iii) to pay, and indemnify and hold harmless each
Credit Party from and against, any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation of any
of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, the Loan
Documents and any such other documents, and (iv) to pay, and indemnify and hold
harmless each Credit Party and each of their respective officers, directors,
employees, affiliates, agents, controlling persons and attorneys (as used in
this Section, each an “Indemnified Person”) from and against, any and all other
liabilities, obligations, claims, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (including, without limitation, reasonable counsel fees and
disbursements) with respect to any claim, investigation or proceeding from any
third party relating to this Agreement or the other Loan Documents, including
the enforcement and performance of the Loan Documents and the use of the
proceeds of the Loans (all the foregoing, collectively, the “indemnified
liabilities”), whether or not any such indemnified person is a party to this
Agreement or the other Loan Documents, and to
 
65

--------------------------------------------------------------------------------


 
 
reimburse each indemnified person for all legal and other expenses incurred in
connection with investigating or defending any indemnified liabilities, and, if
and to the extent that the foregoing indemnity may be unenforceable for any
reason, the Borrower agrees to make the maximum payment permitted or not
prohibited under applicable law; provided, however, that the Borrower shall have
no obligation hereunder to pay indemnified liabilities to any Credit Party
arising from (A) the gross negligence or willful misconduct of such Credit Party
or (B) disputes solely between the Credit Parties and which are not related to
any act or failure to act on the part of the Borrower or the failure of the
Borrower to perform any of its obligations under this Agreement or the other
Loan Documents.  The obligations of the Borrower under this Section shall
survive the termination of this Agreement and the Commitments and the payment of
the Notes and all other amounts payable under the Loan Documents.
 
11.6. Lending Offices.
 
Each Lender shall have the right at any time and from time to time to transfer
its Loans to a different office, provided that such Lender shall promptly notify
the Administrative Agent and the Borrower of any such change of office.  Such
office shall thereupon become such Lender’s Domestic Lending Office or
Eurodollar Lending Office, as the case may be.
 
11.7. Successors and Assigns.
 
(a) The Loan Documents shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Issuing Bank, the Administrative Agent, all future
holders of the Notes and their respective successors and assigns, except that
the Borrower may not assign, delegate or transfer any of its rights or
obligations under the Loan Documents without the prior written consent of the
Administrative Agent and all of the Lenders.
 
(b) Each Lender shall have the right at any time, upon written notice to the
Administrative Agent of its intent to do so, to sell, assign, transfer or
negotiate all or any part of such Lender’s rights and/or obligations under the
Loan Documents to one or more of its Affiliates, to one or more of the other
Lenders (or to Affiliates of such other Lenders) or, with the prior written
consent of the Borrower, the Administrative Agent and the Issuing Bank (which
consent, from each of them, shall not be unreasonably withheld or delayed and
shall not be required from the Borrower upon the occurrence and during the
continuance of an Event of Default), to sell, assign, transfer or negotiate all
or any part of such Lender’s rights and obligations under the Loan Documents to
any other bank, insurance company, pension fund, mutual fund or other financial
institution which, in any event, has GAAP assets in an amount equal to no less
than $3,000,000,000, provided that (i) any such sale, assignment, transfer or
negotiation shall, if less than all of such Lender’s rights and obligations
under the Loan Documents, be in a minimum amount of $5,000,000, unless otherwise
consented to by the Administrative Agent, and (ii) there shall be paid to the
Administrative Agent by the assigning Lender a fee (the “Assignment Fee”) of
$3,500 in connection with each such sale, assignment, transfer or
negotiation.  For each assignment, the parties to such assignment shall execute
and deliver to the Administrative Agent for its acceptance and recording an
Assignment and Assumption Agreement.  Upon such execution, delivery, acceptance
and recording by the Administrative Agent, from and after the effective date
specified in such Assignment and Assumption Agreement, the assignee thereunder
shall be a party hereto and, to the extent
 
 
66

--------------------------------------------------------------------------------


 
provided in such Assignment and Assumption Agreement, the assignor Lender
thereunder shall be released from its obligations under the Loan Documents.  The
Borrower agrees upon written request of the Administrative Agent and at the
Borrower’s expense to execute and deliver (1) to such assignee, a Note, dated
the effective date of such Assignment and Assumption Agreement, in a principal
amount equal to the Loans assigned to, and Commitment assumed by, such assignee
and (2) to such assignor Lender, a Note, dated the effective date of such
Assignment and Assumption Agreement, in a principal amount equal to the balance
of such assignor Lender’s Loans and Commitment, if any, and each assignor Lender
shall cancel and return to the Borrower its existing Note. Upon any such sale,
assignment or other transfer, the Commitment Amounts set forth in Exhibit C
shall be adjusted accordingly by the Administrative Agent and a new Exhibit C
shall be distributed by the Administrative Agent to the Borrower and each
Lender.
 
(c) Each Lender may grant participations in all or any part of its Loans, its
Note and its Commitment to one or more banks, insurance companies, financial
institutions, pension funds or mutual funds, provided that (i) such Lender’s
obligations under the Loan Documents shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties to the Loan Documents for
the performance of such obligations, (iii) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under the Loan
Documents, (iv) no sub-participations shall be permitted and (v) the voting
rights of any holder of any participation shall be limited to decisions that
only do any of the following: (A) subject the participant to any additional
obligation, (B) reduce the principal of, or interest on, the Notes or any fees
or other amounts payable hereunder, and (C) postpone any date fixed for the
payment of principal of, or interest on, the Notes or any fees or other amounts
payable hereunder.  The Borrower acknowledges and agrees that any such
participant shall for purposes of Sections 2.11, 2.12, 2.13, 2.14, and 2.16 be
deemed to be a “Lender”; provided, however, the Borrower shall not, at any time,
be obligated to pay any participant in any interest of any Lender hereunder any
sum in excess of the sum which the Borrower would have been obligated to pay to
such Lender in respect of such interest had such Lender not sold such
participation.
 
(d) If (i) any assignment made pursuant to paragraph (b) above or (ii) any
participation granted pursuant to paragraph (c) above, shall be made to any
Person that is organized under the laws of any jurisdiction other than the
United States of America or any State thereof, such Person shall furnish such
certificates, documents or other evidence to the Borrower and the Administrative
Agent, in the case of clause (i) and to the Borrower and the Lender which sold
such participation in the case of clause (ii), as shall be required by Section
2.11(b) to evidence such Person’s exemption from U.S. withholding taxes with
respect to any payments under or pursuant to the Loan Documents because such
Person is eligible for the benefits of a tax treaty which provides for a 0% rate
of tax on any payments under the Loan Documents or because any such payments to
such Person are effectively connected with the conduct by such Person of a trade
or business in the United States.
 
(e) No Lender shall, as between and among the Borrower, the Administrative Agent
and such Lender, be relieved of any of its obligations under the Loan Documents
as a result of any sale, assignment, transfer or negotiation of, or granting of
participations in, all or any part of its Loans, its Commitment or its Note,
except that a Lender shall be relieved of its obligations to the extent of any
such sale, assignment, transfer, or negotiation of all or any part of its Loans,
its Commitment or its Note pursuant to paragraph (b) above.
 
67

--------------------------------------------------------------------------------


 
(f) Notwithstanding anything to the contrary contained in this Section, any
Lender may at any time or from time to time assign all or any portion of its
rights under the Loan Documents to a Federal Reserve Bank, provided that any
such assignment shall not release such assignor from its obligations thereunder.
 
11.8. Counterparts.
 
Each Loan Document (other than the Notes) may be executed by one or more of the
parties thereto on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
document.  It shall not be necessary in making proof of any Loan Document to
produce or account for more than one counterpart signed by the party to be
charged.  A telecopied counterpart of any Loan Document or to any document
evidencing, and of any amendment, modification, consent or waiver to or of any
Loan Document, shall be deemed to be an originally executed counterpart.  A set
of the copies of the Loan Documents signed by all the parties thereto shall be
deposited with each of the Borrower and the Administrative Agent.  Any party to
a Loan Document may rely upon the signatures of any other party thereto which
are transmitted by telecopier or other electronic means to the same extent as if
originally signed.
 
11.9. Adjustments; Set-off.
 
(a) If any Lender (a “Benefited Lender”) shall at any time receive any payment
of all or any part of its Loans or participations in LC Disbursements or
interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 9.1(h) or (i), or otherwise) in a greater
proportion than any such payment to and collateral received by any other Lender
in respect of such other Lender’s Loans or participations in LC Disbursements,
or interest thereon, such Benefited Lender shall purchase for cash from each of
the other Lenders such portion of each such other Lender’s Loans and
participations in LC Disbursements, and shall provide each of such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders, provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest, unless the Benefited Lender is required to pay
interest on such recovery to the person recovering the same, in which case with
interest thereon, computed at the same rate, and on the same basis, as the
interest that the Benefited Lender is required to pay.  The Borrower agrees that
each Lender so purchasing a portion of another Lender’s Loans or participations
in LC Disbursements may exercise all rights of payment (including, without
limitation, rights of set-off, to the extent not prohibited by law) with respect
to such portion as fully as if such Lender were the direct holder of such
portion.
 
(b) In addition to any rights and remedies of the Lenders provided by law, upon
the occurrence and during the continuance of an Event of Default, each Lender
shall have
 
68

--------------------------------------------------------------------------------


 
the right, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent not prohibited by applicable law, to set
off and apply against any indebtedness, whether matured or unmatured, of the
Borrower to such Lender, any amount owing from such Lender to the Borrower, at,
or at any time after, the happening of any of the above-mentioned events.  To
the extent not prohibited by applicable law, the aforesaid right of set-off may
be exercised by such Lender against the Borrower or against any trustee in
bankruptcy, custodian, debtor in possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor of the
Borrower, or against anyone else claiming through or against the Borrower or
such trustee in bankruptcy, custodian, debtor in possession, assignee for the
benefit of creditors, receivers, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Lender prior to the making, filing or issuance, or service
upon such Lender of, or of notice of, any such petition, assignment for the
benefit of creditors, appointment or application for the appointment of a
receiver, or issuance of execution, subpoena, order or warrant.  Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
 
11.10. Lenders’ Representations.
 
Each Lender represents to the Administrative Agent that, in acquiring its Note,
it is acquiring the same for its own account for the purpose of investment and
not with a view to selling the same in connection with any distribution thereof,
provided that the disposition of each Lender’s own Property shall at all times
be and remain within its control.
 
11.11. Indemnity.
 
The Borrower agrees to indemnify and hold harmless each Credit Party and its
affiliates, directors, officers, employees, affiliates, agents, controlling
persons and attorneys (each an “Indemnified Person”) from and against any loss,
cost, liability, damage or expense (including the reasonable fees and
disbursements of counsel of such Indemnified Person, including all local counsel
hired by any such counsel) incurred by such Indemnified Person in investigating,
preparing for, defending against, or providing evidence, producing documents or
taking any other action in respect of, any commenced or threatened litigation,
administrative proceeding or investigation under any federal securities or tax
laws or any other statute of any jurisdiction, or any regulation, or at common
law or otherwise, which is alleged to arise out of or is based upon:  (i) any
untrue statement of any material fact by the Borrower in any document or
schedule executed or filed with any Governmental Authority by or on behalf of
the Borrower; (ii) any omission to state any material fact required to be stated
in such document or schedule, or necessary to make the statements made therein,
in light of the circumstances under which made, not misleading; or (iii) any
acts, practices or omissions of the Borrower or its agents relating to the use
of the proceeds of any or all borrowings made by the Borrower which are alleged
to be in violation of Section 2.15, or in violation of any federal securities or
tax laws or of any other statute, regulation or other law of any jurisdiction
applicable thereto, whether or not such Indemnified Person is a party
thereto.  The indemnity set forth herein shall be in addition to any other
obligations, liabilities or other indemnifications of the Borrower to each
Indemnified Person under the Loan Documents or at common law or otherwise, and
shall survive any
 
69

--------------------------------------------------------------------------------


 
termination of the Loan Documents, the expiration of the Commitments and the
payment of all indebtedness of the Borrower under the Loan Documents, provided
that the Borrower shall have no obligation under this Section to an Indemnified
Person with respect to any of the foregoing to the extent found in a final
judgment of a court having jurisdiction to have resulted primarily out of the
gross negligence or willful misconduct of such Indemnified Person or arising
solely from claims between one such Indemnified Person and another such
Indemnified Person.
 
11.12. Governing Law.
 
The Loan Documents and the rights and obligations of the parties thereunder
shall be governed by, and construed and interpreted in accordance with, the
internal laws of the State of New York, without regard to principles of conflict
of laws.
 
11.13. Headings Descriptive.
 
Section headings have been inserted in the Loan Documents for convenience only
and shall not be construed to be a part thereof.
 
11.14. Severability.
 
Every provision of the Loan Documents is intended to be severable, and if any
term or provision thereof shall be invalid, illegal or unenforceable for any
reason, the validity, legality and enforceability of the remaining provisions
thereof shall not be affected or impaired thereby, and any invalidity,
illegality or unenforceability in any jurisdiction shall not affect the
validity, legality or enforceability of any such term or provision in any other
jurisdiction.
 
11.15. Integration.
 
All exhibits to a Loan Document shall be deemed to be a part thereof.  The Loan
Documents embody the entire agreement and understanding among the Borrower, the
Administrative Agent and the Lenders with respect to the subject matter thereof
and supersede all prior agreements and understandings among the Borrower, the
Administrative Agent and the Lenders with respect to the subject matter thereof.
 
11.16. Consent to Jurisdiction.
 
The Borrower hereby irrevocably submits to the jurisdiction of any New York
State or Federal court sitting in the City of New York over any suit, action or
proceeding arising out of or relating to the Loan Documents.  The Borrower
hereby irrevocably waives, to the fullest extent permitted or not prohibited by
law, any objection which it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding brought in such a court and any claim
that any such suit, action or proceeding brought in such a court has been
brought in an inconvenient forum.
 
11.17. Service of Process.
 
The Borrower hereby agrees that process may be served against it in any suit,
action or proceeding referred to in Section 11.16 by sending the same by first
class mail, return receipt requested or by overnight courier service, to the
address of the Borrower set forth in Section 11.2 or in the applicable Loan
Document executed by the Borrower.  The Borrower hereby agrees that any such
service (i) shall be deemed in every respect effective service of process upon
it in any such suit, action, or proceeding, and (ii) shall to the fullest extent
enforceable by law, be taken and held to be valid personal service upon and
personal delivery to it.
 
 
70

--------------------------------------------------------------------------------


 
11.18. No Limitation on Service or Suit.
 
Nothing in the Loan Documents or any modification, waiver, consent or amendment
thereto shall affect the right of the Administrative Agent or any Lender to
serve process in any manner permitted by law or limit the right of the
Administrative Agent or any Lender to bring proceedings against the Borrower in
the courts of any jurisdiction or jurisdictions in which the Borrower may be
served.
 
11.19. WAIVER OF TRIAL BY JURY.
 
THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH
THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREIN.  FURTHER, THE
BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF THE ADMINISTRATIVE
AGENT, THE LENDERS, OR COUNSEL TO THE ADMINISTRATIVE AGENT OR THE LENDERS, HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE ADMINISTRATIVE AGENT OR THE
LENDERS WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER
OF RIGHT TO JURY TRIAL PROVISION.  THE BORROWER ACKNOWLEDGES THAT THE
ADMINISTRATIVE AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, INTER ALIA, THE PROVISIONS OF THIS SECTION.
 
11.20. Confidentiality.
 
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of Confidential Information (as defined below) received by it
from time to time, except that Confidential Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and will agree to keep such Confidential
Information confidential), (b) to the extent required by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process and promptly after receipt thereof notify
the Borrower of the receipt of such subpoena or other legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this section, and upon prior
notice to the Borrower, to any assignee or participant of any of the Lenders or
any successor Administrative Agent of any of its respective
 
 
71

--------------------------------------------------------------------------------


 
rights or obligations under this Agreement, (g) with the consent of the
Borrower, or (h) to the extent such Confidential Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent or any Lender on a nonconfidential
basis from a source other than the Borrower or Subsidiary.  For the purposes of
this Section, “Confidential Information” means any of the following received
from the Borrower or any Subsidiary:  (A) financial information, projections and
reports relating to the Borrower or any Subsidiary or any of their Property,
including, without limitation, information delivered pursuant to Section 7.9;
(B) information on proposed acquisitions by the Borrower or any Subsidiary; and
(C) other information relating to the Borrower’s or any Subsidiary’s business
which the Borrower or such Subsidiary has identified in writing as being
confidential; provided that in the case of (A), (B) or (C) any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower or a Subsidiary shall not be
Confidential Information.
 
11.21. Patriot Act.
 
The Administrative Agent and the Lenders hereby notify the Borrower that,
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), the Administrative
Agent and the Lenders are required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow them to identify the Borrower in
accordance with the Patriot Act.  The Borrower agrees to provide to the
Administrative Agent and the Lenders promptly after any request by the
Administrative Agent or any Lender, such information as the Administrative Agent
or the Lenders shall require for purposes of complying with the requirements of
the Patriot Act, the federal regulations issued pursuant to the Patriot Act and
any customer identification program established by the Administrative Agent or a
Lender pursuant to the Patriot Act and such regulations.
 
[Remainder of Page Intentionally Blank.  Signature Pages Follow]
 


 
72

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.
 
URSTADT BIDDLE PROPERTIES INC.
 
 
By: /s/ Willing L. Biddle
Willing L. Biddle
President





 
 

--------------------------------------------------------------------------------

 




 [Signature page to February 2008
Urstadt Biddle Credit Agreement continued]
 
THE BANK OF NEW YORK,
                                as Administrative Agent and a Lender
 
 
By: /s/ Kenneth R. McDonnell
Name: Kenneth R. McDonnell
Title: Vice President

 

 


 
 

--------------------------------------------------------------------------------

 




 [Signature page to February 2008
Urstadt Biddle Credit Agreement continued]
 
WELLS FARGO BANK, N. A.
 
as Documentation Agent and a Lender
 
 
 
By: /s/ Kimberly A. Dail
Name: Kimberly A. Dail
Title: Senior Vice President





 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
to Credit Agreement
 
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This Assignment and Assumption Agreement is made and entered into as of _____
__, 200_, by and between ____________ (the “Assignor”) and ____________ (the
“Assignee”).
 
R E C I T A L S
 
A.           The Assignor, certain other lenders (together with any prior
assignees, the “Lenders”), and THE BANK OF NEW YORK, as administrative agent
(the “Administrative Agent”), are parties to that certain Credit Agreement dated
as of February 11, 2008 (as amended from time to time, the “Credit Agreement”)
with URSTADT BIDDLE PROPERTIES INC., a Maryland corporation (the
“Borrower”).  Pursuant to the Credit Agreement, the Lenders agreed to make Loans
and issue or participate in Letters of Credit.  The amount of the Assignor’s
Commitment (before giving effect to this Assignment) is specified in Item 1 of
Schedule 1 hereto.  The outstanding principal amount of the Assignor’s Loans
under its Commitment and its pro-rate share of LC Exposure (before giving effect
to this Assignment) is specified in Item 2 of Schedule 1 hereto.  All
capitalized terms not otherwise defined herein are used herein as defined in the
Credit Agreement.
 
B.           The Assignor wishes to sell and assign to the Assignee, and the
Assignee wishes to purchase and assume from the Assignor, (i) the portion of the
Assignor’s Commitment specified in Item 3 of Schedule 1 hereto (the “Assigned
Commitment”) and (ii) the portion of the Assignor’s Loans specified in Item 5 of
Schedule 1 hereto (collectively, the “Assigned Loans”).  Assignee is also hereby
acquiring a percentage of the LC Exposure set forth equal to the percentage set
forth in Item 4(a) of Schedule 1 hereto (the “Assigned LC Exposure”).
 
The parties agree as follows:
 
1.           Assignment.  Subject to the terms and conditions set forth herein
and in the Credit Agreement, the Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor,
without recourse to the Assignor, on the date set forth above (the “Assignment
Date”) (a) all  right, title and interest of the Assignor to the Assigned Loans
and (b) all obligations of the Assignor under the Credit Agreement with respect
to the Assigned Commitment and as a “Lender” thereunder, including, without
limitation, the Assigned LC Exposure.  As full consideration for the sale of the
Assigned Loans and the Assigned Commitments, the Assignee shall pay to the
Assignor on the Assignment Date the principal amount of the Assigned Loans (the
“Purchase Price”).
 
2.           Representation and Warranties.  Each of the Assignor and the
Assignee represents and warrants to the other that (a) it has full power and
legal right to execute and deliver this Agreement and to perform the provisions
of this Agreement; (b) the execution, delivery and performance of this Agreement
have been authorized by all action, corporate or otherwise, and do not violate
any provisions of its charter or by-laws or any contractual obligations or
requirement of law binding on it; and (c) this Agreement constitutes a legal,
valid and binding obligation of it, enforceable against it in accordance with
its terms.
 
A-1
 

--------------------------------------------------------------------------------


 
3.           Condition Precedent.  The obligations of the Assignor and the
Assignee hereunder shall be subject to the fulfillment of the condition that the
Assignor shall have (a) received payment in full of the Purchase Price, and (b)
complied with the other applicable provisions of Section 11.7 of the Credit
Agreement.
 
4.           Notice of Assignment.  The Assignor agrees to give notice of the
assignment and assumption of the Assigned Loans and the Assigned Commitment to
the Administrative Agent and the Borrower and hereby instructs the
Administrative Agent and the Borrower to make all payments with respect to the
Assigned Loans and the Assigned Commitment directly to the Assignee at the
applicable Lending Offices specified in Item 6 on Schedule 1 hereto, or to the
Administrative Agent for the account of the Assignee as a Lender (in either
case, as required by the terms of the Credit Agreement); provided, however, that
the Borrower and the Administrative Agent shall be entitled to continue to deal
solely and directly with the Assignor in connection with the interests so
assigned until the Administrative Agent and the Borrower, to the extent required
by Section 11.7 of the Credit Agreement, shall have received notice of the
assignment, the Borrower and the Administrative Agent, to the extent required by
Section 11.7 of the Credit Agreement, shall have consented in writing thereto,
and the Administrative Agent shall have recorded and accepted this Agreement and
received the Assignment Fee required to be paid pursuant to Section 11.7 of the
Credit Agreement.  From and after the date (the “Assignment Effective Date”) on
which the Administrative Agent shall notify the Borrower and the Assignor that
the requirements set forth in the foregoing sentence shall have occurred and all
consents (if any) required shall have been given, (i) the Assignee shall be
deemed to be a  party to the Credit Agreement and, to the extent that rights and
obligations thereunder shall have been assigned to Assignee as provided in such
notice of assignment to the Administrative Agent, shall have the rights and
obligations of a Lender under the Credit Agreement, and (ii) the Assignee shall
be deemed to have appointed the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto.  The Assignee agrees that the
provisions of Section 10 of the Credit Agreement are hereby incorporated into
this Agreement by this reference, as if fully set forth herein at length.  After
the Assignment Effective Date, the Administrative Agent shall make all payments
in respect of the interest assigned hereby (including payments of principal,
interest, fees and other amounts) to the Assignee.  The Assignor and Assignee
shall make all appropriate adjustments in payment under the Assigned Loans and
the Assigned Commitment for periods prior to the Assignment Effective Date
hereof directly between themselves.  The Assignee agrees to deliver to the
Borrower and the Administrative Agent such Internal Revenue Service forms as may
be required to establish that the Assignee is entitled to receive payments under
the Credit Agreement without deduction or withholding of tax.
 
5.           Independent Investigation.  The Assignee acknowledges that it is
purchasing the Assigned Loans and the Assigned Commitment from the Assignor
totally without recourse to the Assignor and, except as provided in Section 2
hereof, without representation or warranty by the Assignor.  The Assignee
further acknowledges that it has made its own independent investigation and
credit evaluation of the Borrower in connection with its purchase of the
Assigned Loans and
 
A-2
 

--------------------------------------------------------------------------------


 
the Assigned Commitment.  Except for the representations or warranties set forth
in Section 2 hereof, the Assignee acknowledges that it is not relying on any
representation or warranty of the Assignor, expressed or implied, including
without limitation, any representation or warranty relating to the legality,
validity, genuineness, enforceability, collectibility, interest rate, repayment
schedule or accrual status of the Assigned Loans or the Assigned Commitment, the
legality, validity, genuineness or enforceability of the Credit Agreement, the
related Facility Notes, or any other Loan Document referred to in or delivered
pursuant to the Credit Agreement, or the financial condition or creditworthiness
of the Borrower or any other Person.  The Assignor has not and will not be
acting as either the representative, agent or trustee of the Assignee with
respect to matters arising out of or relating to the Credit Agreement or this
Agreement.  From and after the Assignment Effective Date, unless this Assignment
is less than all of the Assignor’s Commitment, the Assignor shall have no rights
or obligations with respect to the Assigned Loans or the Assigned Commitment
except under Sections 2.11, 2.13, 2.16, 11.5 and 11.11 of the Credit Agreement
for the period prior to the Assignment Effective Date.
 
6.           Consent of the Borrower and Administrative Agent; Exchange of
Facility Notes. Pursuant to the provisions of Section 11.7 of the Credit
Agreement, and to the extent required thereby, the Borrower and Administrative
Agent, by signing below, consent to this Agreement and to the assignment
contemplated herein.  The Borrower further agrees to execute and deliver:
 
(a)           to the Assignee, a Note, in a principal amount of $____________.
 
(b)           to the Assignor, a Note, in a principal amount of [insert “0” if
entire Commitments/Loans are being assigned] $_____________
 
At the request of the Borrower, the Lender whose obligations under its Note have
been fully paid or who has received a replacement Note pursuant to the
foregoing, shall promptly return to the Borrower its Note or superseded Note, as
the case may be, marked “paid” or shall deliver other evidence that such Lender
has received full payment of such obligations or a replacement Note in respect
of such superseded Note.
 
7.           Method of Payment.  All payments to be made by either party
hereunder shall be in funds available at the place of payment on the same day
and shall be made by wire transfer to the account designated by the party to
receive payment.
 
8.           Integration.  This Agreement shall supersede any prior agreement or
understanding between the parties (other than the Credit Agreement) as to the
subject matter hereof.
 
9.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon both parties, their successors and assigns.
 
10.           Headings.  Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.
 
11.           Amendments; Waivers.  This Agreement may not be amended, changed,
waived or modified except by a writing executed by the parties hereto, and may
not be amended,
 
A-3
 

--------------------------------------------------------------------------------


 
changed, waived or modified in any manner inconsistent with Section  11.7 of the
Credit Agreement without the prior written consent of the Administrative Agent.
 
12.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
 
[ASSIGNOR]
 
By: __________________________________
 
Title: _________________________________
 
[ASSIGNEE]
 
By: __________________________________
 
Title: _________________________________
 
A-4



 
 
 

--------------------------------------------------------------------------------

 


Consented to:
URSTADT BIDDLE PROPERTIES, INC.
 
By: ___________________________
 
Title: ___________________________
 
THE BANK OF NEW YORK,
 
as Administrative Agent
 
By: ___________________________
 
Title: ___________________________
 
 
A-5



 
 
 

--------------------------------------------------------------------------------

 




SCHEDULE 1
 
TO
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
 
ITEM NO.
COMMITMENTS/LOANS/
ADVANCES
AMOUNT/
PERCENTAGE
Item 1
Assignor’s Commitment
$___________
Item 2
Assignor’s Loans consisting of:
   
Alternate Base Rate Advances
$___________
 
Eurodollar Advances
$___________
 
Pro-Rata Share of LC Exposure
$___________
Item 3
Amount of Assigned Commitment
 
$___________
Item 4
(a)Percentage of Commitments assigned as a percentage of the Aggregate
Commitments of all Lenders:
 
 
 
___________%
 
(b)Percentage of Commitments retained as a percentage of the Aggregate
Commitments of all Lenders:
 
 
___________%
Item 5
Amount of Assigned Loans
consisting of:
   
Alternate Base Rate Advances
Eurodollar Advances
$___________
$___________
Item 6.
Applicable Lending Offices
of Assignee and Address for
Notices pursuant to Section
11.2 of the Credit Agreement
   
Applicable Lending Office for Alternate Base Rate
Applicable Lending Office for Eurodollar Loans
Address for Notices
 
_____________________
_____________________
_____________________
_____________________
________________
________________
 
Attention:
Telephone:
Telecopier:
Attention:
Telephone:
Telecopier:
Attention:
Telephone:
Telecopier:

 
A-6



 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
FORM OF BORROWING REQUEST
 
_______ __, _____
 
The Bank of New York, as Administrative Agent
 
One Wall Street
 
New York, New York 10286
 
Attention:              ________________,
 
________________
 
 
Re:
Credit Agreement, dated as of February 11, 2008, by and among URSTADT BIDDLE
PROPERTIES INC. (the “Borrower”), the signatory Lenders thereto, and THE BANK OF
NEW YORK, as Administrative Agent (as amended from time to time, the
“Agreement”)

 
Capitalized terms used herein that are defined in the Agreement shall have the
meanings therein defined.
 
1.           Pursuant to Section 2.3 of the Agreement, the Borrower hereby gives
notice of its intention to borrow Loans in an aggregate principal amount of
$_______ on ______ __, ____, which borrowing(s) shall consist of the following
Advances:
 
Type of Advance (Eurodollar or ABR)
 
Amount
Initial Interest Period for Eurodollar Advances
(a)  _______________
$____________
__________________
(b)  _______________
$____________
__________________

2.           The Borrower hereby certifies that on the date hereof and on the
Borrowing Date set forth above, and after giving effect to the Loans requested
hereby:
 
(a)           The Borrower is and shall be in compliance with all of the terms,
covenants and conditions of the Loan Documents.
 
(b)           There exists and there shall exist no Default.
 
(c)           The proceeds of such Loans will be used in accordance with Section
2.15 of the Agreement.
 
(d)           Each of the representations and warranties contained in the Loan
Documents is and shall be true and correct.
 
(e)           After giving effect to the Loans requested to be made hereby the
Facility Exposure does not exceed the Total Commitment Amount.
 
 
                                                                                                                                                
A-1       
 
 

--------------------------------------------------------------------------------


 
The Borrower has caused this certificate to be executed by its duly authorized
officer as of the date and year first written above.
 
URSTADT BIDDLE PROPERTIES, INC.
 
By: _________________________________
 
Title: _______________________________
 
A-2



 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
 
to
 
Credit Agreement
 
(Urstadt Biddle Properties Inc.)
 
February 11, 2008
 
Commitment Amounts
 
Lender
Commitment Amount
Commitment Percentage
The Bank of New York
$25,000,000
50.00000000%
Wells Fargo Bank, N.A.
$25,000,000
50.00000000%



C-1



 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT D
 
FORM OF COMPLIANCE CERTIFICATE
 
Date: ______________
 
I, ______________, do hereby certify that I am the Chief Financial Officer of
Urstadt Biddle Properties Inc., a ________ corporation (the “Borrower”), and
that, as such, I am duly authorized to execute and deliver this Compliance
Certificate on the Borrower’s behalf pursuant to Section 7.1(e) of the Credit
Agreement, dated as of February 11, 2008, by and among the Borrower, The Bank of
New York, as Administrative Agent, and the Lenders signatory thereto (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Agreement”).  Capitalized terms used herein which are not herein defined shall
have the meanings ascribed thereto by the Agreement.
 
I hereby certify, as of the fiscal quarter of the Borrower ending
_____________________, that:
 
1.           Total Debt Leverage Ratio.  Consolidated Total Indebtedness as of
such fiscal quarter end of the Borrower is $_______________ and Gross Asset
Value is $_______________.  Accordingly, as at such quarter end of the Borrower,
Consolidated Total Indebtedness at such time is [more than] [less than] 50% of
Gross Asset Value at such time.  [Consolidated Total Indebtedness at each fiscal
quarter end of the Borrower must not be more than 50% of Gross Asset Value.]
 
2.           Unencumbered Asset Pool Value. Unsecured Indebtedness as of such
fiscal quarter end of the Borrower is $_______________ and the Eligible Real
Estate Asset Value of all Unencumbered Assets in the Unencumbered Asset Pool at
such time is $_________________.  Accordingly, as at such fiscal quarter end of
the Borrower, Unsecured Indebtedness is [more than] [less than] 50% of the
Eligible Real Estate Asset Value of all Unencumbered Assets in the Unencumbered
Asset Pool at such time.  [Unsecured Indebtedness at each fiscal quarter end of
the Borrower must not be more than 50% of Eligible Real Estate Asset Value of
all Unencumbered Assets in the Unencumbered Asset Pool.]
 
3.           Secured Debt Leverage Ratio.  Secured Debt as of such fiscal
quarter end of the Borrower is $_______________ and Gross Asset Value at such
time is $_____________.  Accordingly, as at such fiscal quarter end of the
Borrower, Secured Debt is [more than] [less than] 35% of Gross Asset
Value.  [Secured Debt at each fiscal quarter end of the Borrower must not be
more than 35% of Gross Asset Value.]
 
4.           Fixed Charge Coverage Ratio. Consolidated EBITDA for the four
fiscal quarters of the Borrower having then ended is $____________ and
Consolidated Fixed Charges for the four fiscal quarters of the Borrower having
then ended are $_____________.  Accordingly, the Fixed Charge Coverage Ratio is
__.___:1.00.  [The Fixed Charge Coverage Ratio must not be less than 2.0:1.0.]
 
5.           Unsecured Debt Service Coverage Ratio. Total Net Operating Income
as of such fiscal quarter end of the Borrower attributable to all Unencumbered
Assets is $_______________ and the portion of the Consolidated Interest Expense
for such fiscal quarter in respect of Unsecured Indebtedness is
 
 

--------------------------------------------------------------------------------


 
$______________.  Accordingly, as at any fiscal quarter end of the Borrower, the
ratio of (i) total Net Operating Income for the fiscal quarter of the Borrower
then ending attributable to all Unencumbered Assets to (ii) the portion of the
Consolidated Interest Expense for such fiscal quarter in respect of Unsecured
Indebtedness is _________:1.0.  [Such ratio must not be less than 2.0:1.0.]
 
6.           Unconsolidated Joint Ventures.  Gross Asset Value attributable to
the Borrower’s pro-rata share of the Eligible Real Estate Value of Eligible Real
Estate Assets owned by Subsidiaries that are not wholly owned by the Borrower
and Unconsolidated Joint Ventures as of such fiscal quarter end of the Borrower
is $____________ and total Gross Asset Value is $_____________.  Accordingly,
Gross Asset Value attributable to the Borrower’s pro-rata share of the Eligible
Real Estate Value of Eligible Real Estate Assets owned by Subsidiaries that are
not wholly owned by the Borrower and Unconsolidated Joint Ventures as of such
fiscal quarter end of the Borrower is [more than] [less than] 15% of total Gross
Asset Value.  [Gross Asset Value attributable to the Borrower’s pro-rata share
of the Eligible Real Estate Value of Eligible Real Estate Assets owned by
Subsidiaries that are not wholly owned by the Borrower and Unconsolidated Joint
Ventures as of such fiscal quarter end of the Borrower must not be more than 15%
of total Gross Asset Value.]
 
7.           Unsecured Indebtedness.  Unsecured Indebtedness (including the
Facility Exposure) as of such fiscal quarter end of the Borrower is
$_____________ [Unsecured Indebtedness of the Borrower must not exceed
$100,000,000 at any time.]
 
8.           There exists no Default.
 
9.           The representations and warranties contained in each of the Loan
Documents to which the Borrower is a party are true and correct in all material
respects.
 
IN WITNESS WHEREOF, I have executed this Compliance Certificate on this ___ day
of ______________, ____.
 
____________________________
 
Chief Financial Officer
 
D-2



 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT E
 
FORM OF SUBSIDIARY GUARANTY
 
GUARANTY (as the same may be amended, supplemented or otherwise modified from
time to time, this “Guaranty”), dated as of February __, 2008, by and among each
of the Subsidiaries listed on Schedule I hereto (collectively, the “Subsidiary
Guarantors”) and THE BANK OF NEW YORK, as administrative agent  (in such
capacity, the “Administrative Agent”) on behalf of the Lenders under and as
defined in the Credit Agreement (hereinafter defined).
 
R E C I T A L S
 
I.           Reference is made to the Credit Agreement, dated as of the date
hereof, by and among Urstadt Biddle Properties, Inc., a Maryland corporation,
the Lenders party thereto and Administrative Agent (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
 
II.           The Administrative Agent and the Lenders have made it a condition
precedent to the effectiveness of the Credit Agreement that each Subsidiary
Guarantor execute and deliver this Guaranty.
 
III.           Each Subsidiary Guarantor expects to derive substantial benefit
from the Credit Agreement and the transactions contemplated thereby and, in
furtherance thereof, has agreed to execute and deliver this Guaranty.
 
Therefore, in consideration of the Recitals, the terms and conditions herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each of the Subsidiary Guarantors, the
Borrower and the Administrative Agent hereby agree as follows:
 
1.           Defined Terms
 
(a)           Capitalized terms used herein which are not otherwise defined
herein shall have the respective meanings ascribed thereto in the Credit
Agreement.
 
(b)           When used in this Guaranty, the following capitalized terms shall
have the respective meanings ascribed thereto as follows:
 
“Borrower Obligations” means all present and future obligations and liabilities,
whether deemed principal, interest, additional interest, fees, expenses or
otherwise of the Borrower to the Administrative Agent and the Lenders,
including, without limitation, all obligations under (i) the Credit Agreement,
(ii) the Notes and (iii) all other Loan Documents.
 
“Guarantor Obligations” means, with respect to each Subsidiary Guarantor, all of
the obligations and liabilities of such Subsidiary Guarantor hereunder, whether
fixed, contingent, now existing or hereafter arising, created, assumed, incurred
or acquired.
                                                      
 
                                                                                                                            
E-1

--------------------------------------------------------------------------------


 
2.           Guarantee
 
(a)           Subject to Section 2(b), each Subsidiary Guarantor hereby
absolutely, irrevocably and unconditionally guarantees the full and prompt
payment when due (whether at stated maturity, by acceleration or otherwise) of
the Borrower Obligations.  The agreements of each Subsidiary Guarantor in this
Guaranty constitute a guarantee of payment, and no Credit Party shall have any
obligation to enforce any Loan Document or exercise any right or remedy with
respect to any collateral security thereunder by any action, including making or
perfecting any claim against any Person or any collateral security for any of
the Borrower Obligations prior to being entitled to the benefits of this
Guaranty.  The Administrative Agent may, at its option, proceed against the
Subsidiary Guarantors, or any one or more of them, in the first instance, to
enforce the Guarantor Obligations without first proceeding against the Borrower
or any other Person, and without first resorting to any other rights or
remedies, as the Administrative Agent may deem advisable.  In furtherance
hereof, if any Credit Party is prevented by law from collecting or otherwise
hindered from collecting or otherwise enforcing any Borrower Obligation in
accordance with its terms, such Credit Party shall be entitled to receive
hereunder from the Subsidiary Guarantors after demand therefor, the sums which
would have been otherwise due had such collection or enforcement not been
prevented or hindered.
 
(b)           Notwithstanding anything to the contrary contained herein, the
maximum aggregate amount of the obligations of each Subsidiary Guarantor
hereunder shall not, as of any date of determination, exceed the lesser of  the
greatest amount that is valid and enforceable against such Subsidiary Guarantor
under principles of New York State contract law and  the greatest amount that
would not render such Subsidiary Guarantor’s liability hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11
of the United States Code or any provisions of applicable state law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of such Subsidiary Guarantor, contingent or otherwise,
that are relevant under the Fraudulent Transfer Laws (specifically excluding,
however, any liability (A) in respect of intercompany indebtedness to the
Borrower or any Affiliate or Subsidiary of the Borrower, to the extent that such
intercompany indebtedness would be discharged to the extent payment is made by
such Subsidiary Guarantor hereunder, and (B) under any guarantee of (1) senior
unsecured indebtedness or (2) indebtedness subordinated in right of payment to
any Borrower Obligation, in either case which contains a limitation as to
maximum liability similar to that set forth in this Section 2(b) and pursuant to
which the liability of such Subsidiary Guarantor hereunder is included in the
liabilities taken into account in determining such maximum liability) and after
giving effect as assets to the value (as determined under the applicable
provisions of the Fraudulent Transfer Laws) of any rights to subrogation,
contribution, reimbursement, indemnity or similar rights of such Subsidiary
Guarantor pursuant to applicable law or any agreement providing for an equitable
allocation among such Subsidiary Guarantor and other Affiliates or Subsidiaries
of the Borrower of obligations arising under guarantees by such parties.
 
(c)           Each Subsidiary Guarantor agrees that the Guarantor Obligations
may at any time and from time to time exceed the maximum aggregate amount of the
obligations of such Subsidiary Guarantor hereunder without impairing this
Guaranty or affecting the rights and remedies of any Credit Party hereunder.
 
                                                E-2
 

--------------------------------------------------------------------------------


 
3.           Absolute Obligation
 
No Subsidiary Guarantor shall be released from liability hereunder unless and
until the Commitments of the Lenders have terminated and either (i) the Borrower
shall have paid in full the outstanding principal balance of the Loans, together
with all accrued and unpaid interest thereon, and all other amounts then due and
owing under the Loan Documents, or (ii) the Guarantor Obligations of such
Subsidiary Guarantor shall have been paid in full in cash.  Each Subsidiary
Guarantor acknowledges and agrees that (a) no Credit Party has made any
representation or warranty to such Subsidiary Guarantor with respect to the
Borrower, any of its Subsidiaries, any Loan Document, or any agreement,
instrument or document executed or delivered in connection therewith, or any
other matter whatsoever, and (b) such Subsidiary Guarantor shall be liable
hereunder, and such liability shall not be affected or impaired, irrespective of
(A) the validity or enforceability of any Loan Document, or any agreement,
instrument or document executed or delivered in connection therewith, or the
collectability of any of the Borrower Obligations, (B) the preference or
priority ranking with respect to any of the Borrower Obligations, (C) the
existence, validity, enforceability or perfection of any security interest or
collateral security under any Loan Document, or the release, exchange,
substitution, failure to perfect or loss or impairment of any such security
interest or collateral security, (D) any failure, delay, neglect or omission by
any Credit Party to realize upon or protect any direct or indirect collateral
security, indebtedness, liability or obligation, any Loan Document, or any
agreement, instrument or document executed or delivered in connection therewith,
or any of the Borrower Obligations, (E) the existence or exercise of any right
of set-off by any Credit Party, (F) the existence, validity or enforceability of
any other guarantee with respect to any of the Borrower Obligations, the
liability of any other Person in respect of any of the Borrower Obligations, or
the release of any such Person or any other guarantor (including any other
Subsidiary Guarantor) of any of the Borrower Obligations, (G) any act or
omission of any Credit Party in connection with the administration of any Loan
Document or any of the Borrower Obligations, (H) the bankruptcy, insolvency,
reorganization or receivership of, or any other proceeding for the relief of
debtors commenced by or against, any Person, (I) the disaffirmance or rejection,
or the purported disaffirmance or purported rejection, of any of the Borrower
Obligations, any of the Guarantor Obligations of any other Subsidiary Guarantor,
any Loan Document, or any agreement, instrument or document executed or
delivered in connection therewith, in any bankruptcy, insolvency, reorganization
or receivership, or any other proceeding for the relief of debtor, relating to
any Person or otherwise, (J) any law, regulation or decree now or hereafter in
effect which might in any manner affect any of the terms or provisions of any
Loan Document, or any agreement, instrument or document executed or delivered in
connection therewith or any of the Borrower Obligations, or which might cause or
permit to be invoked any alteration in the time, amount, manner or payment or
performance of any of the Borrower’s obligations and liabilities (including the
Borrower Obligations), (K) the merger or consolidation of the Borrower or any
other Subsidiary Guarantor into or with any Person, (L) the sale by the Borrower
or any other Subsidiary Guarantor of all or any part of its assets, (M) the fact
that at any time and from time to time none of the Borrower Obligations may be
outstanding or owing to any Credit Party, (N) any amendment or modification of,
or supplement to, any Loan Document, or (O) any other reason or circumstance
which might otherwise constitute a defense available to or a discharge of the
Borrower in respect of its obligations or liabilities (including the Borrower
Obligations) or of such or any other Subsidiary Guarantor in respect of any of
the Guarantor Obligations (other than by the performance in full thereof).
 
E-3
 

--------------------------------------------------------------------------------


 
4.           Representations and Warranties
 
Each of the Subsidiary Guarantors represents and warrants as to itself that all
representations and warranties relating to it contained in the Credit Agreement
are true and correct.
 
5.           Notices
 
Except as otherwise specifically provided herein, all notices, requests,
consents, demands, waivers and other communications hereunder shall be in
writing (including facsimile) and shall be given in the manner set forth in
Section 11.2 of the Credit Agreement (i) in the case of the Administrative
Agent, to the address set forth in Section 11.2 of the Credit Agreement, (ii) in
the case of a Subsidiary Guarantor, to the address set forth in Schedule I
hereto, or (iii) in the case of each party hereto, to such other addresses as to
which the Administrative Agent may be hereafter notified by the respective
parties hereto.
 
6.           Expenses
 
Each Subsidiary Guarantor agrees that it shall, promptly after demand, pay to
the Administrative Agent any and all reasonable out-of-pocket sums, costs and
expenses, which any Credit Party may pay or incur defending, protecting or
enforcing this Guaranty (whether suit is instituted or not), including, without
limitation, reasonable attorneys’ fees and disbursements.  All sums, costs and
expenses which are due and payable pursuant to this Section shall bear interest,
payable on demand, at the highest rate then payable on the Borrower Obligations.
 
7.           Repayment in Bankruptcy, etc.
 
If, at any time or times subsequent to the payment of all or any part of the
Borrower Obligations or the Guarantor Obligations, any Credit Party shall be
required to repay any amounts previously paid by or on behalf of the Borrower or
any Subsidiary Guarantor in reduction thereof by virtue of an order of any court
having jurisdiction in the premises, including as a result of an adjudication
that such amounts constituted preferential payments or fraudulent conveyances,
the Subsidiary Guarantors unconditionally agree to pay to the Administrative
Agent, within 10 days after demand, a sum in cash equal to the amount of such
repayment, together with interest on such amount from the date of such repayment
by such Credit Party to the date of payment to the Administrative Agent at the
applicable after-maturity rate set forth in the Credit Agreement.
 
8.           Waiver of Subrogation
 
Until such time as the Administrative Agent and the Lenders shall have received
payment in full in cash in satisfaction of all of the Borrower Obligations, each
Subsidiary Guarantor waives any right to be subrogated to the rights of the
Administrative Agent or any Lender with respect to the Borrower Obligations, and
each Subsidiary Guarantor waives any right to and agrees that it will not
institute or take any action against the Borrower seeking contribution,
reimbursement or indemnification by the Borrower with respect to any payments
made by such Subsidiary Guarantor hereunder.
 
                                                E-4
 
 

--------------------------------------------------------------------------------


 
9.           Waiver of Defenses
 
Each Subsidiary Guarantor hereby waives any right to claim or interpose any
defense, counterclaim or offset of any nature and description which it may have
or which may exist between and among the Administrative Agent, any Lender, the
Borrower, such Subsidiary Guarantor and/or any other Subsidiary Guarantor or to
seek injunctive relief.
 
10.           Miscellaneous
 
(a)           Except as otherwise expressly provided in this Guaranty, each
Subsidiary Guarantor hereby waives presentment, demand for payment, notice of
default, nonperformance and dishonor, protest and notice of protest of or in
respect of this Guaranty, the other Loan Documents and the Borrower Obligations,
notice of acceptance of this Guaranty and reliance hereupon by any Credit Party,
and the incurrence of any of the Borrower Obligations, notice of any sale of
collateral security or any default of any sort.
 
(b)           No Subsidiary Guarantor is relying upon any Credit Party to
provide to such Subsidiary Guarantor any information concerning the Borrower or
any of its Subsidiaries, and each Subsidiary Guarantor has made arrangements
satisfactory to such Subsidiary Guarantor to obtain from the Borrower on a
continuing basis such information concerning the Borrower and its Subsidiaries
as such Subsidiary Guarantor may desire.
 
(c)           Each Subsidiary Guarantor agrees that any statement of account
with respect to the Borrower Obligations from any Credit Party to the Borrower
which binds the Borrower shall also be binding upon such Subsidiary Guarantor,
and that copies of said statements of account maintained in the regular course
of such Credit Party’s business may be used in evidence against such Subsidiary
Guarantor in order to establish its Guarantor Obligations.
 
(d)           Each Subsidiary Guarantor acknowledges that it has received a copy
of the Loan Documents and has approved of the same.  In addition, each
Subsidiary Guarantor acknowledges having read each Loan Document and having had
the advice of counsel in connection with all matters concerning its execution
and delivery of this Guaranty.
 
(e)           This Guaranty shall be binding upon each Subsidiary Guarantor and
its successors and inure to the benefit of, and be enforceable by the
Administrative Agent, Lenders and their respective successors, transferees and
assigns. No Subsidiary Guarantor may assign any right, or delegate any duty, it
may have under this Guaranty without, in each case, the prior written consent of
the Administrative Agent and all of the Lenders.
 
(f)           Subject to the limitations set forth in Section 2(b), the
Guarantor Obligations shall be joint and several.
 
(g)           This Guaranty is the “Guaranty” referred to in the Credit
Agreement, and is subject to, and should be construed in accordance with, the
provisions thereof.  Each of the parties hereto acknowledges and agrees that the
following provisions of the Credit Agreement are made applicable to this
Guaranty and all such provisions are incorporated by reference herein as if
fully set forth herein, including Sections 1 (Definitions), 2.11 (Taxes; Net
Payments), 11.1 (Amendments and Waivers), 11.3 (No Waiver; Cumulative Remedies),
11.5 (Payment of Expenses and Taxes), 11.7 (Successors and Assigns), 11.8
(Counterparts), 11.11
 
                                                E-5
 

--------------------------------------------------------------------------------


 
(Indemnity), 11.12 (Governing Law), 11.13, (Headings Description), 11.14
(Severability), 11.15 Integration), 11.16 (Consent to Jurisdiction),
11.17 (Service of Process), 11.18 (No Limitation on Service or Suit), 11.19
(WAIVER OF TRIAL BY JURY) and 11.20 (Patriot Act) thereof.
 
(h)           Each Subsidiary Guarantor agrees that (i) the execution and
delivery of a Guaranty by any Required Additional Guarantor after the date
hereof shall not affect the obligations of the Subsidiary Guarantors (or any of
them) hereunder, and (ii) the Subsidiary Guarantors and each such Required
Additional Guarantor shall, subject to Section 2(b), be jointly and severally
liable for all of the Borrower Obligations.
 
E-6



 
 
 

--------------------------------------------------------------------------------

 




IN EVIDENCE of the agreement by the parties hereto to the terms and conditions
herein contained, each such party has caused this Subsidiary Guarantee to be
duly executed on its behalf.
 
____________________________________
 
By: _________________________________
 
Name: _______________________________
 
Title: ________________________________
 
____________________________________
 
By: _________________________________
 
Name: _______________________________
 
Title: ________________________________
 
____________________________________
 
By: _________________________________
 
Name: _______________________________
 
Title: ________________________________
 
THE BANK OF NEW YORK,
 
as Administrative Agent
 
By: ______________________________
 
Name: ____________________________
 
Title: _____________________________
 


E-7
 

 
 
 
 

--------------------------------------------------------------------------------

 




Schedule I
 
to Subsidiary Guaranty
 
SUBSIDIARY GUARANTORS
 
under Guaranty dated as of February __, 2008
 
Name
Jurisdiction of Incorporation or Formation
Address for
Notices
           



 
E-8





 
 
 

--------------------------------------------------------------------------------

 




EXHIBIT F
 
FORM OF NOTE
 
$25,000,000.00
February 11, 2008
New York, New York

 
 
 

 
FOR VALUE RECEIVED, on the Maturity Date, URSTADT BIDDLE PROPERTIES INC., a
Maryland corporation (the “Borrower”), hereby promises to pay to the order of
________________________ (the “Lender”), at the office of The Bank of New York,
as Administrative Agent (the “Administrative Agent”), located at One Wall
Street, New York, New York or at such other place as the Administrative Agent
may specify from time to time, in lawful money of the United States of America,
the principal sum of Twenty-Five Million and NO/1OO DOLLARS ($25,000,000.00), or
such lesser unpaid principal balance as shall be outstanding hereunder, together
with interest from the date hereof, on the unpaid principal balance hereof,
payable at the rate or rates and at the time or times provided for in the Credit
Agreement, dated as of February 11, 2008, among the Borrower, the Administrative
Agent, and the Lenders signatory thereto (as the same may be amended, modified
or supplemented from time to time, the “Agreement”).  Capitalized terms used
herein that are defined in the Agreement shall have the meanings therein
defined.  In no event shall interest payable hereon exceed the Highest Lawful
Rate.
 
This Note is one of the Notes referred to in the Agreement and is entitled to
the benefits of, and is subject to the terms set forth in, the Agreement.  The
principal of this Note is payable in the amounts and under the circumstances,
and its maturity is subject to acceleration upon the terms, set forth in the
Agreement.  Except as otherwise provided in the Agreement, if any payment on
this Note becomes due and payable on a day which is not a Business Day, the
maturity thereof shall be extended to the next Business Day and interest shall
be payable at the applicable rate or rates specified in the Agreement during
such extension period.
 
The Lender is hereby authorized to record on the schedule annexed hereto, and
any continuation sheets which the Lender may attach hereto, (a) the date of each
Loan made by the Lender to the Borrower, (b) the type of such Advance (and
amount thereof), and (c) the interest rate and Interest Period applicable to
each Eurodollar Advance.  The entries made in such schedule shall, absent
manifest error, be prima facie evidence of the existence and amounts of the
obligations recorded therein, provided that the failure to so record or any
error therein shall not in any manner affect the obligations of the Borrower
under the Loan Documents.
 
Presentment for payment, demand, protest, notice of protest and notice of
dishonor and all other demands and notices in connection with the delivery,
performance and enforcement of this Note are hereby waived, except as
specifically otherwise provided in the Agreement.
 
This Note is being delivered in, is intended to be performed in, shall be
construed and interpreted in accordance with, and be governed by the internal
laws of, the State of New York, without regard to principles of conflicts of
law.
 
                                                        F-1
 
 

--------------------------------------------------------------------------------


 
This Note may only be amended by an instrument in writing executed pursuant to
the provisions of Section 11.1 of the Agreement.
 
URSTADT BIDDLE PROPERTIES INC.
 
 
By: ______________________________
       Name:
       Title:

 
F-2



 
 
 

--------------------------------------------------------------------------------

 




SCHEDULE TO NOTE
 
Date
Type of Advance (ABR or Eurodollar)
Amount of Advance
Amount of principal paid or prepaid
Interest Rate on Eurodollar Advances (without regard to Applicable Margin)
Interest Period (if Eurodollar)
Notation Made By
                           





F-3



 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT G
 
FORM OF NOTICE OF CONVERSION
 
[Date]
 
The Bank of New York, as Administrative Agent
One Wall Street
New York, New York 10286
Agency Function Administration
18th Floor
New York, New York 10286
Attention:  ____________
 
 
The Bank of New York, as Administrative Agent
One Wall Street, 21st Floor
New York, New York 10286
Attention: ____________
 
Reference is made to the Credit Agreement, dated as of February 11, 2008, among
URSTADT BIDDLE PROPERTIES INC. (the “Borrower”), the Lenders party thereto and
THE BANK OF NEW YORK, as Administrative Agent (as the same may be amended,
supplemented or otherwise modified from time to time, the
“Agreement”).  Capitalized terms used herein that are defined in the Agreement
shall have the meanings therein defined.
 
1.           Pursuant to Section 2.8 of the Agreement, the Borrower hereby gives
notice of its request to convert Advances comprising Loans as set forth below:
 
(a)           on ____ __, _____, to convert $_______ in principal amount of
presently outstanding Eurodollar Advances having an Interest Period that expires
on ____ __, ______ to ABR Advances.
 
(b)           on ____ __, _____, to convert $_______ in principal amount of
presently outstanding Eurodollar Advances having an Interest Period that expires
on ____ __, ______to new Eurodollar Advances that have an Interest Period of ___
month(s);
 
(c)           on ____ __, _____, to convert $_______ in principal amount of
presently outstanding ABR Advances to Eurodollar Advances that have an Interest
Period of ___ month(s).
 
2.           The Borrower hereby certifies that on the date hereof and on the
requested Conversion Dates set forth above, there exists and there shall exist
no Default.
 
 
G-1




 
 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Borrower has caused this Notice of Conversion to be
executed by its Authorized Signatory as of the date and year first written
above.
 
URSTADT BIDDLE PROPERTIES INC.
 
By: __________________________________
 
Name: ________________________________
 
Title: _________________________________
 
G-2



 
 
 

--------------------------------------------------------------------------------

 




EXHIBIT H-1
 
SECRETARY’S CERTIFICATE
 
OF
 
URSTADT BIDDLE PROPERTIES INC.
 
The undersigned, the [Assistant] Secretary of Urstadt Biddle Properties Inc., a
Maryland corporation (the “Borrower”), hereby certifies pursuant to Section
5.1(a) of the Credit Agreement (the “Agreement”), dated as of February 11, 2008,
among the Borrower, the Lenders thereunder and The Bank of New York, acting in
its capacity as Administrative Agent for the Lenders, that I am [a or the] duly
appointed [Assistant] Secretary of the Borrower, and further certify as follows:
 
1.           Annexed hereto as Annexes A and B, respectively, are true, complete
and correct copies of the [certificate or articles] of incorporation and the
by-laws of the Borrower, including, without limitation, all amendments thereof
to the date hereof, which documents are in full force and effect on the date
hereof.
 
2.           Annexed hereto as Annex C is a true, complete and correct copy of
the resolutions of the Board of Directors of the Borrower, adopted at a meeting
duly called at which a quorum was present and voting throughout, relating to the
Agreement and the transactions contemplated thereby, all of which resolutions
are in full force and effect on the date hereof.
 
3.           The following persons are duly elected or appointed, as the case
may be, and qualified officers of the Borrower holding the offices indicated
opposite their respective names, and the signatures appearing opposite their
respective names and offices are the genuine signatures of such persons:
 
Name
Title
Signature
     
_______________________
_______________________
_______________________
_______________________
_______________________
_______________________



H1-1



 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, I have hereunto set my hand and the corporate seal of the
Borrower this 11th day of February, 2008.
 
[SEAL]
___________________________

 
 
[ASSISTANT] SECRETARY

 
I, _______________________, hereby certify that I am the duly elected or
appointed, as the case may be, and qualified ______________ of the Borrower, and
further certify that _____________________ is [the or a] duly elected or
appointed, as the case may be, and qualified [Assistant] Secretary of the
Borrower on and as of the date hereof.
 
_______________________________
 
[TITLE]
 
H1-2



 
 

--------------------------------------------------------------------------------

 




ANNEX A
 
TO
 
[ASSISTANT] SECRETARY’S CERTIFICATE
 


 
[CERTIFICATE OR ARTICLES OF INCORPORATION]
 


H1-3
 

 
                                                    
 
 

--------------------------------------------------------------------------------

 




ANNEX B
 
TO
 
[ASSISTANT] SECRETARY’S CERTIFICATE
 


 
[BY-LAWS]
 
H1-4



 
 
 

--------------------------------------------------------------------------------

 




ANNEX C
 
TO
 
[ASSISTANT] SECRETARY’S CERTIFICATE
 
RESOLVED, that the form, terms and provisions of the proposed Credit Agreement,
substantially in the form of the draft thereof dated as of February ____, 2008
(the “Agreement”) to be entered into by and among Urstadt Biddle Properties,
Inc., a _________________ corporation (the “Corporation”), the Lenders
thereunder and The Bank of New York, as Administrative Agent, 2008 and submitted
to the Board of Directors of the Borrower, be and hereby is approved in all
respects; and further
 
RESOLVED, that any one of the President or any Senior Vice President of Finance
of the Corporation (each a “Designated Officer”), acting alone, be and each of
them hereby is authorized, empowered and directed to execute and deliver (at
such time as the Designated Officer executing the same shall by such execution
deem advisable) in the name and on behalf of the Corporation, the Agreement, the
Notes (as defined in the Agreement) and the other Loan Documents (as defined in
the Agreement) to which the Corporation is a party with such changes thereto as
the Designated Officer executing the same shall approve, such Designated
Officer’s approval of the form, terms and conditions of the Agreement and such
Loan Documents to be conclusively evidenced by his or her execution thereof; and
further
 
RESOLVED, that the Designated Officers be and each of them hereby is authorized,
empowered and directed to do and perform, or cause to be done and performed, all
such acts, deeds and things to make, execute and deliver, or cause to be made,
executed and delivered, all such agreements, undertakings, documents,
instruments and certificates in the name and on behalf of the Corporation or
otherwise as such Officer may deem necessary or desirable to effectuate and
carry out fully the purpose and intent of the foregoing resolution; and further
 
RESOLVED, that any acts of any Designated Officer, which acts would have been
authorized by the foregoing resolutions except that such acts were taken prior
to the adoption of such resolutions, are hereby severally ratified, confirmed,
approved and adopted as acts in the name and on behalf of the Corporation.
 
H1-5



 
 

--------------------------------------------------------------------------------

 




EXHIBIT H-2
 
SECRETARY’S CERTIFICATE
 
OF
 
[SUBSIDIARY GUARANTOR]
 
The undersigned, the [Assistant] Secretary of [Subsidiary Guarantor], a
____________ corporation (the “Guarantor”), hereby certifies pursuant to Section
5.1(b) of the Credit Agreement (the “Agreement”), dated as of February 11, 2008,
among the Urstadt Biddle Properties, Inc., the Lenders thereunder and The Bank
of New York, acting in its capacity as Administrative Agent for the Lenders,
that I am [a or the] duly appointed [Assistant] Secretary of the Guarantor, and
further certify as follows:
 
1.           Annexed hereto as Annexes A and B, respectively, are true, complete
and correct copies of the [certificate or articles] of incorporation and the
by-laws of the Guarantor, including, without limitation, all amendments thereof
to the date hereof, which documents are in full force and effect on the date
hereof.
 
2.           Annexed hereto as Annex C is a true, complete and correct copy of
the resolutions of the Board of Directors of the Guarantor, adopted at a meeting
duly called at which a quorum was present and voting throughout, relating to the
Agreement and the transactions contemplated thereby, all of which resolutions
are in full force and effect on the date hereof.
 
3.           The following persons are duly elected or appointed, as the case
may be, and qualified officers of the Guarantor holding the offices indicated
opposite their respective names, and the signatures appearing opposite their
respective names and offices are the genuine signatures of such persons:
 
Name
Title
Signature
     
_______________________
_______________________
_______________________
_______________________
_______________________
_______________________

 
H2-1



 
 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, I have hereunto set my hand and the corporate seal of the
Guarantor this 11th day of February, 2008.
 
[SEAL]
______________________________

 
 
[ASSISTANT] SECRETARY

 
I, _______________________, hereby certify that I am the duly elected or
appointed, as the case may be, and qualified ______________ of the Guarantor,
and further certify that _____________________ is [the or a] duly elected or
appointed, as the case may be, and qualified [Assistant] Secretary of the
Guarantor on and as of the date hereof.
 
_______________________________
 
[TITLE]
 


H2-2

                                                
 
 

--------------------------------------------------------------------------------

 




ANNEX A
 
TO
 
[ASSISTANT] SECRETARY’S CERTIFICATE
 


 
[CERTIFICATE OR ARTICLES OF INCORPORATION]
 
 
H2-3



 
 
 

--------------------------------------------------------------------------------

 




ANNEX B
 
TO
 
[ASSISTANT] SECRETARY’S CERTIFICATE
 


 
[BY-LAWS]
 
H2-4



 
 
 

--------------------------------------------------------------------------------

 




ANNEX C
 
TO
 
[ASSISTANT] SECRETARY’S CERTIFICATE
 
RESOLVED, that ________________ (the “Guarantor”) has approved in all respects
the terms of that certain proposed Credit Agreement, substantially in the form
of the draft thereof dated as of February ____, 2008, to be entered into by and
among Urstadt Biddle Properties, Inc., a _________________ corporation, the
Lenders thereunder and The Bank of New York, as Administrative Agent (the
“Agreement”); and further
 
RESOLVED, that the form, terms and provisions of the proposed Subsidiary
Guaranty, substantially in the form of Exhibit E to said draft of the Credit
Agreement (the “Guaranty”), be and hereby is approved in all respects; and
further
 
RESOLVED, that any one of the President, Senior Vice President of Finance, or
Vice President of the of the Guarantor (each a “Designated Officer”), acting
alone, be and each of them hereby is authorized, empowered and directed to
execute and deliver (at such time as the Designated Officer executing the same
shall by such execution deem advisable) in the name and on behalf of the
Guarantor, the Guaranty and the other Loan Documents (as defined in the
Agreement) to which the Guarantor is a party with such changes thereto as the
Designated Officer executing the same shall approve, such Designated Officer’s
approval of the form, terms and conditions of the Guaranty and such Loan
Documents to be conclusively evidenced by his or her execution thereof; and
further
 
RESOLVED, that the Designated Officers be and each of them hereby is authorized,
empowered and directed to do and perform, or cause to be done and performed, all
such acts, deeds and things to make, execute and deliver, or cause to be made,
executed and delivered, all such agreements, undertakings, documents,
instruments and certificates in the name and on behalf of the Guarantor or
otherwise as such Officer may deem necessary or desirable to effectuate and
carry out fully the purpose and intent of the foregoing resolution; and further
 
RESOLVED, that any acts of any Designated Officer, which acts would have been
authorized by the foregoing resolutions except that such acts were taken prior
to the adoption of such resolutions, are hereby severally ratified, confirmed,
approved and adopted as acts in the name and on behalf of the Guarantor.
 
H2-5



 
 

--------------------------------------------------------------------------------

 




EXHIBIT I
 
FORM OF OPINION OF COUNSEL TO THE BORROWER
 
1.           The Borrower is a Maryland corporation duly organized and validly
existing and in good standing under the laws of Maryland, has all requisite
corporate power and authority to own or lease its Property and to carry on its
business as now conducted, and is in good standing and authorized to do business
in each jurisdiction in which the nature of the business conducted therein or
the Property owned or leased therein make such qualification necessary except to
the extent that the failure to be so qualified or to be in good standing would
not have a Material Adverse Effect.
 
2.           Each Subsidiary Guarantor is a corporation, partnership, limited
liability company, real estate investment trust or business trust, is validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite corporate, partnership, limited liability
company, real estate investment trust or business trust power and authority to
own or lease its Property and to carry on its business as now conducted, and is
in good standing and authorized to do business in each other jurisdiction in
which the nature of the business conducted therein or the Property owned or
leased therein make such qualification necessary except to the extent that the
failure to be so qualified or to be in good standing would not have a Material
Adverse Effect.
 
3.           The Borrower and each Subsidiary Guarantor has full legal power and
authority to enter into, execute, deliver and perform the terms of the Bank
Documents to which it is a party, to obtain (in the case of the Borrower)
extensions of credit hereunder and to incur the obligations contemplated
thereby, all of which have been duly authorized by all proper and necessary
corporate or other required action.  The Borrower and each Subsidiary Guarantor
has duly executed and delivered the Bank Documents to which it is a party.
 
4.           The Credit Agreement, the Note and each other Bank Document to
which each of the Borrower and each Subsidiary Guarantors is a party constitute
the valid and legally binding obligations of such party, enforceable in
accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws affecting the enforcement of creditors’ rights generally.
 
5.           To our knowledge, there is no litigation or proceeding pending or
threatened against the Borrower which would have a Material Adverse Effect.
 
6.           To our knowledge, no consent, authorization or approval of, filing
with, notice to, or exemption by, stockholders or  any Governmental Authority
not obtained is required to be obtained by the Borrower or any Subsidiary
Guarantor to authorize, or is required in connection with the execution,
delivery and performance of the Loan Documents to which the Borrower or such
Subsidiary Guarantor is a party.
 
7.           To our knowledge, the execution, delivery or carrying out of the
terms of the Loan Documents and the extensions of credit contemplated hereunder
will not violate any of the terms or provisions of any mortgage, indenture,
contract or agreement to which the Borrower or
 
 
I-1

--------------------------------------------------------------------------------

 
any Subsidiary is a party or by which the Borrower or any of the Subsidiary
Guarantors or any of their respective Property is bound, or constitute a default
under or result in the creation or imposition of, or obligation to create, any
Lien upon any Property of the Borrower or its Subsidiaries pursuant to the terms
of any such mortgage, indenture, contract or agreement.
 
8.           The Borrower is not registered or required to be registered as an
“investment company” under the Investment Company Act of 1940, as amended.
 
I-2



 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT J
 
FORM OF COMMITMENT INCREASE SUPPLEMENT
 
FOR AN INCREASED OR NEW COMMITMENT
 
This COMMITMENT INCREASE SUPPLEMENT is made as of the _____ day of __________,
200_ by and among Urstadt Biddle Properties Inc. (the “Borrower”), The Bank of
New York, as Administrative Agent under the Credit Agreement (as defined below)
(the “Administrative Agent”) and _________________________ (the “Increased
Commitment Lender”).
 
The Borrower, the Administrative Agent and certain Lenders, as described
therein, are parties to a Credit Agreement dated as of February ___, 2008 (as
amended, the “Credit Agreement”).  All terms used herein and not otherwise
defined shall have the same meaning given to them in the Credit Agreement.
 
Pursuant to Section 2.18 of the Credit Agreement, the Borrower has the right to
increase the Total Commitment Amount by obtaining additional Commitments upon
satisfaction of the conditions set forth in said Section 2.18.  This Amendment
requires the signature of the Borrower, the Administrative Agent and the
Increased Commitment Lender only, so long as the Total Commitment Amount is not
increased above the amount set forth in Section 2.18(c) of the Credit Agreement.
 
The Increased Commitment Lender is either (a) an existing Lender which is
increasing its Commitment or (b) a new Lender which is a lending institution
whose identity will be deemed approved by the Administrative Agent and the
Borrower by their signature below.
 
1.           In consideration of the foregoing, the Increased Commitment Lender,
from and after the date hereof shall have a Commitment of $_______________,
resulting in a new Total Commitment Amount of $_______________ as of the date
hereof, and if it is a new Lender, the Increased Commitment Lender hereby
assumes all of the rights and obligations of a Lender under the Credit
Agreement.
 
2.           The Increased Commitment Lender hereby agrees, represents and
warrants as follows:
 
(a)           The Increased Commitment Lender satisfies the requirements of an
“assignee” under Section 11.7(b) of the Credit Agreement,
 
(b)           The Increased Commitment Lender has executed and delivered this
Commitment Increase Supplement in accordance with Section 2.18(a)(ii) of the
Credit Agreement,
 
(c)           On the Increase Effective Date (hereinafter defined), the
Increased Commitment Lender shall make a Loan for the account of the Borrower to
implement the provisions of Section 2.18(a)(iii) of the Credit Agreement in an
amount equal to the difference between (i) the Increased Commitment Lender’s
Commitment Percentage of Loans outstanding as of 11:00 A.M. on the Increase
Effective Date (determined after giving effect to the
 
J-1

--------------------------------------------------------------------------------


 
 Commitment Increase), plus any new Loan to be funded to the Borrower on such
date in accordance with the Credit Agreement, less (ii) the Loans of the
Increased Commitment Lender outstanding at such time, and shall make the amount
of such Loan available to the Administrative Agent for the account of the
Borrower not later than 1:00 P.M. on such Business Day, in funds immediately
available to the Administrative Agent,
 
(d)           The Increased Commitment Lender has received a copy of the Credit
Agreement, together with a copy of the financial statements referred to in
Section 5.4 of the Agreement and the most recent financial statements, if any,
delivered pursuant to Sections 6.1(a) and 6.1(b) of the Credit Agreement, and
such other documents and information, including, without limitation, the Loan
Documents, as it has deemed appropriate to make its own independent credit
analysis and decision to execute and deliver this Commitment Increase
Supplement,
 
(e)           The Increased Commitment Lender will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own independent credit decisions in taking or not taking action under
the Loan Documents,
 
(f)           The Administrative Agent is hereby authorized to take such action
as agent on its behalf and to exercise such powers under the Loan Documents as
are delegated by the Lenders to the Administrative Agent by the terms thereof,
and
 
(g)           The Increased Commitment Lender will keep confidential all
information with respect to the Borrower furnished to it by the Borrower or the
Administrative Agent (other than information generally available to the public
or otherwise available to the Increased Commitment Lender on a nonconfidential
basis).
 
3.           This Commitment Increase Supplement shall be effective on the date
(the “Increase Effective Date”) that the Borrower and the Increased Commitment
Lender each execute a counterpart hereof and deliver the same to the
Administrative Agent and the Administrative Agent executes a counterpart
hereof.  From and after the Increase Effective Date, the Increased Commitment
Lender shall be a “Lender” under the Loan Documents.
 
4.           This Commitment Increase Supplement may not be amended, changed,
waived or modified, except by a writing executed by the parties hereto.
 
5.           This Commitment Increase Supplement embodies the entire agreement
among the Increased Commitment Lender, the Borrower and the Administrative Agent
with respect to the subject matter hereof and supersedes all other prior
arrangements and understandings relating to the subject matter hereof.
 
6.           This Commitment Increase Supplement may be executed in any number
of counterparts each of which shall be deemed to be an original.  Each such
counterpart shall become effective when counterparts have been executed by all
parties hereto.
 
7.           This Commitment Increase Supplement shall be binding upon and inure
to the benefit of the Increased Commitment Lender and the Borrower and their
respective successors
 
J-2
 

--------------------------------------------------------------------------------


 
and permitted assigns, except that neither party may assign or transfer any of
its rights or obligations hereunder without the prior written consent of the
other party.
 
8.           This Commitment Increase Supplement shall be governed by, and
construed in accordance with, the internal laws of the State of New York without
regard to principles of conflicts of law.
 
If requested by the Increased Commitment Lender, the Borrower shall execute and
deliver to the Increased Commitment Lender, as of the date hereof, a new or
amended and restated Note in the form attached to the Credit Agreement as
Exhibit F to evidence the new or increased Commitment of the Increased
Commitment Lender.
 
J-3



 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT K
 
FORM OF REAL PROPERTY ASSET REVIEW
 
Property Name, Property Location
 
Deal:
 


 


 
Market:
 




Major Tenants
SF
% of Retail
Lease Expires
Base Rent/SF
Options
                       











Major Tenant Economics:
 


 
Strategic View:
 




[Quarter End] 200_
 
K-1


 
 
 

--------------------------------------------------------------------------------

 


In Witness Whereof, the Administrative Agent, the Borrower and the Increased
Commitment Lender have executed this Commitment Increase Supplement as of the
date shown above.
 
URSTADT BIDDLE PROPERTIES INC.
 
 
By: ________________________________
       Name:
       Title:

 
 
 

 
 
[SUPPLEMENTAL LENDER]

 
 
 
 
By: ________________________________
       Name:
       Title:

 
 
 

 
 
THE BANK OF NEW YORK, as Administrative Agent

 
 
 
 
By: ________________________________
      Name:
      Title:

 
 
 

 
 
 

 


 

